    Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 1 of 170



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                                     Master File No. 1:18-cv-10320-AJN

                                     CLASS ACTION
IN RE EVOQUA WATER TECHNOLOGIES
CORP. SECURITIES LITIGATION
                                     DEMAND FOR JURY TRIAL




            CONSOLIDATED CLASS ACTION COMPLAINT
        FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 2 of 170



                                               TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT ....................................................................................... 1

II.    THE CLAIMS ASSERTED IN THIS COMPLAINT ....................................................... 6

III.   JURISDICTION AND VENUE ........................................................................................ 8

IV.    THE EXCHANGE ACT PARTIES................................................................................... 9

       A.       Plaintiffs ................................................................................................................. 9

       B.       Defendants ............................................................................................................. 9

                1.         Evoqua ....................................................................................................... 9

                2.         The Executive Defendants ....................................................................... 10

                3.         Defendant AEA and Its Affiliated AEA Fund Defendants ...................... 12

V.     SUBSTANTIVE ALLEGATIONS ................................................................................. 14

       A.       Background Concerning Evoqua’s Creation and Growth by
                Acquisition ........................................................................................................... 14

       B.       Evoqua’s IPO ....................................................................................................... 16

       C.       Undisclosed Adverse Factors Affecting Evoqua’s Business as of the
                IPO and Thereafter During the Class Period ....................................................... 18

                1.         Evoqua’s Systematic and Pervasive Termination of Its Most
                           Experienced Sales Personnel ................................................................... 19

                2.         Evoqua’s Elimination of Its Integration Team......................................... 33

       D.       Evoqua’s Improper Revenue-Inflating and Expense-Deflating
                Activities, in Violation of GAAP, Present a Materially Inflated Picture
                of Evoqua’s Financial Performance and Prospects, and Help Further
                Conceal the True Extent of the Problems Plaguing the Company....................... 36

                1.         Improper Recognition of Revenue of Product Shipments that
                           Were Subject to Broad Rights of Return ................................................. 37

                2.         Improper Recognition of Revenue on Product that the Customer
                           Had Not Yet Agreed to Purchase, Including on Product Shipped
                           to Third Party Storage Vendors (“Inventory Parking”) ........................... 39




                                                                   i
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 3 of 170



            3.         Improper Recognition of Revenue on Product that Evoqua Had
                       Not Yet Shipped ....................................................................................... 41

            4.         Improper Recognition of Revenue on Product that Was Not
                       Even Manufactured or Finished (Let Alone Shipped) ............................. 42

            5.         Additional Former Employee Confirmations of Evoqua’s
                       Premature Revenue Recognition Practices .............................................. 44

      E.    Evoqua’s Understatement of Expenses in Violation of GAAP ........................... 51

      F.    Evoqua’s Manipulation of Its Sales Backlog Report and Improper
            Inventory Accounting Further Inflates the Company’s Reported
            Financial Performance ......................................................................................... 51

      G.    Evoqua’s Heavy Reliance on Undisclosed “Channel Stuffing”
            Activities and Extraordinary Sales Incentives Prior to (and After) the
            IPO to Boost Revenue Further Conceal the Truth Concerning Evoqua’s
            Financial Performance and Prospects .................................................................. 54

      H.    Evoqua’s Secondary Offering .............................................................................. 58

      I.    The Truth Concerning Evoqua’s Business and Operations Begins to
            Emerge ................................................................................................................. 60

VI.   DEFENDANTS   MATERIALLY    FALSE    AND    MISLEADING
      STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD ......................... 63

      A.    Initial Public Offering Prospectus (November 1, 2017) ...................................... 63

      B.    Fourth Quarter 2017 Earnings Call (December 1, 2017)..................................... 70

      C.    Fourth Quarter 2017 Earnings Results Presentation (December 1,
            2017) .................................................................................................................... 72

      D.    Fiscal Year 2017 Financial Results Press Release ............................................... 73

      E.    2017 Form 10-K (December 4, 2017).................................................................. 74

      F.    First Quarter 2018 Earnings Call (February 6, 2018) .......................................... 77

      G.    First Quarter 2018 Results Presentation (February 6, 2018) ............................... 79

      H.    First Quarter 2018 Earnings Press Release (February 6, 2018) ........................... 80

      I.    First Quarter 10-Q (February 7, 2018) ................................................................. 81

      J.    Gabelli & Co. 28th Annual Pump, Valve, and Water Systems
            Symposium (February 22, 2018) ......................................................................... 83


                                                              ii
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 4 of 170



        K.         Investor & Analyst Event at Pittsburgh HQ (February 28, 2018) ....................... 84

        L.         Secondary Public Offering Prospectus (March 14, 2018) ................................... 85

        M.         Second Quarter 2018 Earnings Press Release (May 8, 2018) ............................. 88

        N.         Second Quarter 2018 Earnings Call (May 8, 2018) ............................................. 88

        O.         Second Quarter Form 10-Q (May 8, 2018) .......................................................... 92

        P.         Investor & Analyst Event at Tewksbury Facility (June 4, 2018) ........................ 95

        Q.         Third Quarter 2018 Earnings Call (August 7, 2018) ........................................... 96

        R.         Third Quarter 2018 Results Form 8-K (August 7, 2018)..................................... 98

        S.         Third Quarter Form 10-Q (August 7, 2018) ........................................................ 99

VII.    FALSE AND MISLEADING STATEMENTS IN EVOQUA’S SEC FILINGS
        (ITEM 303) .................................................................................................................... 101

VIII.   MATERIALLY FALSE AND MISLEADING FINANCIAL STATEMENTS
        IN VIOLATION OF GAAP .......................................................................................... 103

        A.         Overview of GAAP............................................................................................ 103

        B.         Evoqua Violated GAAP by Improperly Recognizing Its Revenue ................... 104

IX.     CONTEMPORANEOUS TRADING ............................................................................ 109

X.      ADDITIONAL ALLEGATIONS OF SCIENTER ........................................................ 111

        A.         Evoqua’s IPO and SPO Provided Motive and Opportunity for
                   Defendants to Sell Their Stock at Inflated Prices .............................................. 111

        B.         Defendants’ Imputed Knowledge of Facts Critical to the Core
                   Operations .......................................................................................................... 113

XI.     ADDITIONAL LOSS CAUSATION ALLEGATIONS ............................................... 116

XII.    PRESUMPTION OF RELIANCE – FRAUD ON THE MARKET .............................. 117

XIII.   INAPPLICABILITY OF STATUTORY SAFE HARBOR AND BESPEAKS
        CAUTION DOCTRINE ................................................................................................ 118

XIV. CLASS ACTION ALLEGATIONS .............................................................................. 119

XV.     CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT.......................................... 121



                                                                   iii
           Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 5 of 170



XVI. SECURITIES ACT CLAIMS ........................................................................................ 127

XVII. JURISDICTION AND VENUE .................................................................................... 128

XVIII. THE SECURITIES ACT PARTIES .............................................................................. 129

         A.        The Securities Act Plaintiffs .............................................................................. 129

         B.        The Securities Act Defendants........................................................................... 129

                   1.        Evoqua ................................................................................................... 129

                   2.        The Executive Defendants ..................................................................... 130

                   3.        The Director Defendants ........................................................................ 131

                   4.        The Underwriter Defendants.................................................................. 132

                   5.        AEA: Evoqua’s Controlling Stockholder .............................................. 135

         C.        Materially False and Misleading Statements and Omissions in the
                   Offering Materials .............................................................................................. 136

                   1.        Initial Public Offering Prospectus (November 1, 2017) ........................ 136

                   2.        2017 Form 10-K (December 4, 2017).................................................... 143

                   3.        First Quarter 2018 Form 10-Q (February 7, 2018) ................................ 146

                   4.        Secondary Public Offering Prospectus (March 14, 2018) ..................... 148

                   5.        Materially False and Misleading Omissions in Evoqua’s
                             Offering Materials (Item 303)................................................................ 150

                   6.        Materially Untrue and Misleading Financial Statements in
                             Violation of GAAP ................................................................................ 152

                             (i)        Overview of GAAP.................................................................... 152

                             (ii)       Evoqua Violated GAAP by Improperly Recognizing
                                        Revenue...................................................................................... 153

XIX. CLAIMS FOR RELIEF UNDER THE SECURITIES ACT ......................................... 158

XX.      PRAYER FOR RELIEF ................................................................................................ 163

XXI. JURY DEMAND ........................................................................................................... 164




                                                                  iv
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 6 of 170



       Lead Plaintiffs City of Omaha Police and Fire Retirement System and Louisiana Sheriffs’

Pension & Relief Fund (together “Plaintiffs”), by and through their attorneys, and on behalf of all

others similarly situated, allege the following upon information and belief, except as to those

allegations concerning Plaintiffs, which are alleged upon personal knowledge. Plaintiffs’

information and belief are based on, among other things, their counsel’s investigation, which

includes without limitation: (a) a review and analysis of regulatory filings made by Defendant

Evoqua Water Technologies Corporation (“Evoqua” or the “Company”) with the U.S. Securities

and Exchange Commission (“SEC”); (b) a review and analysis of press releases and media reports

issued and disseminated by the Company; (c) a review of other publicly available information

concerning the Company, including news stories and court filings; and (d) investigative interviews

with former Evoqua employees having first-hand knowledge of the Company’s business and

operations.

I.     PRELIMINARY STATEMENT

       1.      This federal securities class action, which asserts both strict liability-based claims

under the Securities Act of 1933 (the “Securities Act’) and fraud-based claims under the Securities

Exchange Act of 1934 (the “Exchange Act”), arises from Defendants’ materially false and

misleading statements and omissions to investors concerning Evoqua’s business and financial

performance. As set forth below, Defendants took Evoqua public in 2017 based on a misleading

story of financial health and successful integration of recently acquired companies, using a

materially defective Registration Statement and Prospectus (the “IPO Offering Materials”). As a

result, the private equity fund that controlled Evoqua, defendant AEA and its affiliates (the “AEA

Defendants”, as defined below), as well as the Executive Defendants and Director Defendants (as

defined below), were able to unload tens of millions of Evoqua shares onto unsuspecting investors,

while lining their own pockets to the tune of over $500 million. Less than a year after the Company


                                                 1
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 7 of 170



went public, however, Defendants’ efforts to portray Evoqua as a financially healthy, growing and

successfully integrated business collapsed in the face of startling disclosures of dismal

performance and supposedly unexpected costs associated with integrating its earlier acquisitions.

The resulting losses to Plaintiffs and other Class members were enormous.

       2.      Evoqua is a water technology company that provides products and services such as

wastewater treatment, water disinfection for pools, aquatic applications, and water purification to

various industries, municipalities, waterparks, and other commercial or public entities. AEA

acquired Siemens Water Technologies LLC (“Siemens Water”) from Siemens AG in 2013, and

renamed the company “Evoqua.” Indeed, since Evoqua’s formation, AEA has continued to control

Evoqua at all relevant times, and Evoqua’s own SEC filings note that it was a “controlled

company” due to AEA’s majority ownership of Evoqua’s voting shares, its power to elect three of

Evoqua’s directors, and its admitted ability to “influence all major corporate decisions.”

       3.      In November 2017, AEA took Evoqua public, aided by a recently installed set of

top executives that AEA had handpicked to “prepare” the Company for its initial public offering

(“IPO”). Between Evoqua’s IPO and its secondary public offering in March 2018 (the “SPO” and,

together with the IPO, the “Offerings”) – both of which were underwritten by the Underwriter

Defendants (as defined below) – Defendants caused over $880 million worth of Evoqua common

stock to be sold to investors pursuant to defective Offering Materials. Of this total, controlling

shareholder AEA and its affiliated AEA Defendants, together with the Individual Defendants,

collectively reaped over $500 million in proceeds from the sale of their own Evoqua shares.

       4.      Unbeknownst to investors, however, during the two years immediately preceding

the IPO, the efforts to “prepare” the Company for its IPO consisted largely of implementing

increasingly desperate, and undisclosed, measures that weakened it significantly.




                                                 2
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 8 of 170



       5.      First, in an effort to significantly reduce its operating costs, Defendants

implemented an aggressive program to cut roughly 600 of Evoqua’s employees, particularly from

the ranks of its most experienced (and most highly compensated) sales personnel. (The IPO

Prospectus stated that Evoqua had “nearly 600 sales and support personnel.”).            Because a

significant percentage of Evoqua’s revenue is derived from supplying products and services for

large-scale capital projects involving lengthy sales cycles of 1 to 3 (and as long as 5) years, the

Company’s ability to maintain and build upon its relationships with its larger commercial,

industrial, and municipal customers (and prospective customers) was at all times vitally important

to the Company’s business. Moreover, because of the long sales cycles involved, having a highly

skilled and experienced sales staff was especially critical to maintaining, cultivating, and growing

the Company’s long-term relationships with these larger customers. However, by implementing

radical wholesale cuts to its sales force, which focused in particular on terminating the Company’s

most senior and most experienced (and highly compensated) sales personnel — and by replacing

those terminated personnel (to the extent they were replaced) with vastly less experienced but

correspondingly cheaper salespeople — the Company was predictably jeopardizing its future

growth for the sake of short-term savings.

       6.      Second, in an effort to mask stagnation in its organic growth, Evoqua acquired more

than a half-dozen companies in the 1½ year period leading up to the IPO. But contrary to the

picture that Defendants painted for investors, they had not at all successfully integrated these

acquisitions. Moreover, in Evoqua’s case the process was further exacerbated by its reduction-in-

force activities which (in addition to culling the Company’s most experienced sales professionals)

had pushed out the Evoqua managers who had the most experience in integrating new acquisitions

and various administrative personnel. With its most experienced integration personnel terminated,




                                                 3
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 9 of 170



and unwilling to devote sufficient resources to integrating these acquisitions, Defendants misled

investors concerning the success of Evoqua’s growth-through-integration business model.

       7.      Third, as the date of the IPO approached and as the Company’s organic growth

remained stagnant, Evoqua engaged in increasingly aggressive tactics to artificially inflate its

reported revenue, including fraudulent accounting manipulations in blatant violation of Generally

Accepted Accounting Principles (“GAAP”). Evoqua’s improper revenue-recognition practices

included improperly recognizing revenue on (a) shipment of products that were subject to broad

rights of return; (b) shipment of products that the customer had not yet agreed to purchase,

including products shipped to third-party storage vendors (“inventory parking”); (c) products that

had not been shipped at all; and (d) products that Evoqua had not yet even manufactured. In

addition, Evoqua prematurely recognized revenue on service contracts before the revenue was

earned or otherwise due. In conjunction with its recognition of revenue on non-GAAP “sales,”

Evoqua’s top management further concealed the weakness in its business by offering increasingly

steep discounts and extended payment terms to customers as the IPO approached, all in a desperate

effort to “stuff the channels” and “pull forward” sales, and to thereby maximize reported short-

term revenue at the expense of future bookings. Evoqua also further inflated its reported income

by improperly deferring payment of its expenses.

       8.      While failing to disclose the truth about Evoqua’s business and operations, in the

IPO Offering Materials and their other public statements during the Class Period, Defendants

trumpeted the Company’s growth-through-acquisitions strategy as, inter alia, enabling it “to

accelerate our growth in our current addressable market,” and stressed that its purportedly

“experienced team dedicated to mergers and acquisitions” had “successfully completed eight




                                                4
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 10 of 170



technology-enhancing and geography-expanding acquisitions since April 2016.”1 With respect

to the stability and strength of Evoqua’s vitally important sales force, the Offering Materials touted

that Evoqua had “energized [its] workforce and reduced employee turnover,” and would

“continue to invest in [its] sales force” to “maintain and enhance our customer relationships.”

And in its IPO Offering Materials and post-IPO reports of its quarterly financial performance,

Evoqua sought to further project financial health and growth.

       9.      However, as further detailed below, the Offering Materials for the IPO and SPO, as

well as Defendants’ other Class Period statements identified in this Complaint, were materially

false, misleading and incomplete in violation of the federal securities laws and Defendants’

disclosure obligations in that they, inter alia, (a) presented materially false and misleading

financial information in violation of GAAP; (b) failed to disclose that Evoqua’s violations of

GAAP and related “channel stuffing” activities had artificially inflated the Company’s reported

financial performance and the extent to which Evoqua was actually suffering from stagnant organic

growth (see ¶¶78-109; 121-130 below); (c) failed to disclose how Evoqua had seriously put at risk

its longer-term post-IPO prospects in exchange for short term cost savings by terminating its most

experienced sales personnel and engaging in other reductions-in-force (see ¶¶45-72below); and (c)

failed to disclose the extent to which it was experiencing serious and costly problems in trying to

integrate the many companies it had acquired before the IPO (see ¶¶73-76 below).

       10.     The truth concerning the state of Evoqua’s business and operations finally began to

publicly emerge less than a year after the Company went public. Indeed, only a few months after

the IPO, partial disclosures occurred on May 8, 2018, when Evoqua announced that it needed to

reduce its earnings guidance, and again on August 7, 2018, when Evoqua announced earnings that



1
       Emphasis in quotations is added throughout, unless stated otherwise.


                                                       5
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 11 of 170



fell short of Wall Street consensus estimates. In response to both of these disclosures, Evoqua’s

stock price fell significantly. But even these partial disclosures continued to conceal the full truth,

as they did not disclose Evoqua’s revenue inflating activities or the nature and extent of the

Company’s ongoing problems with trying to integrate its acquisitions.

       11.     The truth concerning the state of Evoqua’s business and operations was fully

revealed only on October 30, 2018—just shy of 12 months from the IPO—when the Company

announced materially decreased revenues and further reduced guidance, which it attributed to

“acquisition integration issues,” “supply chain disruptions,” and “an extended delay on a large

aquatics project.” The Company also disclosed that management had determined that Evoqua’s

business had to be re-structured—yet another stunning admission coming less than a year after the

Company went public. In response, Evoqua’s stock price plummeted by 34.64% in heavy trading,

and securities analysts reported that the Company’s disclosures had “shocked investors,” brought

the Officer Defendants’ “credibility into question,” and revealed that the Company’s “business is

clearly riskier than initially thought.”       The Company lost over $544 million in market

capitalization in a single day.

       12.     Plaintiffs, on behalf of themselves and the Class they seek to represent, now bring

this suit to recover the losses they have suffered as a result of Defendants’ materially false,

misleading, and incomplete statements.

II.    THE CLAIMS ASSERTED IN THIS COMPLAINT

       13.     As further set forth below, Plaintiffs assert two separate sets of claims. Counts One

and Two, as set forth in Part One of the Complaint, assert securities fraud claims under Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”). These claims are

asserted against the Exchange Act Defendants, consisting of (1) Evoqua; (2) Defendant Ronald C.

Keating (“Keating”), Evoqua’s President and Chief Executive Officer; (3) Benedict J. Stas,


                                                  6
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 12 of 170



(“Stas”), Evoqua’s Executive Vice President and its Chief Financial Officer and Treasurer; (4)

Kenneth Rodi (“Rodi”), Evoqua’s Executive Vice President and its Products Segment President;

and (5) Anthony Webster (“Webster”), Evoqua’s Executive Vice President and its Chief Human

Resource Officer. These claims specifically incorporate all allegations and inferences from the

facts alleged that these Defendants made the materially false, misleading, and incomplete

statements and omissions alleged herein with scienter (i.e., intentionally or recklessly) in violation

of Section 10(b) and Rule 10b-5 promulgated thereunder, and are liable as control persons under

Section 20(a). In addition, Count Three asserts insider trading claims pursuant to Section 20A of

the Exchange Act against the Exchange Act Defendants, and alleges that these Defendants sold

hundreds of millions of dollars’ worth of Evoqua common stock to investors while in possession

of material, nonpublic information concerning the Company. The Section 20A claims also

specifically incorporate all allegations and inferences from the facts alleged that support Plaintiffs’

allegations that these Defendants made the materially false, misleading, and incomplete statements

and omissions alleged in this Complaint with scienter (i.e., intentionally or recklessly).

       14.     Counts Four, Five and Six, set forth in Part Two of the Complaint, assert strict

liability and negligence claims under Sections 11, 12(a)(2), and 15 of the Securities Act of 1933

(the “Securities Act”). The non-fraud claims under Sections 11 and 12(a)(2) are asserted against

Defendant Evoqua (as issuer); each member of Evoqua’s board of directors (the “Board”),

including CEO Keating, who signed the Offering Materials (the “Director Defendants”);

Defendant CFO Stas, who also signed the Offering Materials; and each financial institution that

acted as an underwriter in either of the Offerings (the “Underwriter Defendants”), which are

statutorily liable for the materially untrue and misleading statements and omissions in the Offering




                                                  7
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 13 of 170



Materials. In addition, Defendants Keating and Stas and Defendant AEA are named as “control

person” Defendants under Section 15.

       15.     Plaintiffs specifically disclaim any allegations of fraud or fraudulent intent in the

separately pleaded non-fraud Securities Act claims asserted in Counts Four, Five, and Six, with

the proviso that any challenged statements of opinion or belief made in connection with the

Offering Materials are alleged to have been materially misstated statements of opinion or belief as

of the date of the Offerings.

                                PART ONE:
             CLAIMS UNDER THE SECURITIES EXCHANGE ACT OF 1934

III.   JURISDICTION AND VENUE

       16.     The Exchange Act claims asserted in this Part One arise under Sections 10(b) and

20(a) of the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder

by the SEC (17 C.F.R. §240.10b-5).

       17.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

       18.     Venue is proper in this Judicial District under Section 27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as Evoqua’s securities trade on the New York Stock

Exchange (“NYSE”), located within this Judicial District.

       19.     In connection with the acts, conduct and other wrongs alleged in this Part One,

Defendants either directly or indirectly used the means and instrumentalities of interstate

commerce, including but not limited to the United States mails, interstate telephone

communications and the facilities of a national securities exchange, the NYSE.




                                                 8
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 14 of 170



IV.     THE EXCHANGE ACT PARTIES

        A.      Plaintiffs

        20.     Lead Plaintiff City of Omaha Police and Fire Retirement System (“Omaha P+F”),

as set forth in its previously filed certification, purchased Evoqua common stock during the Class

Period and suffered damages as a result of the federal securities law violations and false and

misleading statements and material omissions alleged in this Part One.

        21.     Lead Plaintiff Louisiana Sheriffs’ Pension & Relief Fund (“Louisiana Sheriffs”),

as set forth in its previously filed certification, purchased Evoqua common stock during the Class

Period and suffered damages, as a result of the federal securities law violations and false and

misleading statements and material omissions alleged in this Part One. In addition, Louisiana

Sheriffs purchased Evoqua common stock in the Offerings traceable or pursuant to the false and

misleading Registration Statements and was damaged thereby.

        B.      Defendants

                1.      Evoqua

        22.     Defendant Evoqua is incorporated in Delaware, and its stock trades on the NYSE

under the ticker symbol “AQUA.” The Company’s corporate headquarters are located at 210 Sixth

Avenue, Pittsburgh, Pennsylvania 15222. Evoqua purports to be a leading provider of mission-

critical water-treatment solutions, offering services, systems, and technologies to support a client’s

full water lifecycle needs. Evoqua holds approximately 11% market share in the North American

water-treatment market. It focuses mainly on the North American region, which accounts for 86%

of its total revenue.

        23.     As of the IPO, Evoqua served its customers through three segments: Industrial,

Municipal, and Products. Evoqua’s Industrial segment provides application-specific solutions and

full lifecycle services for critical water applications, focusing on treating industrial process water,


                                                  9
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 15 of 170



utility water, and wastewater, so that its customers can meet often-stringent purity standards to

ensure the elimination of water-borne impurities.         Evoqua’s Municipal segment provides

engineered solutions and equipment to treat wastewater, purify drinking water, and provide odor

and corrosion control for municipalities, and sells a broad portfolio of related products including

filters, clarifiers, and aerators. Evoqua’s Product segment sells differentiated technologies to a

diverse set of water-treatment system specifiers, integrators, and end users globally, and also sells

a broad range of filtration, disinfection, electrodeionization, and analyzer products through direct,

indirect, and aftermarket sales channels.

               2.      The Executive Defendants

       24.     Defendant Ronald C. Keating (“Keating”) has served at all relevant times as

Evoqua’s President and Chief Executive Officer and as a member of Evoqua’s Board. Throughout

the Class Period, Keating made statements in the Company’s press releases and earnings

conference calls, which, as alleged herein, contained material misrepresentations and omissions

when made. At all relevant times, Keating made the false and misleading statements and omissions

recklessly or with actual knowledge that they were false and misleading. Defendant Keating

signed or authorized the signing of: the IPO Registration Statement, dated October 19, 2017, and

all iterations thereof (the “2017 Registration Statement”), and the Prospectus, dated November 1,

2017 (the “2017 Prospectus” and collectively, with the 2017 Registration Statement, the “IPO

Offering Materials”); the SPO Registration Statement, dated March 12, 2018, and all iterations

(the “2018 Registration Statement”), the SPO Prospectus, dated March 14, 2018, and all iterations

(the “2018 Prospectus” and collectively, with the 2018 Registration Statement, the “SPO Offering

Materials”); Evoqua’s Form 10-K for its fiscal year ended September 30, 2017 (the “2017 Form

10-K”); Evoqua’s Form 10-Q for its fiscal quarter ended December 31, 2017 (the “1Q2018 Form

10Q”); Evoqua’s Form 10-Q for its fiscal quarter ended March 31, 2018 (the “2Q2018 Form


                                                 10
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 16 of 170



10Q”); and Evoqua’s Form 10-Q for its fiscal quarter ended June 30, 2018 (the “3Q2018 Form

10Q”). During the Class Period, Defendant Keating sold 338,271 shares of Evoqua stock for

proceeds of approximately $7.2 million.

       25.     Defendant Benedict J. Stas (“Stas”) has served, at all relevant times, as Evoqua’s

Executive Vice President, Chief Financial Officer and Treasurer. Throughout the Class Period,

Stas made statements in the Company’s press releases and earnings conference calls, which, as

alleged in this Complaint, contained material misrepresentations and omissions when made. At

all relevant times, Stas made the false and misleading statements and omissions recklessly or with

actual knowledge that they were false and misleading. Defendant Stas signed or authorized the

signing of: the IPO Offering Materials, SPO Offering Materials, 2017 Form 10-K, 1Q2018 Form

10Q, 2Q2018 Form 10Q, and 3Q2018 Form 10Q. During the Class Period, Defendant Stas sold

99,993 shares of Evoqua stock for proceeds of approximately $2.1 million.

       26.     Defendant Kenneth Rodi (“Rodi”), has served, at all relevant times, as Evoqua’s

Executive Vice President, Products Segment President. Prior to joining Evoqua in May 2016,

Rodi served as Chief Executive Officer of Neptune-Benson from 2013 to 2016. During the Class

Period, Defendant Rodi sold 64,594 shares of Evoqua stock for proceeds of approximately $1.3

million.

       27.     Defendant Anthony Webster (“Webster”) has served, at all relevant times, as

Evoqua’s Executive Vice President, Chief Human Resource Officer.         Defendant Webster sold

22,545 shares of Evoqua stock for proceeds of approximately $479,000.

       28.     The Executive Defendants possessed and exercised their power and authority to

control the contents of the Company’s SEC filings, press releases, and other market

communications. The Executive Defendants were provided with copies of the Company’s SEC




                                               11
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 17 of 170



filings and press releases alleged herein to be misleading prior to or shortly after their issuance and

had the ability and opportunity to prevent their issuance or to cause them to be corrected. Because

of their control over the Company, and their access to material information available to them but

not to the public, the Executive Defendants knew that the adverse facts specified herein had not

been disclosed to and were being concealed from the public, and that the positive representations

being made were then materially false and misleading. The Executive Defendants are liable for

the false statements and omissions pleaded herein.

               3.      Defendant AEA and Its Affiliated AEA Fund Defendants

       29.     AEA Investors LP (“AEA”) is a private investment firm headquartered in New

York, New York with offices in Stamford, Connecticut, London, Munich and Shanghai. AEA

focuses on leveraged buyouts and private equity investments in mid-market manufacturing,

service, distribution, specialty chemicals, consumer products and business services companies. As

of the IPO, AEA managed approximately $10 billion of capital for its investors. Prior to the IPO,

AEA and its affiliates owned approximately 58.5% of Evoqua common stock. As part of the IPO,

AEA and its affiliated AEA Fund Defendants (as defined below) sold 15,385,048 shares of Evoqua

common stock for proceeds of approximately $260,315,000, retaining about 40.6% of the

Company’s common stock and approximately 70.7% of the voting power of the Company’s

outstanding common stock. As part of the SPO, AEA and the AEA Fund Defendants sold

10,953,746 shares of Evoqua common stock for approximately $233,150,000, retaining about

30.9% of the Company’s common stock and approximately 52.5% of the voting power of the

Company’s outstanding common stock. Because of AEA’s and its affiliates’ controlling interest

in Evoqua, AEA influenced and controlled, directly or indirectly, all of Evoqua’s major corporate

decisions.




                                                  12
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 18 of 170



        30.      Evoqua’s SEC filings identified AEA2 as its “Sponsor” and stated that Evoqua was

a “controlled company” under AEA, including due to AEA’s holding and control over more than

50% of the voting power for the election of Evoqua’s directors. Evoqua’s SEC filings likewise

stated “because AEA controls a significant percentage of our common stock, it may influence all

major corporate decisions.” Given the pervasive control that AEA exerted over Evoqua, the

Company’s SEC filings also stated that “the interests of AEA and its affiliates, including certain

of our directors, may conflict with your interests as an owner of our common stock and those of

the Company.”

        31.      Also named herein as additional Exchange Act Defendants are the affiliates of AEA

(collectively, the “AEA Fund Defendants”) listed below that also owned and sold Evoqua shares

in the Offerings and/or managed or controlled AEA-affiliated entities that owned and sold such

shares. The AEA Fund Defendants are:

                 a)       AEA EWT Holdings LP (“AEA EWT Holdings”), which acted as the holder

        of record of the Evoqua stock owned by the AEA Defendants;

                 b)       AEA EWT Holdings GP LLC (“AEA EWT Holdings GP”), the general

        partner of AEA EWT Holdings;

                 c)       AEA Investors Fund V LP, the managing member of AEA EWT Holdings

        GP and a limited partner of AEA EWT Holdings;

                 d)       AEA Investors Participant Fund V LP, a member of AEA EWT Holdings

        GP and a limited partner of AEA EWT Holdings;




2
       The Prospectus used the term “AEA” to include both AEA and its affiliated AEA Fund Defendants. This
Complaint, unless the context otherwise requires, also uses AEA to refer to and include both AEA and its affiliated
AEA Fund Defendants.


                                                        13
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 19 of 170



              e)        AEA Investors QP Participant Fund V LP, a member of AEA EWT

       Holdings GP and a limited partner of AEA EWT Holdings;

              f)        AEA Investors Fund V-A LP, a member of AEA EWT Holdings GP and a

       limited partner of AEA EWT Holdings;

              g)        AEA Investors Fund V-B LP, a member of AEA EWT Holdings GP and a

       limited partner of AEA EWT Holdings;

              h)        AEA Investors PF V LLC, the general partner of each of AEA Investors

       Participant Fund V LP and AEA Investors QP Participant Fund V LP;

              i)        AEA Investors LP, the sole member of AEA Investors PF V LLC;

              j)        AEA Investors Partners V LP, the general partner of each of AEA Investors

       Fund V LP, AEA Investors Fund V-A LP, and AEA Investors Fund V-B LP; and

              k)        AEA Management (Cayman) Ltd., the general partner of AEA Investors

       Partners V LP.

       32.    AEA and the AEA Fund Defendants are sometimes collectively referred to herein

as the “AEA Defendants.”

       33.    The Offering Materials stated that each AEA Defendant, other than AEA EWT

Holdings, may be deemed to share beneficial ownership of the shares of Evoqua common stock

held of record by AEA EWT Holdings.

V.     SUBSTANTIVE ALLEGATIONS

       A.     Background Concerning Evoqua’s Creation and Growth by Acquisition

       34.    Evoqua was created in 2014 when AEA acquired the municipal, industrial and

services water and wastewater treatment operations and assets of Siemens Water for approximately

$730.6 million, net of cash, and renamed the acquired assets, Evoqua. The Siemens Water




                                                14
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 20 of 170



acquisition—referred to in Evoqua’s SEC filings as the “AEA Acquisition” – was announced in

November 2013 and closed in January 2014.

       35.      Prior to the AEA Acquisition, Evoqua/Siemens Water had been the product of a

series of acquisitions and combinations of pre-existing companies. The business began as United

States Filter Corporation (“US Filter”), which during the 1990s was formed through a series of

acquisitions in an effort to produce a fully integrated one-stop shop solution for customers looking

for water treatment services. In 1999, US Filter was acquired by Vivendi S.A. (“Vivendi”). In the

early 2000s, Vivendi spun off this recently acquired asset, which was inherited by Veoila Water

Technologies (“Veoila”). In 2004, Veoila sold a portion of its water treatment business to Siemens

AG, which operated it as Siemens Water. As noted, AEA acquired Siemens Water and turned it

into Evoqua in 2014.

       36.      Under AEA’s control, Evoqua developed a business model of expansion through

acquisition. These acquisitions were, to a substantial extent, a way for Evoqua to continue to

appear to be growing its business and revenues, while its attempts to grow organically failed and

without any investment in its own internal research and development.

       37.      For example, in the one and a half years before its IPO, Evoqua completed eight

acquisitions, including the following:

       •     April 2016: Evoqua acquired Magneto Special Anodes B.V., a designer and
             manufacturer of anodes for the electrochemical industry, for approximately $26.5
             million. Magneto effectively became part of Evoqua’s Product segment.

       •     April 2016: Evoqua acquired Neptune-Benson, Inc. (“Neptune-Benson”), a leading
             provider of water filtration and disinfection products, for approximately $284 million.
             Neptune-Benson effectively became part of Evoqua’s Product segment.

       •     July 2016: Evoqua acquired Valve and Filtration Systems, Ltd, a manufacturer of self-
             cleaning water filters and valves, for approximately $3 million. Valve and Filtration
             effectively became part of Evoqua’s Product segment.




                                                 15
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 21 of 170



       •     August 2016: Evoqua acquired Delta Ultraviolet Corporation, a maker of UV-C
             technology based in California, for approximately $5 million. Delta effectively became
             part of Evoqua’s Product segment.

       •     November 2016: Evoqua acquired Environmental Treatment Systems, Inc. (“ETS”),
             for approximately $11 million. ETS purportedly complimented Evoqua’s legacy
             wastewater portfolio with exposure to a broad set of industries, including food, wood,
             and textiles, and allowed Evoqua to insource manufacturing of dissolved air flotation
             units, the production of which was previously outsourced. ETS effectively became part
             of Evoqua’s Industrial segment.

       •     May 2017: Evoqua acquired Noble Water Technologies, Inc., a provider of high-purity
             water equipment and services based in Texas, for approximately $8 million. Noble
             Water effectively became part of Evoqua’s Industrial segment.

       •     June 2017: Evoqua acquired ADI Systems Inc., a provider of anaerobic digestion,
             aerobic treatment, biogas treatment, green energy recovery, and water-reuse
             technologies, as well as industrial wastewater cover liners and containment systems,
             for approximately $55 million. ADI effectively became part of Evoqua’s Industrial
             segment.

       •     June 2017: Evoqua acquired Olson Irrigation Systems, a provider of irrigation
             components for industrial and agricultural markets, for approximately $9 million.
             Olson effectively became part of Evoqua’s Product segment.

       38.      Evoqua’s acquisitions were also part of AEA’s and the Executive Defendants’ plan

to sell the flailing Company to public investors through a lucrative IPO.

       B.       Evoqua’s IPO

       39.      Acquiring Siemens Water and the various other acquired companies described

above and purportedly successfully integrating Evoqua’s acquisitions were part of a plan by AEA

and Company insiders to position the Company for a lucrative IPO.

       40.       On October 10, 2017, Evoqua filed a Form S-1 Registration Statement for an initial

public offering (the “IPO” or “Offering”) of shares of its common stock. The Registration

Statement, as amended, was declared effective on November 1, 2017 (the “2017 Registration

Statement”). The Prospectus, dated November 1, 2017, was filed on November 3, 2017 (the “2017

Prospectus” and collectively, with the 2017 Registration Statement, the “IPO Offering Materials”).



                                                 16
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 22 of 170



On that same day, Evoqua announced the pricing of the Offering of 27,777,777 shares of common

stock, of which 8,333,333 shares were being sold by the Company and 19,444,444 by selling

stockholders, at $18.00 per share. The Offering of the 27,777,777 shares closed on November 6,

2017. The Underwriter Defendants exercised their option to purchase an additional 4,166,666

shares of common stock, which closed on November 7, 2017.

       41.     Before the IPO, AEA owned approximately 58.5% of Evoqua’s common stock. As

part of the Offering, AEA sold 25% of its Evoqua shares for approximately $260,315,012,

retaining about 40.6% of the Company’s common stock and approximately 70.7% of the voting

power of the Company’s outstanding common stock. Defendant Rodi sold 17% of his shares in

the IPO for approximately $457,483.

       42.     In the IPO Offering Materials, Defendants misleadingly presented Evoqua as a

profitable water technology company that had successfully integrated numerous accretive business

acquisitions and was poised for continued growth. For example, these materials touted Evoqua’s

“strategic acquisitions [that] will enable us to accelerate our growth in our current addressable

market” and the Company’s purported “experienced team dedicated to mergers and acquisitions

that has successfully completed eight technology-enhancing and geography-expanding

acquisitions since April 2016.” Thus, Defendants portrayed Evoqua as having rapidly and

successfully integrated the numerous companies it had acquired such that they were adding value

at the start and throughout the Class Period. Defendants’ statements reassured investors because

a critical issue for any company that grows inorganically through acquisitions – like Evoqua – is

how it successfully it has integrated its acquisition targets.




                                                  17
          Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 23 of 170



          43.    Analysts repeated Defendants’ emphasis on acquisitions’ importance for Evoqua

and purported benefits for its business. For example, RBC Capital wrote in an August 8, 2018

report:

          M&A will be a key pillar of Evoqua’s growth strategy, with a focus on bolt-
          ons that fill portfolio gaps. In terms of its M&A criteria, Evoqua is focusing on
          bolt-on or tuck-in deals, rather than entirely new platforms to its portfolio.
          Management’s philosophy is to use M&A as a proxy for R&D, meaning that it will
          occasionally acquire new technology offerings to fill portfolio gaps rather than
          develop them in-house. Other strategic priorities will be to extend the company’s
          reach into new market verticals or geographies.

          44.    Relatedly, because serial acquirers like Evoqua can be plagued by significant

employee turnover, Defendants were also keen to assure investors of the stability and strength of

Evoqua’s sales force. In that regard, the IPO Offering Materials boasted that Defendants had

“energized our workforce and reduced employee turnover” and would “continue to invest in [the

Company’s] sales force,” in order to “maintain and enhance our customer relationships.”

          C.     Undisclosed Adverse Factors Affecting Evoqua’s Business as of the IPO and
                 Thereafter During the Class Period

          45.    Unbeknownst to investors, in the period leading up to the IPO and the start of the

Class Period, Evoqua was struggling to derive as much net income from its operations as

Defendants had hoped to achieve in order to maximize the proceeds from the IPO. Accordingly,

Evoqua engaged in two significant cost-cutting measures. These measures allowed Evoqua to

materially reduce its reported expenses, but only at the cost of reducing its ability to generate future

sales and significantly weakening Evoqua’s business. These two ill-advised measures were (a)

systematically eliminating Evoqua’s most experienced sales personnel (and replacing them with

less expensive—but significantly less qualified and less experienced—sales personnel), and (b)

sharply reducing the number of experienced Evoqua personnel who had previously been

responsible for integrating Evoqua’s various acquisitions (which in turn impaired Evoqua’s ability



                                                  18
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 24 of 170



to efficiently and effectively integrate the eight companies that Evoqua acquired in the 20 months

immediately preceding the IPO). In addition, as further discussed below in §§V.D & V.G dealing

with improper revenue recognition and related improper “channel stuffing”, respectively, the

Company had engaged in extraordinary measures to “pull forward” a huge number of “sales”

(including non-GAAP sales) into the financial quarters immediately preceding the IPO, which,

unbeknownst to investors, left Evoqua with a massively depleted sales backlog that would

predictably result in fewer sales and reduced revenue after the IPO.

                    1. Evoqua’s Systematic and Pervasive Termination of Its Most
                       Experienced Sales Personnel

       46.       In the two years preceding the IPO, in an effort to reduce its costs, Evoqua

implemented a wide-scale program to terminate (either voluntarily or involuntarily) its most

experienced sales personnel (and to opportunistically terminate more expensive employees in other

positions with far less qualified replacements). Evoqua management believed that this would

reduce costs and improve Evoqua’s net income and short-term financial performance, and make

the Company more attractive to potential investors, prior to a hoped for sale or IPO in or around

the second half of 2017. However, the Company’s program and resulting loss of Evoqua’s most

experienced sales employees resulted in an exodus of information and institutional knowledge

from the Company, which adversely affected existing customer relations and had a significant

negative impact on its ability (a) to generate new sales before the IPO, and (b) to generate revenue

after the IPO.

       47.       In addition to offering “voluntary” early retirement packages, Evoqua also

instituted increased sales quotas that were, as a practical matter, impossible to achieve as part of a

program that would serve its dual objectives of (a) significantly reducing the dollar amount of the

commissions that the Company had to pay its sales personnel, while (2) simultaneously causing



                                                 19
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 25 of 170



many of Evoqua’s most experienced sales staff to leave (because their total compensation was

being slashed as a result of the Company’s new quotas and commissions). And although Evoqua

did hire replacements for many of the experienced sales staff who had been effectively driven out

of the Company prior to the IPO, and although those replacements were invariably significantly

cheaper to employ, the replacement employees fell far short of having the kind of extensive

experience, understanding of the market for Evoqua products and services, proven sales skills and

established relationships with customers that were necessary to maintain (let alone increase) sales

compared to what their terminated predecessors had generated. For example:

       48.     As stated by a former Evoqua employee who was a Senior Manager at the Company

for over ten years and left in or around the second half of 2016 (the “Former Senior Manager”),

defendant CEO Keating and Evoqua’s top management, in anticipation of taking the Company

public, had adopted a policy or practice of seeking to cut its employment costs by taking

increasingly pro-active steps to replace its older and more experienced (and expensive) sales

employees with far less experienced (and less qualified and effective) employees. As the Former

Senior Manager described, one of the ways that management caused the most experienced (and

most highly compensated) members of its sales force to leave the Company was to raise their

individual sales quotas to very difficult levels (which effectively slashed commissions and

materially reduced their overall compensation unless they met the increased quotas). In other

words, even maintaining past levels of sales performance would not be enough to prevent the pay

of these more experienced sales personnel from being cut substantially – which in turn also had

the effect of making the Company’s otherwise mediocre severance packages more attractive. In

addition, top management created new administrative burdens for its salesforce to go through

before they could receive their commissions, which effectively created significant delays in




                                                20
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 26 of 170



commission payments. In sum, the Former Senior Manager characterized Evoqua as creating a

“toxic environment” in the way sales targets were assigned and unreasonable goals were set, which

was calculated to strongly encourage the most senior, highly compensated and experienced sales

personnel to leave.

       49.     As the Former Senior Manager further stated, although these measures were

intended to and did result in materially increasing Evoqua’s EBITDA in the period leading up to

the IPO, they had negative medium and long-term effects by significantly reducing the amount of

business (and related potential revenue) in the Company’s sales funnel over time. As the Former

Senior Manager explained, the sales cycle in the water-treatment industry—particularly for larger

and more expensive municipal or other custom projects—can take several years. For example, for

public projects, Evoqua (and its competitors) would submit a proposal/bid on an available project,

which would be followed by hearings to discuss the merits of the various proposal/bids received.

Even after a proposal is finally accepted, there may be years-long delays, while, for example,

environmental assessments are completed or community groups voice their opinions, before a

project is initiated. After a project is completed, Evoqua may be called on to provide various post-

project services or products necessary for the ongoing success of that project. By eliminating the

Company’s most experienced sales teams with the deepest understanding of the long-term sales

cycle and relevant customer relationships, the Company lost significant institutional knowledge

and damaged its long-term sales and growth prospects. A sales person who has stayed with the

customer through the complete cycle would be much better equipped to handle the ins-and-outs of

such a lengthy project, and to anticipate and address the customer’s requirements with respect to

ensuring the success of the project.




                                                21
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 27 of 170



       50.     While elimination of experienced sales personnel with the best understanding of

Evoqua’s business and customer relationships would not cause a significant loss in revenue in the

short term (e.g., in revenue from projects that had already been approved and were underway), it

would predictably have a material adverse impact on Evoqua’s ability to procure larger project

deals and long-term service contracts and generate future sales and service revenue that were

necessary to generate growth and profits beginning in the next one to three years in the future.

Moreover, concern about maintaining and expanding the Company’s larger project and longer-

term service business should have been a particular concern of senior management, because by

2016—although lack of organic growth was not an industry-wide problem—Evoqua was

experiencing little organic growth in its core businesses, and was instead able to increase profits

only by cutting costs, selling assets, and trying to acquire and successfully integrate other

companies. The implementation of this strategy—particularly the cost-cutting aspects that resulted

in Evoqua’s elimination of large numbers of its most experienced sales personnel and other senior

managers – caused the Company to lose significant sales and business development expertise,

which predictably made it significantly harder to generate future revenue growth in the medium to

longer term.

       51.     The Former Senior Manager also described how the he/she was made to leave

Evoqua in or around the latter half of 2016 because, according to the Company, his/her position

was being eliminated. However, shortly after being terminated, the Former Senior Manager

learned that his/her former position had been filled by a person who had no experience in the water

treatment industry, but who was a friend of the Defendant CEO Keating. The Former Senior

Manager confirmed that a similar scenario of other senior managers being replaced by persons

with little or no industry experience happened on many other occasions as part of Defendant




                                                22
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 28 of 170



Keating’s and top management’s goal of forcing out Evoqua’s more experienced and highly

compensated personnel to make the Company’s financial statements look better in the short-run.

       52.     Similarly, as stated by another former employee, who started at Evoqua’s

predecessor, Siemens Water, in 2005 and stayed with the Company through late 2018, leaving as

a Business Development Manager in Evoqua’s Industrial segment (the “Former Business

Development Manager”), Evoqua adopted a policy of offering early retirement to its older and

most experienced employees about a year before the IPO. The Former Business Development

Manager believes that this policy was implemented to cut costs, as such employees were also

more expensive. If the employees failed to take the offer of early retirement, they were then

effectively forced out through other means, such as creating impossibly high sales quotas or

eliminating accrued time off. Evoqua’s elimination of its most experienced sales employees had

a significant adverse impact on the business, as the terminated employees were not always replaced

right away – and when they were replaced it seemed as though their replacements were always

significantly younger and less experienced.

       53.     The Former Business Development Manager also confirmed that Evoqua’s

policy of eliminating older and more experienced employees had a significant adverse impact on

the business. For example, this former employee heard many complaints that projects were not

getting completed, because the experienced personnel who knew how to get things done (including

senior engineers as well as senior sales personnel) were no longer there. Bids and proposals, and

follow-ups on those proposals, were taking much longer than they should have to be completed

and given to customers or prospective customers. Other projects were delayed, had missed

deadlines, and were either not being completed or being completed late because there were simply

not enough senior engineers left at Evoqua to get the work completed in a timely fashion. As a




                                               23
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 29 of 170



result, the Former Business Development Manager recalled that Evoqua became increasingly

frustrated, with Evoqua losing business on new projects to its competitors because it was unable

to turn in its bids on time, and losing business from existing customers. This former employee

also knew that Evoqua’s service contract customers were being lost for the same reasons, namely,

that because Evoqua was eliminating so many of its most experienced personnel, the Company

was increasingly unable to respond in a timely or effective way for many of its customers, causing

them to drop Evoqua.

        54.      The Former Business Development Manager also described how (a) the sales

cycle for his industrial customers’ projects or other capital purchases could be a year or longer,

after taking into account the time involved in identifying potential customers or new projects, and

working with the customer to determine the best solution for the customer’s needs (and which

technologies and products would be required), with the nature of the solution being heavily

dependent on the specific customer. As a result, although Evoqua’s policy or practice of cutting

large numbers of its most experienced sales and other staff would cut costs in the short term, in

the medium to longer term it would predictably cause Evoqua to lose sales.3

        55.      Additionally, as confirmed by a former Evoqua Technical Sales Manager (the

“Former Technical Sales Manager”) who managed between 8 and 15 sales representatives in

Evoqua’s Filter Press Group (which was largely involved in making “capital sales” of significant

capital equipment to industrial, chemical and pharmaceutical companies), and who was employed

there from 2015 to 2018 (reporting to Mirka Wilderer, the Vice President and General Manager of


3
         The Former Business Development Manager also stated that things continued to get worse at Evoqua after
the IPO, as Company management decided to eliminate all cash bonuses for all employees by September 2018, and
employees were told that they would receive restricted Evoqua stock grants instead (which would not vest unless the
employee stayed with the Company for at least one year after the grant was made. In addition, the Company eliminated
accrued vacation days. This former employee believed that these further policy changes were made because the
Company was continuing to struggle and not meet its financial performance goals, and that such steps would help
“boost its numbers.”


                                                        24
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 30 of 170



Separation Technologies, and later Vice President and General Manager of Aftermarket Sales and

eCommerce), Evoqua had adopted a regular policy or practice of forcing out its most experienced

employees and replacing them with inexperienced personnel prior to the IPO. This former

employee also confirmed that Evoqua did so in part by using dramatically increased sales quotas

to cut the compensation of its experienced sales personnel. For example, although the Former

Technical Sales Manager stated that his/her first year’s sales quota (beginning in 2015) was

reasonable and obtainable, by their second year the sales quotas “started getting crazy,” so that “if

you had a good year, they made the next year’s goals unobtainable” so that the Company would

not have to pay bonuses. Moreover, in addition to pushing out experienced sales personnel by

“playing” with their sales quotas in this manner, Evoqua forced out employees through other

means, including by “writing people up for nonsense reasons” or other unfair criticism, reducing

veteran employees’ roles, and employing other conduct that seemed intended to “get rid” of people.

This former employee also stated that he/she believed that the more experienced people were being

deliberately pushed out for the purpose of replacing them with inexperienced—and less

expensive—personnel (many of whom had no relevant water treatment equipment experience or

knowledge), regardless of the adverse impact that that would ultimately have on sales. The

Former Sales Manager also observed these practices happening within his/her own division, and

that they represented a sharp change compared to 2015 when (as in the Former Sales Manager’s

case) management required significant experience before hiring new sales managers or other

technical sales staff personnel.

       56.     Indeed, the Former Technical Sales Manager confirmed that Evoqua’s practice

of replacing many experienced employees with less-experienced or inexperienced individuals had

a serious impact on Evoqua’s ability to generate new business as replacement employees were, for




                                                 25
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 31 of 170



example, unable to answer customer questions.         Like the Former Business Development

Manager, the Former Technical Sales Manager stressed that, although there were occasional

instances where a customer needed a new product or piece of equipment immediately, most of the

time their sales process involved long-term projects—and cultivating the relationship with the

customer—with sales cycles often running one to five years. However, as the IPO approached,

senior management increasingly stressed “week-to-week” sales performance at the expense of

cultivating larger, long-term projects in order to boost short-term equipment sales, such that

management seemed to care only about what sales personnel could “bring in” on a weekly basis

(with the “huge pressure” for short term sales also continuing after the IPO). The pressures on the

increasingly inexperienced sales force, the reduced pay, and the high level of turnover of corporate

managers (for example, the Former Technical Sales Manager’s division had four different

managers from 2015 through 2018) resulted in what this former employee described, by the time

of the IPO, as being a high level of internal turmoil at the Company, such that when the Former

Technical Sales Manager left in 2018 “employees were always on edge, no matter what you did.”

       57.     As further stated by a former Evoqua Vice President of Sales (the “Former VP of

Sales”), who worked at the Company from 2016 through January 2018 and who reported to James

Kohosek, Evoqua’s Executive Vice President and Chief Administrative Officer, Evoqua “retired”

or otherwise terminated about 600 people in the years immediately preceding the IPO between

2015 and 2016, mostly in sales and administration. (The IPO Prospectus stated that Evoqua had

“nearly 600 sales and support personnel.”). The Former VP of Sales further stated that the reason

that so many people were let go during that time was to reduce the Company’s biggest cost—

namely employee compensation—by replacing the terminated employees with younger and

cheaper ones. Indeed, the Former VP of Sales recalled that Defendant Webster, Evoqua’s EVP




                                                26
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 32 of 170



and Chief Human Resources Officer, received compensation of roughly $2 million in connection

with the IPO (which the Former VP of Sales viewed as an unheard of amount for an HR

professional at a company of Evoqua’s size) and believed that it was for having cut so much of the

Company’s employment expense through job cuts and slashing employee compensation.

       58.     The Former VP of Sales, like other former employees discussed above, also

described Evoqua’s use of “impossible” sales targets and how the salesforce had “serious issues”

with the targets they were given. For example, in the Municipal division, all bids and potential

contracts for municipal projects are public information, such that the Company was able to know

what reasonable sales targets would be in light of the universe of all potentially available municipal

projects. However, top management (at the level of the division head or the company CFO,

Defendant Stas would then set sales targets that were literally impossible for the division to meet,

as they were set at levels that were higher than the revenue that would be available from all known

municipal works projects put out for bid, so that there would be no reasonable way for sales teams

to achieve their quotas. Top management’s setting of unreasonable sales targets for its sales

personnel and related “messing with their compensation” helped drive the loss of the Company’s

more skilled, experienced and (previously) motivated employees. The Former VP of Sales (who

also had involvement in salesforce training efforts) also stated that Evoqua did not have a good

“onboarding” process to train the significantly cheaper new hires that were brought in to replace

their more experienced predecessor.

       59.     Unsurprisingly, the Former VP of Sales also confirmed that the loss of so many

skilled and experienced Evoqua personnel had an adverse impact on the Company’s sales and

growth. In particular, this former employee confirmed that Evoqua was “definitely” experiencing

flat organic sales growth during his/her tenure—and that the reason for the flat growth was the




                                                 27
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 33 of 170



very high employee turnover, particularly in the sales force, that occurred prior to the IPO. The

Former VP of Sales also cited a particularly disastrous example of Evoqua’s cost-cutting efforts

involving “Project Capture,” which was headed by Senior Vice President, Mitch Summerfield.

“Project Capture” involved trying to reorganize Evoqua’s Light Industry group, which was one of

the Company’s largest (if not the largest) business segment—but which was also in a “tailspin.”

As the Former VP of Sales stated, Summerfield instituted “draconian measures” to try to improve

the segment’s poor performance. These measures included putting 80% of the division’s sales

force on a “performance improvement plan,” eliminating entire corporate sales teams, having the

prior sales director let go, and otherwise mistreating employees. These draconian cost-cutting

measures only exacerbated the division’s problems, causing further loss of capital projects and

service contracts—and also resulting in such a loss of trust by employees in this area, who felt

“violated” by Summerfield’s actions, that there was no way to fix the now worsened problems in

the division without having to make even further wholesale personnel changes in the group.

Summerfield himself was terminated in or around early 2018.

       60.     Similarly, a former Northwest District Operations Manager (who reported to the

General Manager of the Northwest Region, and who had started at Evoqua predecessor Siemens

Water in late 2004 before finally leaving Evoqua in the fall of 2018), confirmed that Evoqua had

aggressively used a combination of “early retirement” packages, cancellation of accrued paid time

off, and reneging on bonus payments to “improve” the Company’s financials, which he/she

believed was to help facilitate the IPO and to thereafter maintain the Company’s stock price. This

former manager recalled that most significant layoffs came in the period leading up to the IPO,

with “groups of people” being laid off, or taking early retirement, every few months. The biggest

group of layoffs occurred when the VFP (the early retirement program) was rolled out—and




                                               28
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 34 of 170



although over 200 employees left through the VFP program, that number did not include the many

others who did not qualify for the VFP program but who were laid off as part of the implementation

of “reduction-in-force” policies. This former manager noted that the layoffs—which included

administrative and customer service functions—were so extensive that, by the time this employee

left in 2018, he/she was doing the work of eight people, having been asked to take over branch

management responsibilities for eight branches in Northwestern Canada, Washington State, and

Northern California that had previously had their own managers.

       61.     Similarly, a former employee in Evoqua’s Dewatering division who had started at

Evoqua predecessor Siemens Water in 2007 before finally leaving Evoqua in the fall of 2017 (the

“Former Inside Sales/Service Sales Rep) also confirmed that Evoqua had begun to implement

an “early retirement” program in around 2016 that was targeted at getting older employees—who

were the ones with the most extensive knowledge of the Company’s products and services—to

leave. This former Inside Sales/Service Sales Rep recalled being told by colleagues who accepted

the package that management had told them that accepting the plan was “the only way to go.” As

this former employee also stated, this program cost the Company a lot of talent and experience, as

the terminated employees were replaced by younger, cheaper employees who didn’t know the

business, which adversely affected Company sales.

       62.     Similarly, another veteran former Evoqua employee who started at Evoqua

predecessor US Filter in 2005 and did not leave until the fall of 2018, and who had the title of

Senior Sales Representative (the “Former Senior Sales Rep”), described how a large number of

Evoqua personnel—many of whom had 20 or more years of experience—had been terminated in

the year or two prior to the IPO, resulting in the loss of a “massive knowledge base” for the

Company. This Former Senior Sales Rep recalled that by early 2017 Evoqua had implemented




                                               29
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 35 of 170



what was known as its “VFP” policy, pursuant to which employees who were 60 years of age or

older were offered an early retirement package. Eligible employees, however, would be given

only a week or two to decide whether to accept their retirement proposal, and were told that if they

did not take their offer the Company “did not know what their future held for them.” Other

employees were effectively forced to leave. Terminations initially appeared to be focused on

administrative personnel (including billing and customer service staff), but then became more

focused on cutting experienced sales staff.

       63.     The Former Senior Sales Rep also confirmed Senior Vice President Mitch

Summerfield’s role in implementing disastrous cost-cutting measures beginning in the first half of

2017. For example, Summerfield announced that all administrative staff hired in his division after

approximately 2012 or 2014 would be terminated, with the result that its billing, book-keeping,

and related work would be outsourced.          Summerfield’s “arrogance” also alienated many

employees under his supervision. Between Evoqua’s early retirement policies and the practices

implemented by Summerfield, support services, administrative support, and sales staff in the

Seattle office where the Former Senior Sales Rep worked were cut almost in half, requiring the

remaining employees to “pick up the slack” without additional resources and outside contractors

had to be hired to perform basic services such as customer installations.

       64.     In sum, as the Former Senior Sales Rep stated, Evoqua had been a good company,

but it changed and went downhill once new top management was brought in to prepare the

Company for its IPO by cutting experienced salespersons and customer service staff. These

changes harmed Evoqua’s relationships with its customers and damaged Evoqua’s credibility and

its ability to keep customers satisfied for the long term. By the time this former employee left, it




                                                30
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 36 of 170



appeared instead that top management was now really only focused on maximizing equipment

sales which had the shortest sales cycles, causing Evoqua to lose long-term customers.

       65.     Indeed, as a result of Evoqua’s staff cuts and sales force turnover, the Former

Senior Sales Rep stated that Evoqua has continued to lose customers up until the present day

(early 2019), based on (a) his/her conversations with current Evoqua employees that he/she has

stayed in touch with and (b) his/her conversations with employees of the Former Senior Sales

Rep new employer (a competitor of Evoqua) who has continued to gain new customers that had

previously been Evoqua’s before the IPO.

       66.     A Former Senior Sales Engineer in Evoqua’s Environmental Services division,

who held that position from early 2014 through May 2018, also confirmed the Company’s efforts

to get rid of higher paid, more experienced sales personnel before the IPO. This Former Senior

Sales Engineer also described how, by the time of the IPO, the way the Company paid

compensation to sales staff was: if you were at 80% or below your sales quota, you didn’t get paid

any commissions; if you were between 80% and 90%, you would get paid 50% of your

commissions, which increased by 2% increments until you hit 90%; at 90% of your goal, you

received 60% of commissions, which went up in increments of 4% until you hit 100% of goal;

only if you made 100% would you get paid your full commissions. Although this former employee

had been a high performer, in the fall of 2017 he/she was given a sales quota that could not be

reached “in my wildest dreams.” The Former Senior Sales Engineer stated that the above

compensation structure was part of an effort to push out the higher paid employees. This former

employee had been invited to attend a “President’s Council” meeting of roughly 30 high

performing sales personnel in early 2017 at a “nice venue” with Defendant Keating and other

members of Evoqua’s executive leadership team, and recalled Keating saying that the Company




                                               31
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 37 of 170



was going to go public and giving a preview of the pitch that he planned to give on the roadshow

with potential investors. As someone who had been in the industry for many years, the Former

Senior Sales Engineer also recalled thinking that it was curious and unrealistic for Keating to say

that the Company was planning to grow by roughly 10% per year (which even the much better

managed U.S. Filter could not achieve) —especially as the experienced people who knew the water

business were increasingly no longer even working for Evoqua.

       67.     The Former Senior Sales Engineer stated that suppliers showed a reluctance to

work with Evoqua due to the fact that the Company had delayed payments, which was a common

practice in the environmental services division.

       68.     As confirmed by a Former Technical Support & Sales Manager, who worked at

Evoqua or its predecessor for nearly a decade before leaving in late 2016 due to a $1,000,000

increase in his/her sales quota, the Company implemented a large buy-out program prior to the

IPO that was targeted at its most senior employees, which a large number of those employees

accepted. However, as the Former Technical Support & Sales Manager stated, because this

program resulted in terminating a large percentage of the Company’s most experienced employees,

it did not appear to make any business sense other than to artificially decrease employee

compensation expense, and s/he was never given any good business reason by management for

striking so many experienced and capable employees from the Company’s payroll.

       69.     A former Evoqua Sales Compensation Administrator (the “Former Sales

Compensation Administrator”)—who worked at Evoqua from April 2016 through April 2017

and was tasked with calculating the commissions for sales reps—recalled doing calculations for

senior staff who wanted to get rid of older sales reps and stated that it was “clear” that the Company




                                                   32
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 38 of 170



was forcing some of the older, seasoned sales reps out of the Company and “absolutely” hiring

new people and paying them significantly less.

       70.     Tellingly, Evoqua’s own Offering Materials recognized the importance of

experienced personnel, as they represented that the Company’s “continued success depends on our

ability to retain or attract skilled technical, engineering, sales and other key personnel, for whom

competition is intense, both in retaining our existing employees and in replacing or finding

additional employees.” As the Offering Materials also stated, “to maintain and enhance our

customer relationships, we intend to continue to invest in our sales force.” Nowhere, however, did

the Offering Materials describe how Evoqua’s own policies and practices in the 24 months prior

to the IPO had resulted in a sharp decline in the Company’s retention of its older and most

experienced employees and in their replacement by vastly less experienced personnel—and how

as a result the Company’s business and ability to have “continued success” had already been

significantly impaired as of the IPO.

               2.      Evoqua’s Elimination of Its Integration Team

       71.     As another part of its pre-IPO cost-cutting measures, Evoqua terminated personnel

with the most experience integrating acquired companies. Even those that were left did not

understand the Company’s processes and would prove ineffective in handling the integration of

acquired companies. Evoqua also attempted to cut costs by using the cheapest available systems

that were not customized to handle the unique concerns that would arise from integrating the

companies Evoqua acquired (for example, the field in the software for inputting part numbers

would not take the full number Evoqua had assigned to it). These cost-cutting measures had an

adverse impact on the Company, as Evoqua itself recognized that its inability to properly integrate

acquired companies would pose a threat to its growth strategy. Yet that is precisely the undisclosed




                                                 33
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 39 of 170



route that Evoqua took. After eliminating those with proven integration capabilities, Evoqua was

left only with employees with no experience in this critical area.

       72.     As stated by a former Evoqua employee who was hired around 1975 by an Evoqua

predecessor and remained with the Company until leaving in late 2016 as a Director of Materials

for Evoqua’s services business (the “Former Director of Materials”), and who spent several

years handling integration matters for Evoqua predecessors, Evoqua’s efforts to integrate its pre-

IPO acquisitions in 2016 and 2017 were adversely affected as Evoqua eliminated the individuals

with the most experience integrating acquired companies. The Former Director of Materials

explained having a role of being responsible for the procurement, inventory, distribution, and

maintenance in Evoqua’s SAP systems (i.e., Systems, Applications, and Products) and working

directly on the integration of Evoqua’s acquisitions.

       73.     The Former Director of Materials recounted that Evoqua’s integration efforts

were impacted by the fact that the group who did integration work—which had been led by Karen

Dence—had “shrunk drastically.” As the Former Director of Materials stated, if a company

does not know how to properly integrate an acquired company, then it is merely purchasing the

company and hoping that the acquired company sends it cash. The Former Director of Materials

stated that it was “obvious” Evoqua had acquisition integration problems, including because the

people who had worked on integrations were gone. This former Evoqua employee cited Evoqua’s

acquisition of Neptune-Benson as an example of the ramifications that an unsuccessful integration

can have on a company. Indeed, when the Former Director of Materials left Evoqua, Neptune-

Benson’s operations had still not been properly integrated—for example, it continued to use a

different accounting system from the rest of Evoqua and was not on the Company’s SAP Enterprise

Resource Planning (“ERP”) tool.




                                                34
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 40 of 170



       74.     A former SAP Program Manager (the “Former SAP Program Manager”)—who

worked at Evoqua from October 2014 to March 2017 and was responsible for all aspects of the

SAP system (i.e., Systems, Applications and Products)—reported seeing issues with SAP at

Evoqua that were “not kosher.” According to the Former SAP Program Manager, SAP

integration was a critical aspect of the integration of acquisitions and, indeed, everyone sat on the

sidelines until the SAP team could integrate the acquisition into the system. To start, the Former

SAP Program Manager stated that Evoqua pressured higher paid employees to leave and brought

in lower paid, less experienced employees. Further, the Former SAP Program Manager stated

that, while Evoqua had the capacity through its SAP ERP system to account accurately for

inventory, it was “not doing it.” For example, the Company failed to track water filtering tanks

that accounted for a large chunk of inventory.

       75.     The Former SAP Program Manager also stated that Evoqua had issues with

integration because it was unwilling to allocate sufficient resources to this task. The Former SAP

Program Manager pointed to the Neptune-Benson acquisition as an example of a poorly done

integration—as it was “left out there” and not integrated for a long time. In that regard, the Former

SAP Program Manager stated that there was “no dedicated integration team” at Evoqua. While

Evoqua staff pushed for this function, including the Former SAP Program Manager,

management never moved on it and sufficient resources were never allocated to it. According to

the Former SAP Program Manager, Evoqua did not know what it wanted to do with the

inventory, did not know how to integrate the people (from the acquired companies) and did not

know how to get synergies—yet Evoqua kept acquiring more and more companies. But, according

to the Former SAP Program Manager, there was no visible accretion from Evoqua’s

acquisitions. Indeed, because the acquisitions were not meeting bonus targets, the Former SAP




                                                 35
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 41 of 170



Program Manager understood that they were not meeting growth projections. It appeared to the

Former SAP Program Manager that the Company was just buying other companies and

“hop[ing] for the best” as a tactic to hide the lack of organic growth.

       76.     The Former SAP Program Manager stated that AEA was “calling all the shots”

at Evoqua, had “handpicked” CEO Keating and CFO Stas and then strong-armed them into doing

the IPO.

       77.     The Former SAP Program Manager also reported that Evoqua was booking

revenue at the letter of intent stage and that service contracts were being recognized too early.

According to the Former SAP Program Manager, “everything was frontloaded and aggressive.”

Relatedly, the Former SAP Program Manager stated that Evoqua was booking ongoing service

contracts as “lump sum” acquisition-related costs, which was “flat out wrong.” An example was

Evoqua’s contract with a Cincinnati-based company called Itelligence. Evoqua had a service

agreement with Itelligence, which the Former SAP Program Manager directly negotiated with

Itelligence, for multiple full-time SAP related employees. At first, Evoqua booked this cost as part

of its day-to-day operations—but this was later reversed and the expense was labeled a “non-

operating cost.”

       D.      Evoqua’s Improper Revenue-Inflating and Expense-Deflating Activities, in
               Violation of GAAP, Present a Materially Inflated Picture of Evoqua’s
               Financial Performance and Prospects, and Help Further Conceal the True
               Extent of the Problems Plaguing the Company

       78.     In addition, in the period prior to the IPO (as well as after), Evoqua personnel

engaged in practices that had the effect of artificially and materially inflating its reported revenue,

income, and EBITDA, in violation of GAAP. These improper practices and violations of GAAP,

none of which were publicly disclosed, had the effect of presenting a materially inflated picture of

Evoqua’s financial performance, growth rate, and prospects as presented to investors in the IPO



                                                  36
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 42 of 170



Offering Materials (as well as subsequently issued financial statements), while also concealing the

extent of Evoqua’s inability to achieve organic growth. Evoqua’s improper revenue-recognition

practices included improperly recognizing revenue on (a) shipped products that were subject to

broad rights of return; (b) shipped products that the customer had not yet agreed to purchase,

including on products shipped to third party storage vendors (“inventory parking”); (c) products

that had not been shipped at all; and (d) products that Evoqua had not yet even manufactured. In

addition, Evoqua’s reported income was further inflated as a result of its practice of improperly

deferring its payment of expenses.

       79.     As further alleged at ¶¶ 271-85, below (“Additional Allegations of Scienter”), for

purposes of Plaintiffs’ Exchange Act claims, Plaintiffs allege that the Exchange Act Defendants

knew of or were recklessly indifferent to Evoqua’s participation in the accounting violations and

manipulations and related reporting of materially false or misleading financial statements as

alleged herein, and engaged in such conduct to help conceal Evoqua’s lack of organic growth and

to otherwise permit Evoqua’s stock to be issued in the IPO at an inflated price (and to thereafter

help maintain an inflated price for the stock). As stated elsewhere, Plaintiffs exclude any

allegations of fraudulent intent as to their Securities Act claims.

       80.     Examples of Evoqua’s improper revenue recognition and other accounting

practices include the following:

                   1. Improper Recognition of Revenue of Product Shipments that Were
                      Subject to Broad Rights of Return

       81.     As detailed in an Answer to Complaint and Counterclaim filed in Evoqua Water

Tech. et al v. Schuck, et. al., No. C.A. PC2018-7572 (the “Schuck Filing”) filed by Jennifer

Schuck—who was Neptune-Benson’s Director of Supply Chain before Evoqua acquired it in April

2016 and who then became Materials Manager at Evoqua’s NB/Aquatics unit (reporting directly



                                                 37
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 43 of 170



to Andrew Creathorn (“Creathorn”), the Vice President and General Manager of Evoqua’s

NB/Aquatics Group—to inflate Evoqua’s financial performance senior Company management

would authorize deals that granted the customers broad rights to return the products. For example,

Schuck described the “Myrtha Pool Order” transaction, where Creathorn negotiated a contract for

filters worth in excess of $1 million to be shipped in Evoqua’s third fiscal quarter of 2017, ending

June 30, 2017. To boost the Company’s revenue, as part of the deal Creathorn directed Scott

Hyland, a Channel Specialist at NB/Aquatics, to agree to give the customer the option to return

the filters at a later date.

        82.      Similarly, at the end of the fourth quarter of 2017 (ending September 30, 2017), in

an effort to help Evoqua create the appearance of meeting its year-end revenue and sales targets—

which in turn would allow senior managers to qualify for increased bonuses and stock options—

Schuck stated that Evoqua sales personnel had taken extraordinary steps to try to close a sale of

20 large 55” filters (normally valued at $3 million) that had been manufactured for use in

connection with a large Mexican resort project. However, despite offering steep price discounts

and extended payment terms, efforts to close a sales agreement with the prospective customer were

unsuccessful because the designs for the resort had not been completed. Accordingly, in an effort

to book the sale before year-end, Evoqua’s upper management (including N/B-Aquatics Finance

Director, Imran Parekh (“Parekh”) resorted to use of even more aggressive incentives in an effort

to sell the product, including by offering a 50% discount as well as verbal side assurances that the

“sale” would be subject to the buyer’s ability to return the product later (which would be “outside

of the written contract” in order to disguise the “deceptive” nature of the purported sale.




                                                 38
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 44 of 170



                  2.       Improper Recognition of Revenue on Product that the Customer Had
                           Not Yet Agreed to Purchase, Including on Product Shipped to Third
                           Party Storage Vendors (“Inventory Parking”)

         83.      To artificially inflate their reported sales and related revenue, Evoqua personnel

also booked revenue on the shipment of product where the customer had either not yet agreed to

purchase the product at issue, or had only agreed to take delivery at a later date (including in

situations where Evoqua personnel, knowing the customer’s position, would instead arrange to

ship the product to a third party storage vendor that, at Evoqua’s expense, agreed to hold (or

“park”) the relevant product inventory until an end-user customer actually agreed to accept

delivery and assume the risks and liabilities of ownership).4

         84.      For example, as Schuck describes in her court filing, to improve Evoqua’s year-end

performance for fiscal 2016 (and to obtain a larger performance-based bonus and stock option

award for himself), Creathorn was personally involved in organizing unusual arrangements to

allow premature booking on an expensive project in China, known as “Ocean Park.” Although

Evoqua knew that the customer did not actually need the product—which included 13 filters and

multiple UV units—until two years later in late 2018, to improve Evoqua’s 2016 financial

statements, Evoqua shipped the product to be warehoused in Hong Kong. Tellingly, to avoid

internal scrutiny, although Evoqua agreed to pay for storage at $3,000 per month (for an estimated

total cost of over $60,000), Evoqua arranged to have these costs nominally paid by one of

NB/Aquatics’ agents in Asia, with the understanding that Evoqua’s N/B-Aquatics unit would

reimburse the agent at a later date.




4
         As further detailed in §VII below, GAAP precludes recognition of revenue upon the purported “sale” of a
product where there is not a binding obligation to purchase the product at issue, or where the risk of loss has not yet
passed to the buyer (because, e.g., the seller continues to be responsible for holding and storing the product).


                                                         39
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 45 of 170



        85.     Schuck also described another project, named “American Dream,” where

Creathorn and Parekh (NB/Aquatics’ Finance Director), with the knowledge and approval of

Defendant Rodi, worked directly with NB/Aquatics planners to prematurely recognize revenue on

a large project. Specifically, in connection with this project, the Company purchased a number of

shipping containers, which were loaded with expensive filters and used to store the product for

over a year, until the customer actually needed them delivered to the job site. To persuade the

customer to go along with these arrangements, Schuck stated that Evoqua offered the customer

deeply discounted prices and extended payment terms (as well as free storage). Tellingly, to avoid

internal scrutiny and disguise the dubious nature of the arrangements surrounding this transaction,

Evoqua arranged to store the containers in which the product had been “parked” at a local facility

owned by Bill Finnegan—a person with a pre-existing business relationship with N-B/Aquatics.

        86.     As the Schuck Filing further states:

        Coinciding with the early shipment of the [Ocean Park and American Dream]
        projects [in the fall of 2016], [N-B/Aquatics] Upper Management directed [its]
        Logistics Manager to negotiate a rate with [a] local freight forwarder, a company
        by the name of SEKO, to store filters off site at [SEKO’s] facility. This was the
        beginning of the practice of Upper Management directing [N-B/Aquatics’] Sales to
        offer deep discounts and extended payment terms for Customers to take product
        early [when actually Neptune-Benson, i.e., Evoqua] would store the filters locally
        at the freight forwarders’ warehouse in order to deceptively inflate revenue and
        sales numbers.

        87.     As Schuck’s court filing further states, “The pressure at NB[/Aquatics] to reach

targets in order to line the pockets of Upper Management and improve Evoqua’s overall financials

was immense…. The means to increase the sales and revenue [was] not hard work and marketing,

[but] fraud and deception. As a result of this stress, the Logistics Manager resigned and NB’s

Production Manager went out on sick leave, due to stress, for six months.”

        88.     In addition, as stated in the Schuck court filing, senior management pressured Sales

to initiate last-minute “sales” and ship whatever filters were available, even if the size was incorrect


                                                  40
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 46 of 170



or not yet approved by the customer, so that the customer could be billed and Evoqua could

(improperly) recognize the revenue. Eventually, once the customer had actually approved the

correct filter size (or, presumably, determined that the wrong sizes had been shipped), the original

product would be returned from whatever storage facility had been used to park the inventory.

               3.      Improper Recognition of Revenue on Product that Evoqua Had Not
                       Yet Shipped

       89.     As stated in the Schuck Filing, immediately prior to the IPO Evoqua also

implemented a temporary directive to allow the Company to recognize revenue on product “sales”

that had not been shipped. Specifically, for the third quarter of 2017, Finance Director Parekh

directed Evoqua’s NB/Aquatics’ Sales department to adjust the delivery terms on all of its

domestic projects from “delivery duty paid” (“DDP”) to “ex-works” (“EXW”). The change was

implemented to improve the Sales Team’s ability to “ship” product by eliminating the requirement

of actual delivery, thereby allegedly giving Evoqua a basis for recognizing the revenue on the

product immediately on existing inventory on the grounds that Evoqua’s delivery obligations had

purportedly been satisfied by making the product available for customer pick-up at NB/Aquatics’

facility—even though many customers had no interest in actually taking delivery until much later.

As the Schuck Filing states:

       [In the] 3rd QTR of 2017, [Finance Director] Parekh applied his “creative
       accounting” methods to modify the terms of delivery on all open quotes and
       projects initiated by Sales … to default to EXW. EXW was employed as a tool to
       further the business practice of billing and recognizing revenue for filters that were
       not yet approved and/or manufactured and shipped, as well [to allow] Sales to
       negotiate deals with Customers up to the last day of the month, to further inflate
       Evoqua’s financial outlook.

       As a standard accounting practice, EXW is not considered a domestic delivery term
       and upon [the] close of [the] 3rd QTR internal auditors challenged Parekh’s
       contractually revised delivery terms. Upon reviewing the documentation, many of
       the Customers’ terms of delivery on the purchase orders and/or signed quotes did
       not coincide with the delivery terms on the subsequent sales order. To salvage the
       recognized revenue on these projects, Upper management nefariously directed


                                                41
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 47 of 170



       Sales to request [that] the Customer sign and back date a new PO and/or quote with
       delivery terms listed as EXW. Even though Evoqua ultimately accepted the
       erroneous revenue for [the] 3rd QTR 2017, the delivery term EXW was ban[n]ed
       from use on any future domestic projects.

       90.     In addition, as previously noted, senior management pressured Sales to initiate last-

minute “sales” and ship whatever filters were available at quarter’s end—even if the size was

incorrect or not yet approved by the customer—so that the customer could be billed and Evoqua

could (improperly) recognize the revenue.

               4.      Improper Recognition of Revenue on Product that Was Not Even
                       Manufactured or Finished (Let Alone Shipped)

       91.     As stated in the Schuck Filing, Evoqua also recognized revenue on “sales” of

product that had not yet even been manufactured or finished.

       92.     As discussed in the immediately preceding section, in the period leading up to the

IPO Evoqua’s NB/Aquatics unit would ship “whatever filters were available” so that it could

recognize revenue on “last minute” orders received before quarter’s end – even if the size was

incorrect or not yet approved by the customer. However, even in circumstances where there was

no filter available, Evoqua would get a local freight forwarder to sign off on a filter bill of lading

(or “BOL,” which is meant to be the written receipt given by a carrier for accepting goods), which

would then be sent to Finance together with the project file for billing and revenue recognition.

The filter that had actually been ordered would then be manufactured at a later date, and shipped

directly from Evoqua’s NB/Aquatics’ finishing facility in Bridgeport, CT, to the freight

forwarder’s off-site location.

       93.     Schuck also identified two specific examples from the end of Evoqua’s fiscal third

quarter where the Company booked revenue on large project filter orders before the manufacturing

of the product had been finished or even started. In the first of these two examples, Sunbelt Pools

(which specializes in the construction of waterparks and large commercial-scale pools for


                                                 42
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 48 of 170



municipalities, universities, and country clubs) placed an order (the “Texas Sunbelt Order”) for

several fiberglass filters for use in connection with three large projects. After the filters for one of

the three Sunbelt projects were finished, Evoqua’s NB/Aquatics unit shipped the product for that

one project at the end of its third fiscal quarter of 2017 – but not until after first “staging” that

product three separate times for pictures at Evoqua’s Rhode Island facility. Evoqua personnel

then sent three separate bills of lading to Finance so that the customer would then be billed for –

and Evoqua could promptly recognize revenue on—all three of the projects. It was not until later

that the filters for the other two projects were completed, allowing the product for the other two

projects to actually be shipped to the customer.

        94.     Schuck’s Filing also describes how Creathorn and Defendant Rodi negotiated the

sale of several project filters and a stock filter order with a customer, Neuman Pools (which bills

itself as the United States’ premier builder of aquatic facilities, including commercial and

residential swimming pools and water parks), for ultimate use by Great Wolf Lodge (which

operates 17 family waterpark resorts across the U.S.). As a matter of its standard practices, Great

Wolf Lodge requires that filters installed at its facilities have a special “access port,” but Evoqua

and its NB/Aquatics unit did not hold such custom filters in stock. Nonetheless, after Creathorn

and Defendant Rodi succeeded in getting the contract for this order executed, the order was sent

to Sales for processing, and “shipped” during that last week. However, it was not until months

after the revenue was recognized on this transaction that the relevant filter specification approvals

were received from the customer – and, as the Schuck Filing states, “[o]nly then did [NB/Aquatics]

manufacture the filters that [had] already [been] invoiced and fraudulently marked as shipped.”

        95.     As the Schuck Filing states, the “Great Wolf,” “Texas Sunbelt,” “Myrtha Pool,”

and “Australia” Orders (discussed in ¶122) were just four of the “most blatant and excessive




                                                   43
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 49 of 170



examples of deceptive and unethical practices” at Evoqua. Indeed, the revenue-recognition and

related accounting manipulations involving Evoqua’s and its NB/Aquatics unit’s phony

“shipments” of product that had not yet been manufactured were sufficiently extensive that the

Company created a “second set of books” to help manage all of its deceptive practices. This

“second set of books” was kept outside of what Evoqua’s NB/Aquatics unit maintained on its

regular “ERP” accounting system, so that, for example, the second set of books would show correct

filter inventory count by removing from “inventory” filters that should have been (but were in fact

not) shipped earlier.

               5.       Additional Former Employee Confirmations of Evoqua’s Premature
                        Revenue Recognition Practices

       96.     Other former Evoqua employees also confirmed that, in the period leading up to (as

well as immediately after) the IPO, the Company engaged in premature and improper revenue

recognition activities. For example:

       97.     The Former Business Development Manager also stated that he/she understood

that Evoqua was “holding units” on behalf of customers that were not yet ready to take possession

of the product. Similarly, the same former employee recalled being told by Evoqua Product

Engineers, in substance, that the Company had shipped products to customers, even though it

understood that the products would not meet the customers’ requirements.

       98.     As the Former Senior Manager stated, Evoqua had a history of sporadically

“bringing forward” revenues on long-term, multi-year service contracts with clients so that Evoqua

could recognize the revenue in an earlier quarter, regardless of whether the relevant services had

been performed at the time of billing. What changed, however, beginning in 2016, was that the

amount of revenue that was “pulled forward” began to increase substantially, and although the

Former Senior Manager could not quantify the total amount of revenue that senior management



                                                44
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 50 of 170



“brought forward” in this manner in 2016, the Former Senior Manager is certain that it was

“significant.” In sum, instead of recognizing the revenue as the services were performed, Evoqua

opportunistically recognized at quarter-end not only revenue on such contracts that had actually

been earned or previously scheduled to be paid in that quarter, but would also recognize an

additional amount for all or part of the revenue that Evoqua expected to earn (or was scheduled to

be paid) in the next quarter. For example, the Former Senior Manager noted that Evoqua had

contracts to perform services related to the operations and maintenance of water treatment plants

for utility companies, such as PSE&G and Consolidated Edison, which generated fees of

approximately $50,000 per month. Accordingly, “pulling forward” the revenue on such contracts

could result in an extra $50,000 to $150,000 in revenue for a current quarter, but at the expense of

the following quarter.

       99.     Similarly, the Former Senior Sales Rep stated that he/she was told by his/her

Operations manager that in September 2017, immediately before the IPO, the Company took all

sales that were scheduled to be “booked” in October 2017 (the first quarter of fiscal year 2018),

and pulled them forward into September 2017 so that the Company’s financial statements for the

fourth fiscal quarter and year ending September 30, 2017 would appear significantly stronger (at

the expense of reduced bookings in the following quarter). Even though delivery had not been

made or services rendered, the Company chose to recognize the revenue in FY2017 rather than the

first quarter of 2018 (“1Q2018”).

       100.    The Former Senior Sales Rep also stated that the Company took similar action to

“pull forward” bookings in September 2018, when he/she was informed by an employee in the

billing department that top management had instructed the billing department to invoice

“everything” on projects or contracts that were scheduled to be completed, performed or shipped




                                                45
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 51 of 170



in October though early November, regardless of whether projects were complete or services

rendered, so that the customers could be invoiced before the end of September 2018 (the end of

Evoqua’s fiscal 2018). This former employee understood this directive to apply to at least all

branches nationwide in that employee’s division (the High Purity Water division). The Former

Senior Sales Rep explained that management knew this early billing would result in customer

complaints of premature billing and overbilling, and accordingly sales staff were ordered not to

take any time off during this period so they would be available to address calls from irate

customers. As expected, Evoqua’s early invoicing did indeed lead to numerous complaints from

customers who knew that they had been billed for installations that were not yet complete and

billed for service calls had not yet occurred.

       101.    In addition, the counterclaim filed in Evoqua Water Tech. et al v. Moriarty, et al,

No. C.A. PC2018-7572 (the “Moriarty Filing”) filed by Mathew Moriarty, a former Evoqua Sales

Representative and Sales Director at Neptune-Benson who then became a Channel Sales Director

at Evoqua’s NB/Aquatics unit until he was terminated around the time of the November 2017 IPO,

further confirms that Evoqua was engaged in “cooking the books” in the run-up to the IPO.

       102.    As stated in the Moriarty Filing, from April 2016 through June 2017, in an effort to

artificially inflate Evoqua’s financials in preparation for the next acquisition, under the direction

of Defendant Rodi, Moriarty and others were directed to work with customers to convince them

to take delivery of orders much earlier than the customers required. Moriarty was informed that

without doing this, Evoqua would fall very short of the required sales goals, which were artificially

inflated. Moriarty was therefore forced, inter alia, to try to build up Evoqua’s backlog early by

discounting to artificially inflate the Company’s sales figures, even if it involved simply recording

pending orders with merely a letter of intent, and even though “most all” of the orders included in




                                                 46
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 52 of 170



the Company’s backlog “were not even approved by the customer,” which Moriarty described as

“cooking the books.”

       103.    By the June 2017 quarter, moreover, Evoqua’s customers were becoming

accustomed to Evoqua’s willingness to offer substantial discounts in exchange for them agreeing

to take delivery much earlier than customers needed the product—with many of those discounts

being orchestrated by Evoqua management without Sales being involved. Evoqua would beg

customers for letters of intent for projects that would not be installed for months, if not years, and

then request the customers to take delivery months (and sometimes years) before the customers

would install the equipment, enticing them again with deep discounts and extended terms.

Moriarty also stated that although June 2017 was “a record sales month” (and also the last month

of the last fiscal quarter whose results would be included in the disclosure documents to be issued

in conjunction with any potential sale or IPO), it was only a “record sales month” because of the

efforts “to deliver as much product as possible through any means to artificially increase the sales

numbers in preparation to be acquired and/or go public.” For example, a “large majority of

Evoqua’s large projects that were slated to ship [had] already been billed, and some paid for before

the order was even shipped.”

       104.    As further stated in the Moriarty Filing, as a result of all of Evoqua’s efforts to pull-

up sales, by the time of the IPO Evoqua’s backlog was “heavily depleted”—with the result that

going forward “Evoqua now had to make up the lost sales from all the ‘pull forwards’ and

discounts by offering even further concessions to customers.” Moreover, as the Moriarty Filing

further alleged, “many products” that remained on Evoqua’s backlog “were no longer active, but

management refused to remove them as it would negatively affect the sales numbers and achieving

the set goals [–] [a]gain, resorting to cooking the books.” Nonetheless, at around this time Evoqua




                                                  47
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 53 of 170



increased the NB/Aquatics unit’s goals by 30% for 2018, which was not achievable “based on

normal sales, [because] the baseline was the year [fiscal 2017] all the discounted sales and pull-

forwards that [Evoqua had] used to artificially inflate the sales numbers.”

       105.    In addition, a former manager, who was employed by Neptune-Benson and then

Evoqua’s NB/Aquatics Group from April 2016 through his/her resignation in August 2017 as U.S.

Sales Manager, Heat Exchange Applications (the “Former US Sales Manager”) (reporting to a

General Manager in Wisconsin named Mark Surprenant), confirmed that Evoqua would recognize

book upon the receipt of a letter of intent, and without waiting for a signed contract or purchase

order. The Former US Sales Manager further stated that it was understood that this was done in

order to increase revenues and meet the Company’s short-term revenue projections. By contrast,

the Former US Sales Manager added that, for the purpose of determining sales employees’

commissions, the revenue would not be recognized until the actual purchase order came in—which

sometimes would not occur until months later.

       106.    The Former Inside Sales/Service Sales Rep., who reported to Sean McGaughran,

the Director of Aftermarket Sales, also described how Evoqua employees faced ever increasing

pressure to book sales prematurely as the IPO approached (beginning in roughly late 2016 and

continuing through 2017), “and the Company didn’t care how it was done.” Moreover, this former

employee, who worked in Evoqua’s Industrial Group, also confirmed that recognition of revenue

based on a mere letter of intent was not confined to Evoqua’s Aquatics Group. In particular, the

Former Inside Sales/Service Sales Rep also recalled a specific instance of a large service retrofit

contract worth approximately $400,000, and which included the sale of new filter plates of a

different size, for one Evoqua’s regular customers, Nunavik Nickel (a mining company). As the

Former Inside Sales/Service Sales Rep recalled, he/she was ordered by his/her boss, Mr.




                                                48
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 54 of 170



McGaughran, to try to get the customer to sign a letter of intent for the $400,000 purchase before

the close of Evoqua’s fiscal third quarter ending June 30, 2017, so that the revenue on the

transaction could be booked in that quarter without Evoqua having to wait for receipt of the actual

purchase order. After the Company offered Nunavik Nickel a 10% discount as an incentive, he/she

succeeded in getting the letter of intent before the close of the quarter. The actual purchase order,

however, was not received until later in the following quarter. This former employee also

confirmed that Evoqua frequently offered special discounts on larger orders near the end of a

financial quarter during this time period so that the Company could book them before the quarter

ended. The Former Inside Sales/Service Sales Rep also observed that year-over-year growth in

organic sales was basically flat before the IPO and that the only “growth” was due to acquisitions

and Evoqua’s “playing games with sales.”

       107.    Further, as confirmed by a former Technical Support and Sales Manager in the

Dewatering Group (which was within the Industrial Division of Evoqua) (the “Former Technical

Support & Sales Manager”), who was employed at Evoqua’s predecessor, Siemens Water, in

2007 and who stayed at the Company through December 2016 (and who reported to Evoqua’s

Vice President and General Manager of Aftermarket Sales, Mirka Wilderer), Evoqua suddenly

changed its revenue recognition practices in early 2016. Throughout this former employee’s

tenure at the Company, and consistent with the employee’s understanding of industry standards,

revenue was booked only when one had a physical copy of a purchase order (PO) or a signed

contract in hand. Beginning in early 2016, however, this changed. As the Former Technical

Support & Sales Manager stated, for larger deals, usually over $50,000, this former employee’s

boss (Wilderer) now told this former employee to book revenue upon receipt of “some form” of a

mere “letter of intent” – even if it was in the form of a rather informal email. The Former Technical




                                                 49
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 55 of 170



Support & Sales Manager stated that he/she had never encountered this before, and thought it was

very strange and uncomfortable. The Former Technical Support & Sales Manager explained

that, while Evoqua would book revenues upon only receiving a letter of intent, its sales staff were

not compensated based on that sale until the contract was signed.

       108.    The Former Technical Support & Sales Manager also confirmed that Evoqua

pushed out the most senior and experienced people—and the consensus understanding was that

this effort was to drive down compensation expenses, but at the expense of organic growth which

as a result would no longer be sustainable.

       109.    Similarly, the North West District Operations Manager confirmed that there was

intense pressure from management to book revenue as soon as possible, and that (although s/he

did not so) s/he believes that this pressure may well have led others to invoice projects before they

were completed. In particular, s/he recalled hearing at Company-wide town hall meetings and/or

on other in-house conference calls references to billing being “pulled in” early for certain projects

in order to improve the Company’s revenue numbers for the quarter. In addition, the North West

District Operations Manager recalled a separate practice in which management ordered the

branches to “push up” repeat equipment orders and service fees. As this former manager

explained, some Evoqua customers had service contracts for regular maintenance service and parts

and were billed for each service call and each piece of equipment purchased, as opposed to having

a flat-fee contract. The “reports” for these services were normally automatically generated

according to the schedule of service and part replacement. However, in fiscal 2018 (the year

ending September 30, 2018), management “ran the reports” manually to “push up” the orders into

earlier quarters than they were otherwise scheduled to be generated, thereby recognizing revenue

on those contracts early (at the expense of the subsequent period).




                                                 50
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 56 of 170



       E.      Evoqua’s Understatement of Expenses in Violation of GAAP

       110.    In addition to its improper revenue-recognition practices, Evoqua also delayed

payment to vendors as a way to temporarily improve its financials. According to Schuck, before

the IPO in 3Q2017 and the fourth quarter of 2017 (“4Q2017”), the Aquatics Group withheld

payments from vendors to improve its financials.

       111.    Similarly, the Former Senior Sales Engineer stated that suppliers showed a

reluctance to work with Evoqua due to the fact that the Company had delayed payments, which

was a common practice in the environmental services division.

       F.      Evoqua’s Manipulation of Its Sales Backlog Report and Improper Inventory
               Accounting Further Inflates the Company’s Reported Financial Performance

       112.    To improve its financial performance and to mask the erosion of its sales backlog

from the illicit conduct described above, the NB/Aquatics group required that any new project

initiated by the Sales team, regardless of the anticipated ship date, be recorded on the sales backlog

report as scheduled to be shipped in the quarter the sale was initiated. Because the sales backlog

is an indicator of customer demand and future stability of the Company, Evoqua knowingly

manipulated the sales backlog report to conceal the true state of the Company’s revenue and future

growth prospects. As would be expected when sales are recognized before a customer signs a

contract or Evoqua issues a purchase order, there were many cancelled orders that were already

recorded as “shipped” in the sales backlog report. Instead of removing these sales from the reports,

Company management refused to remove the cancelled orders from the backlog reports, further

concealing Evoqua’s growth prospects and future revenue. See also ¶104 above [Moriarty]

       113.    Indeed, Evoqua touted its visibility into its future revenue as a “strength” in its

Offering Materials. For example, Evoqua stated:

       Stable, recurring flow of business with a large installed base drives superior
       topline visibility. We had high visibility into over 82% of our overall revenue at


                                                 51
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 57 of 170



        the beginning of fiscal 2016. Approximately 58% of our revenue for fiscal 2016
        was related to service, consumables and aftermarket parts that come from our
        repeat business and backlog. A portion of this revenue is covered by annual and
        multi-year industrial contracts that had a 98% and 99% renewal rate in fiscal 2015
        and 2016, respectively. We generate service and aftermarket revenue from a wide
        range of activities, including the regular delivery and installation of consumable
        ion-exchange replacement bottles across 25,000 industrial customer sites and the
        regular replacement of approximately 400,000 ultra-filtration membranes installed
        across 1,800 locations on 4-6 year cycles as of June 30, 2017. In particular, more
        than 80% of Industrial customers who purchased capital equipment during the two
        fiscal years ended September 30, 2015 and 2016 have also purchased services
        and/or aftermarket products over the past three years. Approximately 24% of our
        revenue for fiscal 2016 consisted of capital orders already contracted in backlog.
        The remaining approximately 18% of revenue for the fiscal year ended September
        30, 2016 represented book-to-bill projects, which we typically win and convert to
        revenue within the same fiscal year. For our capital related sales, we selectively
        focus on projects that we believe have the potential to produce continuing service,
        aftermarket and consumables sales. We believe the visibility and predictability we
        experience with our revenue enhances our ability to consistently drive
        profitability.

However, because Evoqua’s sales backlog report had knowingly been manipulated, the

trustworthiness of that report in the Aquatics group had completed eroded as all sales had already

been pulled forward, future sales were being recognized in the quarter they were initiated

regardless of the anticipated ship date, and cancelled orders were not removed from the report.

Schuck estimated that by the time of her departure in February 2018, approximately $2 million in

cancelled sales were knowingly or recklessly included in the sales backlog report. Thus, contrary

to indications by Evoqua, the Company had limited visibility into future revenue growth, as one

of the main sources used to determine future sales and revenue could not be reasonably relied

upon.

        114.   Evoqua also manipulated its inventory to mask its financial performance and future

growth prospects. For example, as Schuck describes in her court filing, in April 2017, as she was

reviewing an open order report, Schuck identified and confirmed that approximately $300,000




                                                52
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 58 of 170



worth of Lawson Aquatics inventory listed in NB/Aquatics’ ERP system could not be physically

accounted for in the Wisconsin facility where the materials were supposed to be stored.

       115.    During the course of her investigation, Schuck discovered that the Lawson Aquatics

product line was being double received in the ERP system. The senior buyer for the Aquatics

group requested that the shipping department issue an open purchase order for the Lawson

Aquatics vendor to be paid. However, because the senior buyer was located in Rhode Island, the

purchase order was issued for that location. When the materials began arriving at the Wisconsin

facility, there was no open purchase order available in the Wisconsin location to receive and pay

for the materials. The shipping department issued a new purchase order to receive the material in

Wisconsin, resulting in the material being received twice in the ERP system.

       116.    Schuck reported this discrepancy to Parekh and Creathorn and requested that the

Lawson Aquatics product line be moved to a quality control (“QC”) inventory location and that a

physical count be performed on this line of products. Parekh not only refused to move the

inventory to a QC inventory location and perform a physical count of that product line, he ordered

the Sales and Supply Chain to manage this entire product line on an Excel sheet outside the ERP

accounting system. This further complicated the inventory tracking process, as the ERP system

could no longer be trusted to accurately reflect existing inventory.

       117.    Schuck also discovered that when NB/Aquatics’ finance team provided inventory

counts to Company management, they would frequently be incorrect.              Schuck bought this

information to the attention of Parekh, but was told that this was due to the existence of multiple

facilities, NB/Aquatics’ antiquated ERP system, as well as “creative accounting.”

       118.    Because of the Company’s manipulation of the sales backlog report and improper

inventory tracking, it became impossible to accurately track the Company’s future revenue stream




                                                53
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 59 of 170



and growth prospects. Evoqua’s conduct successful masked the Company’s financial state from

unsuspecting investors.

       119.    In addition, the Former VP of Sales confirmed that “easily 10%” of the data in the

Company’s CRM system (used for tracking and managing the Company’s sales pipeline/sales

funnel information) was “bad,” meaning that the prospective sales listed included deals that had

either already closed, had stalled or been canceled, or had otherwise had their status misstated. In

addition, based on his/her participation in weekly leadership meetings with sales managers and

directors from each major group (Municipal, Industrial, and Product), roughly 50% of the

“pipeline” projects that they reviewed were not listed in the CRM system. As a result, during this

former employee’s tenure, the Company’s actual sales forecasts were based on “word of mouth”

discussions, and not on data recorded in CRM or any other spreadsheets. The failure of Evoqua’s

management teams to use the CRM to appropriately and accurately track all sales pipeline

opportunities and to formulate sales forecasts seriously concerned this former Sales VP, as it made

the Company’s sales forecasts – particularly with respect to large capital projects—less accurate

and reliable than they should have been.

       120.    In addition, the Former VP of Sales confirmed that, although he/she was not

responsible for managing inventory, s/he was aware that Evoqua had problems managing and

accounting for its inventory. For example, the Company’s ability to get accurate inventory

information for inventory stored at Evoqua’s Rockford, IL warehouse was “questionable at best.”

       G.      Evoqua’s Heavy Reliance on Undisclosed “Channel Stuffing” Activities and
               Extraordinary Sales Incentives Prior to (and After) the IPO to Boost Revenue
               Further Conceal the Truth Concerning Evoqua’s Financial Performance and
               Prospects

       121.    Evoqua also engaged in a range of other dubious and undisclosed “channel

stuffing” practices which had the effect of concealing the extent to which Evoqua was struggling



                                                54
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 60 of 170



to grow organically. These additional practices (in addition to, e.g., offering broad rights of return)

included offering customers steep discounts and extended payment terms of as long as 60, 90 or

120 days—and even indefinite “paid when paid” payment terms.

       122.    Multiple sources confirm that Evoqua offered unusually deep discounts and

unusually long extended payment terms to incentivize customers to purchase products, particularly

at the end of financial quarters. For example, Schuck pointed to the $1 million+ Myrtha Pool

Order in the third quarter of 2017 as just one example from that quarter where senior management

(in that case, Creathorn) offered a deep discount, “indefinite” payment terms (“paid when paid”)

and other sweeteners to close the deal. Schuck also identified a large filter “stocking order” (the

“Australia Order”) from that same quarter that Creathorn and Parekh negotiated with an Australian

entity (apparently a distributor) that was discounted and given extended payment terms. In a

meeting discussing this order, Creathorn stated that this stocking order was so large that Evoqua

was unlikely to sell another filter in Australia for the next two years.

       123.    As noted above, the Former Inside Sales/Service Sales Rep also confirmed that

in the roughly one year period leading up to the IPO, Evoqua “increasingly played games with

customers” in order to book sales, particularly by offering steep discounts on orders at the ends of

fiscal quarters (such as on the previously described Nunavik Nickel deal) so that the Company

could book them before the quarter ended. This was a marked change from how the Company had

operated in prior years; as this former employee put it, the Company stopped caring about

customers’ expectations and started to care only about booking numbers. The result was a

significant increase in the pressure on employees to “get the numbers in,” and management’s

mindset became one of “anything to get the numbers in.” The Former Inside Sales/Service Sales




                                                  55
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 61 of 170



Rep also observed that year-over-year growth in organic sales was basically flat before the IPO—

and that the only “growth” was due to acquisitions and Evoqua’s “playing games with sales.”

       124.    The Former Technical Sales Manager, who managed between 8 and 15 sales

representatives in the Filter Press Group whose customers included industrial, chemical and

pharmaceutical companies, also confirmed that, by the time of the last few quarters prior to the

IPO, senior management had started to put very heavy pressure on the salesforce to book whatever

revenue they could by the end of each quarter, and had adopted a short-sighted strategy that was

focused on trying to ramp up the Company’s short-term sales numbers from smaller, short-term

sales at the expense of cultivating larger projects and long-term customer relationships. Moreover,

during this same time period, s/he was aware that management was increasingly authorizing

unusually large discounts to customers to bring in sales more quickly, which were known as “short-

sells.” Although the Former Technical Sales Manager did not engage in such practices, the

Former Technical Sales Manager recalled the example of a large mining project in Mexico,

where Evoqua’s Wilderer, among others, authorized large discounts to get the sale booked earlier.

       125.    The Former Technical Sales Manager was also aware of management

specifically pressuring a senior sales manager in the Eastern sales territory of the Separation

Technology Group, Victor Van Hof, to offer “steep” discounts to close deals. Specifically, at some

point prior to the IPO, he/she was on an in-house weekly sales conference call during which

Wilderer told Van Hof to cut prices at quarter-end to levels that were lower than Van Hof was

comfortable with to meet goals. The Former Technical Sales Manager stated he/she did not

know the full details of what Van Hof was pressured to do, but he/she “knew something was going

on” and that soon after the Separation Technology Group stopped holding sales team conference

calls and replaced them with one-on-one calls with sales managers. The Former Technical Sales




                                                56
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 62 of 170



Manager further stated that after the IPO the pressure to book short term sales continued to be

“huge,” and management simply “did not seem to care” about cultivating or supporting the

development of long-term projects because they wouldn’t boost revenue in the current month or

quarter—even though developing such projects had historically been critical to her division’s long-

term performance, growth, and profitability.

       126.    The Former Senior Manager also explained that as the IPO approached,

management “absolutely” increased pressure on the sales team to bring in additional sales, by

offering extended payment terms and deep discounts.          The Former Senior Manager also

explained that management did not understand the sales process or how to deal with customers

and pushed the sales team to act outside of the Company’s standard business practices. For

example, according to the Former Senior Manager management pressured members of the

municipal sales team to push municipal customers to place large ($1 million) orders earlier, even

where the municipality could not approve the purchase until the council met.

       127.    Such practices during the run-up to the IPO and the following quarters had the

unfortunate—although altogether predictable—consequence of further adversely affecting the

Company by undermining its future performance in exchange for artificially stimulated short-term

sales results that could not reasonably be expected to be maintained. For example, as stated in the

Moriarty filing, as of the IPO it was clear that it was simply “not achievable” to meet NB/Aquatics’

sales targets for 2018 (which Evoqua was counting on to offset flat sales in other product segments)

based on normal sales, “[because] the baseline was the year [fiscal 2017] [of] all the discounted

sales and pull-forwards that [Evoqua had] used to artificially inflate the sales numbers.”

       128.    For example, as noted in the Schuck and Moriarty Filings and by the Former Inside

Sales/Service Sales Rep and the Former Technical Sales Manager, Evoqua’s customers soon




                                                57
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 63 of 170



learned to refrain from placing any orders, even for current needs, until the end of a financial

reporting period, as they knew that by doing so they would be offered increasingly deep discounts,

increasingly long extended payment terms, and/or other “sweeteners.” As a result, the Company

effectively undermined its own historic pricing structure and profitability.

       129.    Further compounding the harm to the Company, by (a) aggressively seeking to

recognize revenue on every potential sale or project as soon as possible—regardless of whether its

customers had any current need for the product or were interested in actually taking delivery for

many months or even years into the future, and (b) otherwise “stuffing its channels” and customer

base with all the product they could possible need to satisfy end user demand for similarly long

periods of time into the future, Evoqua was effectively stealing from the future to report inflated

current sales and revenue levels that could not reasonably be sustained.

       130.    As a result of these undisclosed practices, throughout the Class Period the truth

concerning the state of Evoqua’s business and operations was further concealed.

       H.      Evoqua’s Secondary Offering

       131.    On January 26, 2018, Evoqua filed a Form S-1 Registration Statement for a

secondary public offering (“SPO”) of shares of its common stock. The final Registration

Statement for the SPO was filed on March 12, 2018 and declared effective on March 14, 2018 (the

“2018 Registration Statement”). The SPO Prospectus, dated March 14, 2018, was filed on March

16, 2018 (the “2018 Prospectus” and collectively, with the 2018 Registration Statement, the “SPO

Offering Materials”).    On March 14, 2018, Evoqua announced the pricing of the SPO of

17,500,000 shares of common stock to be sold by specified stockholders of the Company at $22.00

per share. The SPO of 17,500,000 shares closed on March 19, 2018, and the Underwriter

Defendants exercised their option to purchase an additional 2,625,000 shares of common stock,

which closed on March 21, 2018.


                                                58
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 64 of 170



       132.   As of the SPO, AEA owned approximately 40.6% of the Company’s common

stock. As part of the SPO, AEA sold 24% of its Evoqua shares for approximately $233,150,484,

retaining about 30.9% of the Company’s common stock and approximately 52.5% of the voting

power of the Company’s outstanding common stock. Other insiders also sold significant

percentages of their Evoqua shares in the SPO, including:

       •   Ronald Keating, President & CEO:        sold 44% of his shares for approximately
           $7,200,098;

       •   Benedict Stas, CFO and Treasurer:       sold 33% of his shares for approximately
           $2,128,351;

       •   Malcolm Kinnaird, EVP for Municipal Segment:           sold 77% of his shares for
           approximately $3,389,104;

       •   Kenneth Rodi, EVP for Applied Product Technologies: sold 29% of his shares for
           approximately $799,379;

       •   Edward May, EVP for Supply Chain: sold 51% of his shares for approximately
           $911,253;

       •   James Irwin, then-Vice President for Strategy and Corporate Development: sold 27%
           of his shares for approximately $181,753;

       •   James Kohosek, EVP Corporate Strategy: sold 44% of his shares for approximately
           $545,322;

       •   Anthony Webster, Chief Human Resources Officer: sold 28% of his shares for
           approximately $479,870;

       •   Vincent Grieco, EVP and General Counsel: sold 36% of his shares for approximately
           $489,087;

       •   Judd Gregg, Director: sold 100% of his shares for approximately $600,471; and

       •   Martin Lamb, Director: sold 29% of his shares for approximately $2,295,162.

       133.   Following the SPO, Defendants continued to make materially false or misleading

statements and omissions in press releases, quarterly investor conference calls, Form 10-Qs, and




                                              59
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 65 of 170



investor presentations about the Company’s financial results, disclosure controls, acquisitions,

workforce, and “Risk Factors,” as alleged in detail in §VI.M-S below.

       I.      The Truth Concerning Evoqua’s Business and Operations Begins to Emerge

       134.    On May 8, 2018, Evoqua announced its financial results for the second quarter of

fiscal 2018, including revenue of $333.7 million and Adjusted EBITDA of $57.7 million.

Although these results (secretly inflated by the improper accounting described above) met

consensus estimates, the Company partially revealed the impact of the undisclosed sales-force

attrition and channel stuffing alleged above by reducing its EBITDA guidance for fiscal 2018 from

$235 million–$255 million to $235 million–$245 million, 5% below the prior consensus

expectation. J.P. Morgan analysts commented that “a weak start to 1H FCF and cut to FY guidance

raise questions on the back-half FCF ramp as well as visibility on forward EBITDA targets.”

       135.    In response to the partial disclosure of the truth concerning the state of Evoqua’s

business and operations, Evoqua’s stock price fell 8.4% from a close of $20.21 per share on May

7 to a close of $18.51 on May 8 on unusually heavy volume of 2.4 million shares. However, as

alleged below, Defendants continued to falsely reassure investors about the Company’s integration

of acquisitions and financial results.

       136.    On August 7, 2018, Evoqua announced its financial results for the third quarter of

fiscal 2018, including revenue of $342.5 million and Adjusted EBITDA of $58.0 million (at the

low end of its prior guidance and $3 million or 5% below the consensus expectation). The

Company’s guidance for the fiscal year remained unchanged, but RBC Capital Markets

commented that “this is the company’s second consecutive quarterly earnings disappointment

since its Nov-2017 IPO,” and J.P. Morgan stated that “we would expect the stock to underperform

today given the 3Q miss and back-end loaded guide, with annual FCF seemingly tracking well

below our prior expectations . . . .”


                                               60
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 66 of 170



         137.   In response to the poor results, Evoqua’s stock fell from a close of $22.22 per share

on August 6 to close at $20.27 on August 7 (down 8.8% in one day) and continued to fall on

unusually heavy volume in the following days, closing at $17.61 on August 9 (down 19% in three

days). J.P. Morgan commented on August 8 that “the company needs to prove that earnings quality

(i.e., restructuring add-backs) and FCF will improve.”

         138.   But even the poor third-quarter results were artificially inflated, and Defendants

continued to falsely reassure investors, as alleged below. Indeed, RBC Capital stated on August

8 that “the reaffirmed 2018 revenue and adjusted EBITDA guidance ranges suggest that the

company is confident” that it “can recoup the entirety of the F3Q18 . . . shortfall before year-end .

. . .”

         139.   On October 30, 2018, Evoqua announced dismal preliminary financial results for

the 4Q and FY2018, ended September 20, 2018. The results were below the Company’s and

analysts’ expectations—Evoqua lowered its financial forecasts for FY2018 and warned investors

that it now expected revenues to be between $1.33 billion to $1.34 billion, an increase of

approximately 7% to 7.4% over 2017 versus a prior expectation range of $1.34 billion to $1.37

billion, which would have represented an increase of 7% to 10% over the previous year. The

Company also expected full-year Adjusted EBITDA to be in the range of $213 million to $217

million, an increase of 2.6% to 4.5% over the previous year, versus a prior Adjusted EBITDA

expectation range of $235 million to $245 million, which would have represented an increase of

13% to 18% over 2017.

         140.   Evoqua acknowledged that the losses were primarily concentrated in the Product

segment’s aquatics business and the Municipal segment and that the shortfalls were primarily due

to “acquisition system integration issues,” “supply-chain disruptions” (which Evoqua said were




                                                 61
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 67 of 170



“influenced by tariffs”), and “an extended delay on a large aquatics project.” Evoqua would later

add that the losses were also attributable to the disposal of inventory resulting from the migration

of an operational business unit (i.e., Neptune-Benson) to a new ERP system. The migration to the

new system laid bare many of the accounting problems that had plagued Neptune-Benson, as it

had not been fully integrated into the rest of Evoqua for over two years after it was acquired.

       141.    Evoqua also announced a transition from a three-segment structure to a two-

segment operating model designed to better serve the needs of customers worldwide. This new

structure combined the Municipal services business with the existing Industrial segment into a new

segment renamed Integrated Solutions and Services, a group entirely focused on engaging directly

with end-users. The Products segment and Municipal products businesses were combined into a

new segment renamed Applied Product Technologies. This segment is focused on developing

product platforms to be sold primarily through third-party channels.

       142.    Upon announcement of the preliminary results, analysts downgraded the Company

and expressed concerns over the magnitude of the shortfall, credibility of management, and the

Company’s ability to integrate future acquisitions. For example, on October 31, 2018, analysts at

Berenberg Capital Markets stated:

       Pre-announcement shocks investors: AQUA negatively pre-announced its Q4 18
       EBITDA ~27% below consensus estimates and announced a restructuring
       yesterday. The EBITDA shortfall was related to acquisition integration issues,
       supply chain disruptions influenced by tariffs, and a delay on a large aquatics
       project. The magnitude of the miss shocked investors and caused the stock to sell
       off ~35% (vs. the S&P 500 +1.57%). The Q4 18 preannouncement is on the heels
       of a weak Q3 18 report, which further brings credibility into question.

       143.    Also on October 31, 2018, analysts at Cowen, in a report titled “Downgrade:

Boulevard of Broken Dreams,” downgraded Evoqua and stated that “[w]hile we see value in the

business plan—rolling up a fragmented process water treatment market—execution remains an

issue and investor trust has eroded materially. It will likely take time to regain and it is incumbent


                                                 62
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 68 of 170



on management to prove that consistent revenue and profitability growth can be achieved.” Cowen

also stated that “[b]roader issues surrounding M&A integration are the most concerning given

that consistent acquisition is a core tenant of the company’s operating plan.”

        144.    On the same day, analysts at J.P. Morgan stated that the negative preliminary

figures were “surprising in magnitude.” On November 1, 2018, analysts at Berenberg Capital

Markets wrote in a report titled “Credibility Issues to Weigh; Reiterate Hold,” that “[a]n EBITDA

miss of 27% shows quite a magnitude of disconnect between Street expectations and

management’s ability to deliver. While some factors impacting Q418 may have been

uncontrollable (i.e., a customer delaying a sale), others are within control (i.e., acquisition

integration). AQUA’s business is clearly riskier than initially thought, which should be reflected

in its valuation.”

        145.    On the news of the dismal preliminary results, Evoqua’s stock price plummeted

$4.78 per share, or approximately 35%, to close at $9.02 per share on October 30, 2018.

VI.     DEFENDANTS MATERIALLY FALSE AND MISLEADING STATEMENTS AND
        OMISSIONS DURING THE CLASS PERIOD

        A.      Initial Public Offering Prospectus (November 1, 2017)

        146.    The Company’s IPO Prospectus included misrepresentations and omissions about

the Company’s purportedly successful acquisitions, including the following statements:

        Experienced management team with proven operational capabilities that has
        made Evoqua an employer of choice. We are highly dependent on our leadership
        team, which consists of industry veterans with a track record of executing effective
        strategies and achieving profitable growth. . . . Our leadership developed and
        deployed standard operating processes under the Evoqua Growth System that
        repositioned the business and improved margins through operational programs and
        standards such as LEAN operating systems, service growth and ePro, among others.
        These programs, combined with our newly implemented sales methodology,
        Evoqua EDGE, have improved our free cash flow profile and growth prospects.
        Our management team has also expanded our operations to new target markets
        and geographies and has demonstrated successful acquisition and integration
        capabilities. Our success depends to a significant extent on our ability to retain or


                                                 63
Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 69 of 170



attract employees in senior management, skilled technical, engineering, sales and
other key personnel.

After the AEA Acquisition, we began a transformation of our business into a global
organization with an independent, professional management team. We believe our
transformation has made us into a premier partner and employer in our industry,
resulting in differentiated capabilities and talent within our organization.

                                      * * *

Continue to evaluate and pursue accretive tuck-in acquisitions to add new
technologies, attractive geographic regions and end-markets. As a complement
to our organic growth initiatives, we view tuck-in acquisitions as a key element of
our overall growth strategy which will enable us to accelerate our growth in our
current addressable market, new geographies and new end market verticals. Our
existing customer relationships, channels to market and ability to rapidly
commercialize technologies provide a strong platform to drive growth in the
businesses we acquire. To capitalize on these opportunities we have built an
experienced team dedicated to mergers and acquisitions that has successfully
completed eight technology-enhancing and geography-expanding acquisitions
since April 2016, including the addition of capabilities in the attractive aquatics
market . . . .

                                      * * *

Acquisitions

We believe that tuck-in acquisitions present a key opportunity within our overall
growth strategy, which we will continue to evaluate strategically. These strategic
acquisitions will enable us to accelerate our growth in our current addressable
market, as well as in new geographies and new end market verticals. Our existing
customer relationships, best-in-class channels to market and ability to rapidly
commercialize technologies provide a strong platform to drive rapid growth in the
businesses we acquire. To capitalize on these opportunities, we have built an
experienced team dedicated to mergers and acquisitions that has successfully
completed eight technology-enhancing and geography-expanding acquisitions
since April 2016, with purchase prices ranging from approximately $3.3 million to
approximately $283.7 million, and pre-acquisition revenues ranging from
approximately $3.1 million to approximately $55.7 million. We will continue to
actively evaluate acquisition opportunities that are consistent with our business
strategy and financial model, and, although we may not be able to continue to
identify suitable acquisition targets and implement our growth strategy, we
currently have a pipeline which includes more than 60 potential targets, which has
been developed proactively by our team as well as informed by our customer base.




                                        64
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 70 of 170



       147.    These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       148.    The IPO Prospectus also included materially misleading “Risk Factors” about the

Company’s acquisitions:

       Our growth strategy includes acquisitions, and we may not be able to identify
       suitable acquisition targets or otherwise successfully implement our growth
       strategy.

       Acquisitions have historically been a significant part of our growth strategy, and
       we expect to continue to grow through acquisitions in the future. We expect to
       continue evaluating potential strategic acquisitions of businesses, assets and
       product lines. We may not be able to identify suitable candidates, negotiate
       appropriate or favorable acquisition terms, obtain financing that may be needed to
       consummate such transactions or complete proposed acquisitions. There is
       significant competition for acquisition and expansion opportunities in our
       businesses.

       In addition, acquisitions involve numerous risks, including (i) incurring the time
       and expense associated with identifying and evaluating potential acquisitions and
       negotiating potential transactions, resulting in management’s attention being
       diverted from the operation of our existing business; (ii) using inaccurate estimates
       and judgments to evaluate credit, operations, funding, liquidity, business,
       management and market risks with respect to the target institution or assets; (iii)
       litigation relating to an acquisition, particularly in the context of a publicly held
       acquisition target, that could require us to incur significant expenses, result in
       management’s attention being diverted from the operation of our existing business
       or delay or enjoin the transaction; (iv) failing to properly identify an acquisition
       candidate’s liabilities, potential liabilities or risks; and (v) not receiving required
       regulatory approvals or such approvals being delayed or restrictively conditional. .
       ..




                                                 65
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 71 of 170



       We may have difficulty in operating or integrating any acquired businesses,
       assets or product lines profitably or in otherwise successfully implementing our
       growth strategy.

       The anticipated benefits from any potential acquisitions may not be achieved unless
       the operations of the acquired business assets or product lines are successfully
       integrated in an efficient, effective and timely manner. The integration of our
       acquisitions will require substantial attention from management and operating
       personnel to ensure that the acquisition does not disrupt any existing operations, or
       affect our customers’ opinions and perceptions of our services, products or
       customer support.

       In addition, the integration of any acquisition includes numerous risks, including
       an acquired business not performing to our expectations, our not integrating it
       appropriately, failure to realize anticipated synergies and cost savings and
       difficulties, inefficiencies or cost overruns in integrating and assimilating the
       organizational cultures, operations, technologies, data, services and products of the
       acquired business with ours.

       The process of integrating acquired businesses, assets and product lines could cause
       the interruption of, or delays in, the operation of our existing business, which could
       have a material adverse effect on our business, financial condition, results of
       operations or prospects. Acquisitions also place a burden on our information,
       financial and operating systems and our employees and management. Our ability
       to manage our growth effectively and integrate the operations of acquired
       businesses, assets or product lines, will require us to continue to attract, train,
       motivate, manage and retain key employees and to expand our information
       technology, operational and financial systems. If we are unable to manage our
       growth effectively, we may spend time and resources on such acquisitions that do
       not ultimately increase our profitability or that cause loss of, or harm to,
       relationships with employees and customers.

       149.    These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired; and (c) as a result, the risks described in




                                                66
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 72 of 170



the “Risk Factors” had already materialized and were adversely affecting the Company’s business

and financial results and were not merely hypothetical future possibilities.

       150.    The Company’s IPO Prospectus also included misrepresentations and omissions

about its investment in its sales and other personnel:

       Grow and further penetrate our existing customer base. We believe our strong
       brands, leading position in highly fragmented markets, scalable and global
       offerings, leading installed base and unique ability to provide complete treatment
       solutions will enable us to capture a larger share of our existing customers’ water
       treatment spend while expanding with existing and new customers into adjacent
       end-markets and underpenetrated regions, including by investing in our sales
       force and cross-selling to existing customers. Despite having the leading market
       share in the North American water treatment market, our share does not exceed
       25% in any single market vertical according to Amane Advisors. Furthermore, our
       share of any given customer's water treatment related spend is often limited to select
       regions, thereby creating a significant opportunity to further penetrate existing
       customer accounts by offering additional solutions and serving more sites, both in
       current and new geographic regions. Our growth initiatives include both expanding
       our presence in our core North American market as well as replicating our leading
       position and strategies into underpenetrated global regions. For example, through
       innovative technologies such as IONPURE continuous electrodeionization and
       Defender aquatic regenerative media filtration systems, we have expanded our
       positions in markets such as Asia and the Middle East.

       In order to maintain and enhance our customer relationships, we intend to
       continue to invest in our sales force. Since fiscal 2014 we have increased the
       proportion of customer facing employees by over 25%, developed a best-in-class
       training program, restructured our customer relationship management system
       and realigned our compensation packages. Sales of our products, services and
       solutions to some of our customers are also accomplished, in part, through the
       efforts of third-party sales representatives. Through direct sales efforts, outreach
       and education, we plan to continue to enhance our relationships and enable further
       adoption of our products, technologies and solutions by end customers and key
       influencers, including municipal representatives, engineering firms, designers and
       other system specifiers. Our performance depends, in part, on our ability to attract,
       incentivize and retain third-party sales representatives that will be able to market
       and support our products effectively, and competition for sales personnel with
       established customer relationships is intense.

                                               * * *

       Operational investment. Our historical operating results reflect the impact of our
       ongoing investments to support our growth. We have made significant investments
       in our business that we believe have laid the foundation for continued profitable


                                                 67
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 73 of 170



       growth. We believe that our strengthened sales force, mergers and acquisitions
       team, enhanced information systems, research, development and engineering
       investments and other factors enable us to support our operating model.

       151.    These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       152.    The IPO Prospectus also included a materially misleading “Risk Factor” about sales

and other personnel:

       Failure to retain our existing senior management, skilled technical, engineering,
       sales and other key personnel or the inability to attract and retain new qualified
       personnel could materially adversely impact our ability to operate or grow our
       business.

       Our success depends to a significant extent on our ability to retain or attract a
       significant number of employees in senior management, skilled technical,
       engineering, sales and other key personnel. Since the AEA Acquisition, we have
       focused on creating a high performance culture, in which our employees are highly
       enabled, empowered and accountable. Our inability to continue to develop and
       maintain our culture by empowering our senior management, other leaders and
       employees and promoting an entrepreneurial spirit, could result in our loss of key
       leaders and employees and have a material adverse effect on our business, financial
       condition, results of operations or prospects.

       Effective succession planning is also important to our long-term success, as a
       failure to ensure effective transfer of knowledge and smooth transitions involving
       key employees could hinder our strategic planning and execution. We have
       implemented a voluntary separation program intended to mitigate the risks
       associated with knowledge transfer, but we cannot guarantee that it will be effective
       or cost-efficient.

       We will need to continue to develop a roster of qualified talent to support business
       growth. Without a sufficient number of skilled employees, our operations and
       manufacturing quality could suffer. Our experienced sales team has also developed


                                                68
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 74 of 170



       a number of meaningful customer relationships that would be difficult to replace.
       Therefore, competition for qualified technical personnel and for sales personnel
       with established customer relationships is intense, both in retaining our existing
       employees and in replacing or finding additional suitable employees. There can be
       no assurance that the labor pool from which we hire our personnel will increase or
       remain stable, and any failure to retain our existing technical and sales personnel
       and other employees or to attract additional skilled personnel could have a material
       adverse effect our business, financial condition, results of operations or prospects.

       153.    These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired; and (iii) as a result, the risks described in

this “Risk Factor” had already materialized and were adversely affecting the Company’s business

and financial results and were not merely hypothetical future possibilities.

       154.    The IPO Prospectus also included the Company’s revenue, net income, EBITDA,

and expenses in the Prospectus Summary, Management’s Discussion and Analysis of Financial

Condition and Results of Operations, Unaudited Pro Forma Financial Information, Selected

Historical Consolidated Financial Data, and Consolidated Financial Statements. Among other

things, the IPO Prospectus reported:

       For the fiscal year ended September 30, 2016, we generated revenue, net income
       and Adjusted EBITDA of $1.1 billion, $13.0 million and $160.1 million,
       respectively. For the fiscal year ended September 30, 2016, we generated pro forma
       revenue, pro forma net income and Adjusted EBITDA (pro forma as adjusted for
       contributions from insignificant completed acquisitions) of $1.2 billion, $16.8
       million and $182.4 million, respectively.

       155.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported


                                                69
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 75 of 170



revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by: (i)

improper revenue recognition and (b) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       156.    The IPO Prospectus also stated that the Company had incurred “[r]estructuring and

related business transformation costs” related to severance costs, including:

       $16.9 million in fiscal 2016 . . . , a range of $19.8 million to $20.2 million in fiscal
       2017, $16.9 million for the three months ended September 30, 2016 and a range of
       $0.9 million to $1.0 million in the three months ended September 30, 2017 related
       to our voluntary separation plan pursuant to which approximately 220 employees
       accepted separation packages . . . .

       157.    This statement was materially false or misleading because the Company had

actually pressured its more experienced and knowledgeable sales and integration employees to

leave and had replaced them, if at all, with less experienced, less knowledgeable employees and

because many experienced employees had left involuntarily.

       B.      Fourth Quarter 2017 Earnings Call (December 1, 2017)

       158.    On the Company’s Q42017 earnings conference call on December 1, 2017,

Defendant Keating stated that Evoqua had “aligned our RD&E spend to the highest market

priorities and established a team delivering systematic M&A that augments our R&D and organic

growth.”

       159.    Defendant Keating also made statements about the purported success of the

Company’s pre-IPO acquisitions:

       Our future growth will come from both organic sales and through a systematic
       M&A process. . . . We utilize M&A to fill gaps in our product portfolio to penetrate
       vertical market segments or to expand our geographic reach. Our transactions have
       been accretive in year one, and we are very pleased with the performance of our
       last eight acquisitions. Overall, we are agnostic between M&A and R&D for new


                                                 70
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 76 of 170



       product development, and we believe there is a large pipeline of outstanding
       opportunities at attractive multiples. We expect to expand our service reach,
       enhance our technological capabilities, and accelerate our sales and profit growth
       rates through our disciplined M&A process.

                                              * * *

       In fact, what we do with the M&A is we really have it as a part of our strategic plan.
       We identify the targets around the areas I spoke around with product gaps, product
       portfolio gaps, vertical market extensions, and then geographic extension.

       160.   Defendant Stas also made statements about the purported success of the Company’s

pre-IPO acquisitions:

       [W]e are agnostic between RD&E product launches versus doing a small tuck-in
       acquisition, so they kind of behave the same way, and we look at them the same
       way in our mindset. But what typically happens is when we do the acquisition, the
       acquisition grows faster because it’s pulling through sales from the organic
       business. And the organic area grows faster because it has a new product launch or
       a new capability within the portfolio. And we integrate them relatively fast. So,
       trying to keep specific core business separate from the tuck-in acquisition becomes
       difficult after a few months.

       161.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by: (i)

improper revenue recognition and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       162.   Defendants also made materially false or misleading statements and omissions

during the call about Evoqua’s financial results. Among other things, Defendant Stas stated:

       For the fourth quarter, reported revenues were up approximately 12% to $360
       million. Pro forma revenues, normalizing for acquisitions in all periods, were up
       8% driven by strong growth in the Industrial and Products segments. Foreign
       exchange increased revenues by approximately $1.8 million. Adjusted EBITDA



                                                71
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 77 of 170



       margins grew 140 basis points to 20% of sales for the quarter driven by leverage
       on sales volume, growth as well as operational cost efficiencies.

       163.     These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       C.       Fourth Quarter 2017 Earnings Results Presentation (December 1, 2017)

       164.     On the same day, Evoqua filed with the SEC the quarterly results slide presentation

used during the conference call. The presentation included material misrepresentations and

omissions about the Company’s acquisitions, including “Continued profitable growth through

R&D and M&A . . . Established strategy to fill gaps through M&A” and “Opportunistic approach

to sourcing new technology and products between R&D and M&A . . . Deep reservoir of new

technologies driving growth today.”

       165.     The presentation also included materially false or misleading statements about

Evoqua’s financial results, including:

       Fourth Quarter 2017 Highlights (ended September 30, 2017)

            •   Consolidated Revenues of $356.5 million, up 11.6% year-over-year

            •   Net income of $13.0 million, up $12.8 million year-over-year

            •   Adjusted EBITDA of $71.4 million, up 20.1% year-over-year

       Full Year 2017 Highlights

            •   Consolidated Revenues of $1.25 billion, a 9.7% increase year-over-year



                                                72
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 78 of 170



            •   Net income of $6.4 million, a decline of $6.6 million year-over-year;

            •   Adjusted EBITDA of $207.7 million, up $47.6 million or 29.7% year-over-
                year

       166.     These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       D.       Fiscal Year 2017 Financial Results Press Release

       167.     Also on December 1, 2017, Evoqua issued a press release about its FY 2017

financial results, which stated:

       Evoqua reported revenues for the fourth quarter of 2017 of $356.5 million, an
       11.6% increase as compared to the fourth quarter of the prior year. Net income for
       the quarter was $13.0 million, up $12.8 million year-over-year. The Company
       delivered Adjusted EBITDA of $71.4 million in the fourth quarter 2017, an increase
       of 20.1% year-over-year.

       For the full year fiscal 2017, Evoqua reported revenues of $1.25 billion, a 9.7%
       increase year-over-year. Net income for the year was $6.4 million and the
       Company delivered Adjusted EBITDA of $207.7 million for the full year fiscal
       2017, a 29.7% increase over the prior year.

       “For both the quarter and full-year Evoqua employees generated record sales, net
       income and Adjusted EBITDA by focusing on our 38,000 customers across the
       world,” said Ron Keating, Evoqua CEO. “Following our successful initial public
       offering on November 2, we are well positioned to continue to capture organic and
       inorganic growth opportunities as we leverage our iconic brands and differentiated
       technologies to capitalize on favorable industry dynamics, and further strengthen
       our number one market position in North America.”

       168.     These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported


                                                73
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 79 of 170



revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by: (i)

improper revenue recognition and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically. These statements were also materially false and

misleading because the Company had (i) engaged in the systematic and pervasive termination of

experienced sales personnel that devastated the businesses that Evoqua had acquired, eroded the

Company’s ability to sustain current revenues and generate future growth and gave rise to

significant delays in product delivery and the services provided by Evoqua; and (ii) likewise

terminated critical integration personnel, including the most experienced employees, impeding the

Company’s ability to successfully integrate the numerous companies that it had acquired.

       E.     2017 Form 10-K (December 4, 2017)

       169.   The Company’s FY2017 annual report on Form 10-K filed on December 4, 2017,

made materially false or misleading statements and omissions about the Company’s acquisitions:

       Continue to evaluate and pursue accretive tuck-in acquisitions to add new
       technologies, attractive geographic regions and end-markets. As a complement
       to our organic growth initiatives, we view tuck-in acquisitions as a key element of
       our overall growth strategy which will enable us to accelerate our growth in our
       current addressable market, new geographies and new end market verticals. Our
       existing customer relationships, channels to market and ability to rapidly
       commercialize technologies provide a strong platform to drive growth in the
       businesses we acquire. To capitalize on these opportunities we have built an
       experienced team dedicated to mergers and acquisitions that has successfully
       completed eight technology-enhancing and geography-expanding acquisitions
       since April 2016, including the addition of capabilities in the attractive aquatics
       market . . . .

                                              * * *

       Research, Development and Engineering

       We utilize a disciplined, stage-gate process – consisting of development, field test,
       commercialization, supply chain and sourcing decisions – to identify and develop


                                                74
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 80 of 170



       new technologies to commercialize, focus our efforts on and engage early with
       supply-chain management to promote profitability. We focus on tuck-in
       acquisitions as additional resources for new product innovation and development.

                                             * * *

       Acquisitions

       We believe that tuck-in acquisitions present a key opportunity within our overall
       growth strategy, which we will continue to evaluate strategically. These strategic
       acquisitions will enable us to accelerate our growth in our current addressable
       market, as well as in new geographies and new end market verticals. Our existing
       customer relationships, best-in-class channels to market and ability to rapidly
       commercialize technologies provide a strong platform to drive rapid growth in the
       businesses we acquire. To capitalize on these opportunities, we have built an
       experienced team dedicated to mergers and acquisitions that has successfully
       completed eight technology-enhancing and geography-expanding acquisitions
       since April 2016, with purchase prices ranging from approximately $3.3 million to
       approximately $283.7 million, and pre-acquisition revenues ranging from
       approximately $3.1 million to approximately $55.7 million. We will continue to
       actively evaluate acquisition opportunities that are consistent with our business
       strategy and financial model, and, although we may not be able to continue to
       identify suitable acquisition targets and implement our growth strategy, we
       currently have a pipeline which includes more than 60 potential targets, which has
       been developed proactively by our team as well as informed by our customer base.

       170.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to by: (i)

improper revenue recognition and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       171.   The FY2017 Form 10-K also included materially false or misleading statements

and omissions about the Company’s financial results, including: “For the fiscal year ended

September 30, 2017, we generated revenue, net income and Adjusted EBITDA of $1.2 billion,

$6.4 million and $207.7 million, respectively. For the fiscal year ended September 30, 2016, we


                                              75
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 81 of 170



generated revenue, net income and Adjusted EBITDA of $1.1 billion, $13.0 million and $160.1

million, respectively.”

        172.   These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

        173.   The FY2017 Form 10-K also included materially false or misleading “Risk Factors”

about the Company’s acquisitions substantially identical to those in the IPO Prospectus, as quoted

in ¶148.

        174.   These statements about the Company’s acquisitions were materially false or

misleading for the reasons discussed in ¶149.

        175.   The FY2017 Form 10-K also included a materially misleading “Risk Factor” about

sales and other personnel substantially identical to the one in the IPO Prospectus, as quoted in

¶152.

        176.   These statements about the Company’s personnel were materially false or

misleading for the reasons discussed in ¶153.

        177.   The FY 2017 Form 10-K also included certifications under Section 302 of SOX by

Defendants Keating and Stas that “this report does not contain any untrue statement of a material

fact or omit to state a material fact necessary to make the statements made, in light of the

circumstances under which such statements were made, not misleading with respect to the period




                                                76
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 82 of 170



covered by this report” and that these Defendants were “responsible for establishing and

maintaining disclosure controls and procedures.” The Form 10-K also disclosed that these

Defendants had concluded that the disclosure controls were effective.

       178.    These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired. These statements were materially false and

misleading because Defendants engaged in accounting misconduct that artificially and materially

inflated Evoqua’s reported revenues, income, and EBITDA in violation of GAAP, including, but

not limited to, by: (i) improper revenue recognition and (ii) understatement of expenses. These

statements were also materially false and misleading because Evoqua also engaged in a range of

other dubious and undisclosed “channel stuffing” practices, which had the effect of concealing the

extent to which Evoqua was struggling to grow organically.

       F.      First Quarter 2018 Earnings Call (February 6, 2018)

       179.    On Evoqua’s 1Q2018 quarterly earnings conference call, Defendant Keating touted

the Company’s purportedly successful acquisitions:

       We aligned our RD&E spend to the highest market priorities and we established
       a systematic and targeted approach to M&A that augments our R&D and organic
       growth. As you can see, the business has responded well, delivering solid and
       improving year-over-year sales and profitability results.

                                              * * *

       Our future growth will come from both organic sales initiatives and through a
       systematic M&A process. Our industry is very fragmented. And while we’re the


                                                77
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 83 of 170



       industry leader, we have just 11% market share. We utilize M&A to fill gaps in
       our product portfolio to penetrate desirable vertical market segments and to expand
       our geographic reach. Our transactions have been accretive in year one and we’re
       very pleased with the performance of our acquisitions.

       Overall, we’re agnostic between M&A and R&D for new product development,
       and we believe that there is a very large pipeline of outstanding opportunities at
       attractive multiples. We expect to expand our service reach, enhance our
       technological capabilities, and accelerate our sales and profitability growth rates
       through our disciplined M&A process.

       As recently announced, we completed the acquisition of Pure Water Solutions on
       January 31. Pure Water is a strong ultrapure regional player with a service footprint
       across Colorado and New Mexico. The company is focused on the pharmaceutical
       and laboratory, medical, commercial, industrial, and agricultural vertical markets.
       This geographic tuck-in transaction marks the ninth acquisition since April of 2016.
       As communicated in our strategy, we’re focused on tuck-in organic-like-inorganic
       growth by expanding our service footprint and product offerings through
       acquisition. Pure Water Solutions is yet another example of this successful
       strategy.

                                              * * *

       Overall profitability showed expected improvement over the prior year as
       acquisitions, lower costs, and mix were strong contributing factors.

       180.   Defendant Keating’s statements were materially false and misleading because

Defendants engaged in accounting misconduct that artificially and materially inflated Evoqua’s

reported revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       181.   Defendant Stas also stated that the Company’s acquisitions favorably affected its

EBITDA: “Adjusted EBITDA grew 7% versus the prior year and margins continued to expand.

This was driven by operational cost efficiencies and synergies from acquired companies offsetting

negative year-over-year timing related mix impacts.”        He further stated that the Industrial


                                                78
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 84 of 170



segment’s “EBITDA grew over 25% and margins expanded to 24% of sales, a 230 basis points

improvement over the prior year. EBITDA improvement was driven by volume leverage, cost

initiatives and acquisition synergies.”

       182.    Defendant Stas also stated that revenue and adjusted EBITDA were the Company’s

key financial metrics and gave a bullish forecast:

       As we enter our first year as a public company, revenue growth and adjusted
       EBITDA will be our primary financial metrics. We are reaffirming our outlook.
       We expect total reported revenues to be in the range of $1.33 billion to $1.36 billion,
       representing growth of approximately 7% to 9%. Adjusted EBITDA is expected to
       be in the range of $235 million to $255 million, representing growth of
       approximately 13% to 23%.

       183.    Defendant Stas’s statements were materially false and misleading because

Defendants engaged in accounting misconduct that artificially and materially inflated Evoqua’s

reported revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition and (b) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       G.      First Quarter 2018 Results Presentation (February 6, 2018)

       184.    On the same day as the 1Q2018 conference call, Evoqua filed with the SEC the

slides used during the call. The slides reported 1Q2018 revenue of $297.1 million (up 6.1% from

1Q2017) and adjusted EBITDA of $40 million (up 7.4% from 1Q2017) and stated that these results

were favorably affected by acquisitions: “4.8% [of 6.1% revenue growth] from tuck-in

acquisitions” and “Accretive impact of acquisitions [on Adjusted EBITDA].” The slides also

stated: “Develop and commercialize new technologies...Established strategy to fill gaps through

M&A…Opportunistic approach to R&D and M&A…Deep M&A pipeline.”



                                                 79
          Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 85 of 170



          185.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to by: (i)

improper revenue recognition and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.              These statements were materially false and

misleading because the Company had (i) engaged in the systematic and pervasive termination of

experienced sales personnel that devastated the businesses that Evoqua had acquired, eroded the

Company’s ability to sustain current revenues and generate future growth and gave rise to

significant delays in product delivery and the services provided by Evoqua; and (ii) likewise

terminated critical integration personnel, including the most experienced employees, impeding the

Company’s ability to successfully integrate the numerous companies that it had acquired.

          H.     First Quarter 2018 Earnings Press Release (February 6, 2018)

          186.   On February 6, 2018, Evoqua issued a press release announcing its Q2 2018 results,

which was filed with the SEC as part of a Form 8-K signed by Defendant Stas. The press release

stated:

          Evoqua reported revenues for the first quarter of fiscal 2018 of $297.1 million, an
          increase of $17.2 million or 6.1% as compared to the first quarter of the prior year.
          Revenue growth was driven by an increase in organic service revenues in the
          Industrial segment associated with account penetration in the power, hydrocarbon
          processing and chemical processing markets and from recently acquired businesses.
          Net loss for the quarter was $3.0 million, an improvement of $10.2 million or 77.2%
          year-over-year. Adjusted EBITDA was $40.0 million in the first quarter of fiscal
          2018, an increase of $2.7 million or 7.4% year-over-year. The improvement in
          Adjusted EBITDA was driven by an increase in revenues and related gross margin
          as well as a decrease in operating expenses year-over-year.

          “For the first quarter, Evoqua generated record sales and Adjusted EBITDA led by
          strong growth in the Industrial segment, complemented by the realization of


                                                   80
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 86 of 170



       continued operational efficiency benefits,” said Ron Keating, Evoqua CEO.
       “Fiscal 2018 is off to a strong start. We continue to be well positioned to capture
       organic and inorganic growth opportunities across our business segments.”

       187.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by: (i)

improper revenue recognition and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       I.      First Quarter 10-Q (February 7, 2018)

       188.    On February 7, 2018, Evoqua filed its 1Q2018 quarterly report on Form 10-Q,

which was signed by Defendants Evoqua, Keating, and Stas.

       189.    Under the heading “Operational Excellence,” the Form 10-Q stated: “We believe

that continuous improvement of our operations, processes and organizational structure is a key

driver of our earnings growth. Since fiscal 2014, we have realigned our organizational structure,

achieved significant cost savings through operational efficiencies and revitalized our culture,

which has energized our workforce and reduced employee turnover.”

       190.    These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.


                                                81
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 87 of 170



        191.    The 10-Q also stated that Defendants Keating and Stas had evaluated the

Company’s disclosure controls and procedures and determined that they were effective at the end

of the quarter. The Form 10-Q also included SOX certifications of the report’s accuracy

substantially identical to the ones in the 2017 Form 10-K, cited in ¶177. These statements and

certifications were materially false or misleading for the reasons discussed in ¶178.

        192.    The Form 10-Q also stated that there had been no material changes in the “Risk

Factors” included in the 2017 Form 10-K, as quoted in ¶¶148, 152. These “Risk Factors” remained

materially false or misleading for the reasons discussed in ¶¶149, 153.

        193.    The Form 10-Q also reported the Company’s financial results. Among other things,

the quarterly report stated that:

        Revenues increased $17,179, or 6.1%, to $297,051 in the three months ended
        December 31, 2017 from $279,872 in the three months ended December 31, 2016.

                                               ***

        Revenues from product sales increased $7,363, or 4.5%, to $169,658 in the three
        months ended December 31, 2017 from $162,295 in the three months ended
        December 31, 2016. The increase in product revenues was primarily due to the
        acquisitions of ETS, ADI and Olson, which accounted for $10,167 in revenues.

                                               ***

        Adjusted EBITDA increased $2,742, or 7.4%, to $39,981 for the three months
        ended December 31, 2017 from $37,239 for the three months ended December 31,
        2016. Benefits derived from restructuring and operational efficiencies that were
        implemented in the current and prior fiscal year, as well as increased volume and
        accretive profitability associated with organic revenue growth and prior year
        acquisitions, provided for the increase in Adjusted EBITDA, offset somewhat by
        the timing variances in operating profit in the Municipal and Products segments.

        194.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by: (i)

improper revenue recognition and (ii) understatement of expenses. These statements were also


                                                82
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 88 of 170



materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       J.      Gabelli & Co. 28th Annual Pump, Valve, and Water Systems Symposium
               (February 22, 2018)

       195.    On February 22, 2018, Defendants Keating and Stas spoke to investors and analysts

at the Gabelli & Co. water conference. The slides accompanying these Defendants’ presentations

touted Evoqua’s “M&A–Supplementing long-term organic growth” through “Continued profitable

growth through R&D and M&A.”           The slides also stated: Develop and commercialize new

technologies...Established strategy to fill gaps through M&A…Opportunistic approach to R&D

and M&A…Deep M&A pipeline.”

       196.    These statements were materially false and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       197.    The slides also reported 1Q2018 revenue of $297.1 million (up 6.1% from Q12017)

and adjusted EBITDA of $40 million (up 7.4% from Q12017) and stated that these results were

favorably affected by acquisitions: “4.8% [of 6.1% revenue growth] from tuck-in acquisitions”

and “Accretive impact of acquisitions [on Adjusted EBITDA].”

       198.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported



                                                83
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 89 of 170



revenues, income, and EBITDA – and understated expenses including, but not limited to, by: (i)

improper revenue recognition and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       K.      Investor & Analyst Event at Pittsburgh HQ (February 28, 2018)

       199.    On February 28, 2018, Defendant Keating spoke at an investor visit to the

Company’s headquarters. The slides for his presentation touted the Company’s “Value-enhancing

investments internally and through M&A” and stressed the Company’s “Built out dedicated M&A

team and standardized execution.” The slides also stated that “M&A is a key, low risk strategy

for growth that leverages existing capacity and market channels.” As part of “Evoqua’s Multi-

Pronged Growth Strategy,” the slides stated that M&S would “Drive acquisition strategy and

complement internal RD&E.”

       200.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       201.    Also, at the investor visit, Defendant Stas presented the Company’s financial

results. Among other things, the slides for his presentation reported 1Q2018 revenue of $297.1

million (up 6.1% from 1Q2017) and adjusted EBITDA of $40 million (up 7.4% from 1Q2017) and




                                                84
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 90 of 170



stated that these results were favorably affected by acquisitions: “4.8% [of 6.1% revenue growth]

from tuck-in acquisitions” and “Accretive impact of acquisitions [on Adjusted EBITDA].”

       202.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were

further materially false and misleading because Evoqua also engaged in a range of other dubious

and undisclosed “channel stuffing” practices, which had the effect of concealing the extent to

which Evoqua was struggling to grow organically.

       L.      Secondary Public Offering Prospectus (March 14, 2018)

       203.    The SPO Prospectus contained substantially the same statements as the IPO

Prospectus about the Company’s “Experienced management team with proven operational

capabilities that has made Evoqua an employer of choice” and that it was “Continu[ing] to evaluate

and pursue accretive tuck-in acquisitions to add new technologies, attractive geographic regions

and end-markets,” which are quoted more fully in ¶146. These statements remained materially

false or misleading for the reasons discussed in ¶147.

       204.    The SPO Prospectus also stated:

       Commercialize and drive adoption of nascent and newly acquired technologies
       by leveraging our sales channels and application expertise. We offer a full range
       of services, systems and technologies that we continually develop to meet our
       customers’ evolving water lifecycle needs. We develop our technologies through
       in-house research, development and engineering and targeted tuck-in, technology-
       enhancing and geography-expanding acquisitions and have a reservoir of recently
       launched technologies and a pipeline of new offerings designed to provide
       customers with innovative, value-enhancing solutions. Furthermore, we have
       successfully completed ten technology-enhancing and geography-expanding
       acquisitions since April 2016 to add new capabilities and cross-selling
       opportunities in areas such as electrochemical and electrochlorination cells,
       regenerative media filtration, anodes, UV and ozone disinfection and aerobic and
       anaerobic biological treatment technologies. We must continue to develop and


                                                 85
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 91 of 170



       acquire new products, services and solutions to successfully compete in our
       markets.

       We believe a key differentiator for our technology development program is our
       strong record of incorporating new technologies into the comprehensive solutions
       we provide to our customers across our platform. We are able to rapidly scale new
       technologies using our leading direct and third-party sales channels and our
       relationships with key influencers, including municipal representatives,
       engineering firms, designers and other system specifiers. Through our service
       network, we have a direct view of our customers’ water needs which allows us to
       focus on developing and acquiring the most relevant and sought-after solutions.

       We believe our continued investment in driving penetration of our recently
       launched technologies, robust pipeline of new capabilities and best-in-class
       channels to market will allow us to continue to address our customer needs across
       the water lifecycle.

       205.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       206.    The SPO Prospectus also contained substantially the same “Risk Factors” as the

IPO Prospectus that are quoted more fully in ¶¶148, 152 (“Risk Factors” headed “Our growth

strategy includes acquisitions, and we may not be able to identify suitable acquisition targets or

otherwise successfully implement our growth strategy”; “We may have difficulty in operating or

integrating any acquired businesses, assets or product lines profitably or in otherwise

successfully implementing our growth strategy”; and “Failure to retain our existing senior

management, skilled technical, engineering, sales and other key personnel or the inability to

attract and retain new qualified personnel could materially adversely impact our ability to



                                                86
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 92 of 170



operate or grow our business.”). These “Risk Factors” remained materially false or misleading

for the reasons discussed in ¶¶149, 153.

       207.    The SPO Prospectus also presented information about the Company’s financial

results, including that “[f]or the fiscal year ended September 30, 2017, we generated revenue, net

income and Adjusted EBITDA of $1.2 billion, $6.4 million and $207.7 million, respectively.” The

SPO Prospectus incorporated by reference the FY2017 Form 10-K, 1Q2018 Form 10-Q, and the

Form 8-Ks dated December 20, 2017, January 9, 2018, and March 12, 2018, which included the

false or misleading statements discussed in ¶¶169, 186, 189.

       208.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       209.    The SPO Prospectus also stated that the Company had incurred “[r]estructuring and

related business transformation costs” related to severance costs, including:

       $16.9 million in fiscal 2016 . . . , $20.1 million in fiscal 2017 . . . related to our
       voluntary separation plan pursuant to which approximately 220 employees
       accepted separation packages, $10.2 million for the three months ended December
       31, 2016 and $0.4 million for the three months ended December 31, 2017 . . . .

       210.    This statement was materially false or misleading because the Company was

actually pressuring its more experienced and knowledgeable sales and integration employees to

leave and had replaced them, if at all, with less experienced, less knowledgeable employees and

because many experienced employees had left involuntarily.



                                                87
          Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 93 of 170



          M.     Second Quarter 2018 Earnings Press Release (May 8, 2018)

          211.   On May 8, 2018, Evoqua issued a press release announcing its 2Q2018 results,

which was filed with the SEC as part of a Form 8-K signed by Defendant Stas. The press release

stated:

          Revenues for the second quarter of fiscal 2018 were $333.7 million, an increase of
          $33.8 million or 11.3% as compared to the second quarter of the prior year.
          Revenue growth was led by increases in the Industrial segment related to capital
          projects in the power market, remediation projects and revenues from recently
          acquired businesses. Additionally, the Products segment contributed to year-over-
          year growth through volume increases across multiple divisions.

          Net income for the quarter was $13.0 million, an improvement of $8.1 million or
          165.2% year-over-year. Diluted EPS for the quarter was $0.10 per share on 119.2
          million weighted average shares outstanding.

          Adjusted EBITDA was $57.7 million in the second quarter of fiscal 2018, an
          increase of $13.8 million or 31.3% year-over-year. The improvement in Adjusted
          EBITDA was driven by the increase in revenues and related profit as well as a
          decrease in operating expenses year-over-year.

          212.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

          N.     Second Quarter 2018 Earnings Call (May 8, 2018)

          213.   On May 8, 2018, Defendant Keating spoke on Evoqua’s quarterly earnings

conference call. He touted the Company’s supposedly successful acquisitions:

          Our future growth will come from both organic sales initiatives and through
          systematic M&A process. Our industry is very fragmented and while we are the
          industry leader, we still have only an approximate 12% market share. We utilize


                                                 88
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 94 of 170



        M&A to fill gaps in our product portfolio, to penetrate desirable vertical market
        segments or to expand our geographic reach. Our transactions have been accretive
        in year one and we’re very pleased with the performance of our acquisitions. We
        believe tuck-in acquisitions are low risk by nature and we expect to seamlessly
        integrate the businesses into our organization.

        Overall, we’re agnostic between M&A and R&D for new product development and
        we believe there is a larger pipeline of outstanding opportunities at attractive
        multiples. We expect to expand our service reach, enhance our technological
        capabilities and accelerate our sales and profitability growth rates through our
        disciplined M&A process.

        As recently announced, we completed the acquisition of Pacific Ozone in March.
        We are very pleased to have Pacific as a part of the Evoqua family. Pacific Ozone
        is a manufacturer of high end integrated ozone systems, targeting multiple
        industrial markets, including bottled water, beverage, food processing and
        industrial process water applications. The addition of Pacific filled the portfolio gap
        and brings with it over 5,000 installations in more than 30 countries. The Pacific
        leadership team will join the Evoqua team to help us build a larger and more global
        ozone disinfection business. . . .

        214.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

        215.    Defendant Keating also stated that acquisitions favorably affected the Company’s

financial results:

        We’re very pleased with our second quarter results. Revenue growth for the quarter
        was up double digits, primarily driven by growth from our Industrial and Products
        segment s and acquired companies. We were very pleased that all three segments
        reported double-digit year-over-year EBITDA growth for the quarter. Our growth
        and profitability initiatives are in place and we’re making solid progress in each
        segment. We believe we’re taking market share and delivering compelling
        solutions to our customers. We are pleased with the performance through the first



                                                  89
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 95 of 170



       half of the year and we are very well positioned to see continued profitable growth
       organically and through M&A for the full-year.

       216.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired. These statements were also materially false

and misleading because Defendants engaged in accounting misconduct that artificially and

materially inflated Evoqua’s reported revenues, income, and EBITDA in violation of GAAP,

including, but not limited to, by: (i) improper revenue recognition; and (ii) understatement of

expenses. These statements were also materially false and misleading because Evoqua also

engaged in a range of other dubious and undisclosed “channel stuffing” practices, which had the

effect of concealing the extent to which Evoqua was struggling to grow organically.

       217.    Defendant Stas also spoke during the quarterly earnings conference call. Among

other things, he said:

       For the second quarter, reported revenues were up over 11% to $334 million, pro
       forma revenues normalizing for acquisitions were up almost 7%, driven by growth
       in the Industrial and Products segment and acquisitions contributed more than 4%.

                                              * * *

       Second quarter adjusted EBITDA grew by approximately 31% versus the prior year
       to $58 million, 17.3% of sales, a 270 basis point expansion in EBITDA margins.

                                              * * *

       For the third quarter, we expect adjusted EBITDA to grow in the range of
       approximately 5% to 10% over the prior year. For the full-year, we expect total
       reported revenues to be in the range of $1.34 billion to $1.37 billion, an increase of


                                                90
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 96 of 170



       $10 million to the high end and the low ends of the original range and representing
       growth of approximately 7% to 10% over the prior year.

       Adjusted EBITDA is now expected to be in the range of $235 million to $245
       million, a $10 million reduction to the high end of the previous range.

       218.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       219.    In response to an analyst’s question about whether acquired businesses had higher

margins than Evoqua’s legacy businesses, Defendant Stas again touted the Company’s successful

integration of acquisitions:

       We got to remember those acquired businesses also include some synergies as well
       that’s helping those margins. Again, these are good businesses. And we’re also
       seeing some cross-selling of those businesses. Some of these projects that we are
       winning that Ron talked about earlier across divisional selling is directly a result of
       the acquisitions where we are now having a more comprehensive solution in the
       marketplace. So all of this leads to good news for the future, but again, the acquired
       businesses are nice businesses that have been accretive.

       220.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.


                                                 91
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 97 of 170



       O.      Second Quarter Form 10-Q (May 8, 2018)

       221.    On May 8, 2018, Evoqua filed its 2Q2018 quarterly report on Form 10-Q, which

was signed by Defendants Evoqua, Keating, and Stas.

       222.    Under the heading “Product and Technology Development,” the 2Q2018 Form 10-

Q stated:

       We develop our technologies through in‑house research, development and
       engineering and targeted tuck‑in, technology‑enhancing and geography‑expanding
       acquisitions. We have a reservoir of recently launched technologies and a strong
       pipeline of new offerings designed to provide customers with innovative,
       value‑enhancing solutions. Furthermore, we have successfully completed ten
       technology-enhancing and geography-expanding acquisitions since April 2016
       to add new capabilities and cross selling opportunities in areas such as
       electrochemical and electrochlorination cells, regenerative media filtration,
       anodes, UV disinfection and aerobic and anaerobic biological treatment
       technologies. We are able to rapidly scale new technologies using our leading
       direct and third-party sales channels and our relationships with key influencers,
       including municipal representatives, engineering firms, designers and other system
       specifiers. We believe our continued investment in driving penetration of our
       recently launched technologies, robust pipeline of new capabilities and
       best‑in‑class channels to market will allow us to continue to address our customer
       needs across the water lifecycle.

       223.    Under the heading “Operational Excellence,” the 2Q2018 Form 10-Q stated: “We

believe that continuous improvement of our operations, processes and organizational structure is

a key driver of our earnings growth. Since fiscal 2014, we have realigned our organizational

structure, achieved significant cost savings through operational efficiencies and revitalized our

culture, which has energized our workforce and reduced employee turnover.”

       224.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,



                                                92
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 98 of 170



including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

        225.    The 2Q2018 Form 10-Q also stated that Defendants Keating and Stas had evaluated

the Company’s disclosure controls and procedures and determined that they were effective at the

end of the quarter. The 2Q2018 Form 10-Q also included SOX certifications of the report’s

accuracy substantially identical to the ones in the 2017 Form 10-K, cited in ¶177. These statements

and certifications were materially false or misleading for the reasons discussed in ¶178.

        226.    The 2Q2018 Form 10-Q also stated that there had been no material changes in the

“Risk Factors” included in the 2017 Form 10-K, as quoted in ¶¶148, 152. These “Risk Factors”

remained materially false or misleading for the reasons discussed in ¶¶149, 153.

        227.    The 2Q2018 Form 10-Q also reported the Company’s financial results. Among

other things, the quarterly report stated that:

        Revenues increased $33,789, or 11.3%, to $333,690 in the three months ended
        March 31, 2018 from $299,901 in the three months ended March 31, 2017.
        Revenues increased $50,967, or 8.8%, to $630,740 in the six months ended March
        31, 2018 from $579,773 in the six months ended March 31, 2017.

                                                  * * *

        Revenues from product sales increased $31,759, or 19.9%, to $191,701 in the three
        months ended March 31, 2018 from $159,942 in the three months ended March 31,
        2017. The increase in product revenues was primarily due to the growth in capital
        projects of $14,393 year-over-year in addition to revenue from the acquisitions of
        Noble, ADI, Olson, Pure Water and Pacific Ozone, which accounted for $10,238
        of increased revenues. Aftermarket and other component product sales also had
        organic revenue growth of $3,319. The remaining increase of $3,809 was due to
        gains from foreign currency translation.

        Revenues from product sales increased $43,433, or 14.2%, to $349,724 in the six
        months ended March 31, 2018 from $306,291 in the six months ended March 31,
        2017. The increase in product revenues was primarily due to the acquisitions of
        Noble, ADI, Olson, Pure Water and Pacific Ozone, which accounted for $19,121
        of the growth in revenues year-over-year. Growth in capital projects resulted in an
        increase of $11,577 and aftermarket and other component product sales had organic



                                                   93
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 99 of 170



       growth of $6,888. The remaining increase of $5,847 was due to gains from foreign
       currency translation.

       Revenues from services increased $2,030, or 1.5%, to $141,989 in the three months
       ended March 31, 2018 from $139,959 in the three months ended March 31, 2017.
       The main driver of this increase was the timing of the delivery of services as
       compared to the prior year. The remaining increase was due to $486 recognized
       from the Noble and Pure Water acquisitions.

       Revenues from services increased $7,534, or 2.8%, to $281,016 in the six months
       ended March 31, 2018 from $273,482 in the six months ended March 31, 2017.
       The increase was driven mainly by organic revenue growth, including volume
       driven increases in Industrial service revenue of approximately $6,378 associated
       with account penetration in the power, hydrocarbon processing and chemical
       processing markets. Another $922 was recognized from the Noble and Pure Water
       acquisitions. The remaining $234 was the result of timing of delivery of services
       in the current period as compared to the prior period.

                                             * * *

       Adjusted EBITDA increased $13,771, or 31.3%, to $57,700 for the three months
       ended March 31, 2018 from $43,929 for the three months ended March 31, 2017.
       Adjusted EBITDA increased $16,510, or 20.3%, to $97,681 for the six months
       ended March 31, 2018 from $81,171 for the six months ended March 31, 2017.
       Benefits derived from restructuring and operational efficiencies that were
       implemented in the current and prior fiscal year, as well as increased volume and
       accretive profitability associated with organic revenue growth and current and prior
       year acquisitions, provided for the increase in Adjusted EBITDA.

       228.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.




                                               94
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 100 of 170



       P.      Investor & Analyst Event at Tewksbury Facility (June 4, 2018)

       229.    On June 4, 2018, Defendant Keating spoke at an investor presentation at

Tewksbury. Among other things, his presentation slides mentioned the Company’s FY2017

revenue of $1.247 billion and Adjusted EBITDA of $208 million.

       230.    These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       231.    Defendant Keating’s presentation also stated that among “Evoqua’s multi-pronged

growth levers” was “Drive acquisition strategy and complement internal RD&E . . . technologies,

markets, geographies”; that one of its “Competitive differentiators” was that was the “Preferred

acquisition partner”; and that its “Internal capabilities enabling profitable growth” included

“Acquisition process and integration” and “Cross selling strategy.”

       232.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.




                                                95
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 101 of 170



       Q.     Third Quarter 2018 Earnings Call (August 7, 2018)

       233.   During the Company’s 3Q2018 earnings conference call on August 7, 2018,

Defendant Keating described the Company’s purportedly successful acquisitions and their

purportedly favorable financial impact:

       We’ve seen the industrial wastewater market emerging, and we have taken actions
       to leverage our capabilities and products internally as well as through our
       acquisition strategy, enhancing our market-leading position.

                                               ***

       We continue to invest in our Products segment, both organically and through
       M&A to broaden and enhance our portfolio of solutions. Our 2016 Neptune
       Benson platform acquisition positioned us solidly in the aquatics market. This
       acquisition was followed by five additional tuck-in acquisitions that fill product
       portfolio gaps within our Products segment and broadened our capabilities to
       penetrate other industrial markets. Overall we’re largely agnostic between R&D
       and M&A as we refine and enhance our technology capabilities.

                                               ***

       Overall third quarter revenues were up double digits which follows a double-digit
       growth in the second quarter. Revenue growth was balanced between pro forma
       organic growth and acquisitions. Overall, adjusted EBITDA was up more than 5%
       versus last year’s third quarter.

                                             * * *

       Since 2016, we’ve generated a compound annual growth rate of almost 10% for
       total sales with product sales growing more than 15% and service sales growth over
       3%. Product sales have exhibited strong growth as we’ve positioned the company
       to capture industrial wastewater share, have increased our emphasis in our Products
       segment sales strategies and included our expanded portfolio from our acquisitions.

                                             * * *

       Our future revenue growth will come from both organic sales initiatives and
       through a systematic M&A process. We utilize M&A to fill gaps in our product
       portfolio to penetrate desirable vertical market segments or to expand our
       geographic reach. We believe tuck-in acquisitions are low risk and capital efficient
       by nature and we are successfully integrating these businesses into our
       organization. We floated the ProAct Services acquisition, on July 26 and are very
       pleased to welcome the ProAct employees into the Evoqua family. ProAct’s March
       2018, trailing 12 months sales of approximately $54 million and EBITDA of



                                               96
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 102 of 170



       approximately $12 million will be a strong addition to Evoqua and to our Industrial
       segment.

                                              * * *

       Since 2016, we have completed 11 acquisitions. We have used these transactions
       to fill portfolio, vertical market or geographic gaps in our Industrial and Products
       segments. These transactions have accelerated our penetration into new and
       existing markets while expanding our suite of customer offerings and enhancing
       our capital growth rate reflected in our results. We will see the same follow-on
       service and aftermarket growth from these acquisitions that we also experienced in
       the traditional Evoqua business. Overall, we are agnostic between M&A and R&D
       for new product development, and we believe that there's a very large pipeline of
       outstanding opportunities at attractive multiples. We expect to expand our service
       reach, enhance our technological capabilities and accelerate our sales and
       profitability growth rates through our disciplined M&A process. Going forward,
       acquisition candidates continue to be mined through multiple channels, and we
       believe that we have become the acquirer of choice

       234.    These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired. These statements were also materially false

and misleading because Defendants engaged in accounting misconduct that artificially and

materially inflated Evoqua’s reported revenues, income, and EBITDA in violation of GAAP,

including, but not limited to, by: (i) improper revenue recognition; and (ii) understatement of

expenses. These statements were also materially false and misleading because Evoqua also

engaged in a range of other dubious and undisclosed “channel stuffing” practices, which had the

effect of concealing the extent to which Evoqua was struggling to grow organically.




                                                97
           Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 103 of 170



           235.   Also during the call, Defendant Stas spoke about the Company’s financial results.

Among other things, he said that: “For the third quarter, reported revenues increased approximately

10% to $343 Million. . . . Third quarter adjusted EBITDA grew by 5.2% versus the prior year to

$58 million or 16.9% of sales. . . . Adjusted EBITDA [in the Industrial segment] grew 11% to over

$38 million, driven by volume increases and acquisitions which offset negative price cost impacts

. . . .”

           236.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

           R.     Third Quarter 2018 Results Form 8-K (August 7, 2018)

           237.   Also on August 7, 2018, Evoqua filed a Form 8-K signed by Defendant Stas, which

included the Company’s quarterly earnings press release and the slides used during that day’s

conference call. Among other things, the slides in the Form 8-K reported that 3Q2018 revenue

was $342.5 million, up 10.1% from the prior year’s third quarter, of which 5.2% was “from tuck-

in acquisitions,” and Adjusted EBITDA was $58 million, up 5.2% from the prior year’s third

quarter, due to “Accretive impact of acquisitions.”

           238.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also


                                                 98
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 104 of 170



materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       239.     The 3Q2018 slide presentation stated that among the “Key themes coming out of

Q3,” were “Enhancing product offering portfolio and vertical market penetration through M&A

and RD&E” and “Filling out product portfolio gaps, targeted vertical market offerings and

geographic expansion via M&A along with hig [sic] ROI capital expenditures and working capital

investments.”    The presentation also stated that among the Company’s “Key investment

highlights” was its “Proven organic and inorganic growth platform.”

       240.     These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       S.       Third Quarter Form 10-Q (August 7, 2018)

       241.     On August 7, 2018, Evoqua filed its 3Q2018 quarterly report on Form 10-Q, which

was signed by Defendants Evoqua, Keating, and Stas.

       242.     Under the headings “Product and Technology Development” and “Operational

Excellence,” the 3Q2018 Form 10-Q included substantially the same statements as the 2Q2018

Form 10-Q quoted in ¶¶189, 222.

       243.     These statements were materially false and misleading because the Company had:

(i) engaged in the systematic and pervasive termination of experienced sales personnel that


                                                99
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 105 of 170



devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

        244.    The 3Q2018 Form 10-Q also stated that Defendants Keating and Stas had evaluated

the Company’s disclosure controls and procedures and determined that they were effective at the

end of the quarter. The 3Q2018 Form 10-Q also included SOX certifications of the report’s

accuracy substantially identical to the ones in the 2017 Form 10-K, cited in ¶177. These statements

and certifications were materially false or misleading for the reasons discussed in ¶178.

        245.    The 3Q2018 Form 10-Q also stated that there had been no material changes in the

“Risk Factors” included in the 2017 Form 10-K, as quoted in ¶¶148, 152. These “Risk Factors”

remained materially false or misleading for the reasons discussed in ¶¶149, 153.

        246.    The 3Q2018 Form 10-Q also reported the Company’s financial results. Among

other things, the quarterly report stated that:

        Revenues increased $31,333, or 10.1%, to $342,475 in the three months ended June
        30, 2018 from $311,142 in the three months ended June 30, 2017. Revenues
        increased $82,299, or 9.2%, to $973,215 in the nine months ended June 30, 2018
        from $890,916 in the nine months ended June 30, 2017.

                                                  * * *

        Revenues from product sales increased $32,226, or 19.2%, to $200,478 in the three
        months ended June 30, 2018 from $168,252 in the three months ended June 30,
        2017. The increase in product revenues was primarily due to the growth in capital
        projects of $13,837 year-over-year in addition to revenue from the acquisitions of
        Noble, ADI, Olson, Pure Water and Pacific Ozone, which accounted for $12,842
        of increased revenues. . . .

        Revenues from product sales increased $75,659, or 15.9%, to $550,202 in the nine
        months ended June 30, 2018 from $474,543 in the nine months ended June 30,
        2017. The increase in product revenues was primarily due to growth in capital


                                                   100
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 106 of 170



       projects which resulted in an increase of $31,743. The acquisitions of Noble, ADI,
       Olson, Pure Water and Pacific Ozone accounted for another $31,774 of the growth
       in revenues year-over-year. . . .

       Revenues from services increased $893, or 0.6%, to $141,997 in the three months
       ended June 30, 2018 from $142,890 in the three months ended June 30, 2017. The
       main driver of this increase was $753 recognized from the Noble and Pure Water
       acquisitions in addition to the timing of the delivery of services as compared to the
       prior year.

       Revenues from services increased $6,640, or 1.6%, to $423,013 in the nine months
       ended June 30, 2018 from $416,373 in the nine months ended June 30, 2017. The
       increase was driven mainly by timing of delivery of services in the current period
       as compared to the prior period. Another $1,842 was recognized from the Noble
       and Pure Water acquisitions.

                                              * * *

       Adjusted EBITDA increased $2,882, or 5.2%, to $58,013 for the three months
       ended June 30, 2018 from $55,131 for the three months ended June 30, 2017.
       Adjusted EBITDA increased $19,378, or 14.2%, to $155,681 for the nine months
       ended June 30, 2018 from $136,303 for the nine months ended June 30, 2017.
       Benefits derived from restructuring and operational efficiencies that were
       implemented in the current and prior fiscal year, as well as increased volume and
       accretive profitability associated with organic revenue growth and current and prior
       year acquisitions, provided for the increase in Adjusted EBITDA.

       247.   These statements were materially false and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to, by:

(i) improper revenue recognition; and (ii) understatement of expenses. These statements were also

materially false and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices, which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

VII.   FALSE AND MISLEADING STATEMENTS IN EVOQUA’S SEC FILINGS (ITEM
       303)

       248.   Evoqua’s IPO Offering Materials, and all filings incorporated by reference therein,

and SPO Offering Materials, and all filings incorporated by reference therein, failed to disclose


                                               101
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 107 of 170



information required to be disclosed therein by Item 303 (17 C.F.R. §229.303). Item 303 requires

the disclosure of “any known trends or any known demands, commitments, events or uncertainties

that will result in or that are reasonably likely to result in the registrant’s liquidity increasing or

decreasing in any material way.” Item 303 further requires disclosure of “any known trends or

uncertainties that have had or that the registrant reasonably expects will have a material favorable

or unfavorable impact on net sales or revenues or income from continuing operations.”

       249.    Importantly, the SEC has stated that Item 303 is “intended to give the investor an

opportunity to look at the company through the eyes of management by providing both a short and

long-term analysis of the business of the company . . . with particular emphasis on the registrant’s

prospects for the future.” Management’s Discussion and Analysis of Financial Condition and

Results of Operation, Securities Act Release No. 6835, 1989 WL 1092885, at *3 (May 18, 1989).

Thus, “material forward-looking information regarding known material trends and uncertainties is

required to be disclosed as part of the required discussion of those matters and the analysis of their

effects.” Commission Guidance Regarding Management’s Discussion and Analysis of Financial

Condition and Results of Operation, Securities Act Release No. 8350, 2003 WL 22996757, at *11

(Dec. 29, 2003)

       250.    Therefore, Item 303 required disclosure of: (1) Evoqua’s termination of hundreds

of sales and administration personnel; (2) failure to adequately integrate its acquired companies;

and (3) the Company’s improper recognition of revenue through the tactics described herein. Each

of these issues represented known trends or uncertainties that were reasonably expected to have a

material unfavorable impact on the Company’s business, sales, revenues, and/or income from

continuing operations. Indeed, the elimination of hundreds of experienced sales personnel created

uncertainty surrounding Evoqua’s ability to maintain the level of sales it reported in the IPO and




                                                 102
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 108 of 170



SPO Offering Materials and, thus, had a material unfavorable impact on the Company’s sales and

business prospects. Evoqua’s failure to adequately integrate its numerous acquisitions likewise

had a material unfavorable impact on the Company’s business, revenues, and income from

continuing operations. Further, Evoqua’s improper revenue-recognition practices, such as the

premature recognition of revenue, had a material unfavorable impact on the Company’s business

uncertainty around the prospects of future revenue growth, as the Company would ultimately be

forced to confront that its project and sales backlog was of no value as revenue on those had already

been recognized. Evoqua’s SEC filings failed to disclose this information and thus failed to

comply with Item 303.

VIII. MATERIALLY FALSE AND MISLEADING FINANCIAL STATEMENTS IN
      VIOLATION OF GAAP

       A.      Overview of GAAP

       251.    GAAP include those principles recognized by the accounting profession as the

conventions, rules, and procedures necessary to define accepted accounting practices at a particular

time. SEC Regulation S-X (17 C.F.R. §210.4-01(a)(1)) provides that financial statements filed

with the SEC that are not presented in accordance with GAAP will be presumed to be misleading

despite footnotes or other disclosures. The Financial Accounting Standards Board (“FASB”), the

entity that holds the authority to promulgate GAAP, has codified GAAP into a numbered scheme

called the “Accounting Standards Codification” (“ASC”), which has been adopted as the

framework for financial reporting for all public filers. In addition, the FASB has issued guidance

in the form of FASB Concept Statements (“FASCON”), which set the objectives, qualitative

characteristics, and other concepts used in the development of GAAP and which reflect the

underlying basis and framework for the promulgation of accounting standards.




                                                103
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 109 of 170



       252.    Financial statements (including footnote disclosures) are a central feature of

financial reporting. One of the fundamental objectives of financial reporting is to provide accurate

and reliable information concerning an entity’s financial performance during the period being

presented. FASCON No. 8, Conceptual Framework for Financial Reporting (“FASCON 8”),

which, as its title provides, represents, along with a number of other FASCONs, the framework

for financial accounting, states that “[t]he objective of general purpose financial reporting is to

provide financial information about the reporting entity that is useful to existing and potential

investors, lenders, and other creditors in making decisions about providing resources to the entity.”

FASCON 8, ¶OB2.

       253.    Because investors, lenders, and other creditors generally cannot require reporting

entities to provide information directly to them and must rely on financial reports for much of the

financial information they need to make rational decisions regarding the entity, they are considered

to be the primary users to whom general purpose financial reports are directed. Id. ¶OB5.

       B.      Evoqua Violated GAAP by Improperly Recognizing Its Revenue

       254.    Evoqua represented that the financial statements found in the IPO Offering

Materials, SPO Offering Materials, 2017 Form 10-K, 1Q2018 Form 10Q, 2Q2018 Form 10Q,

3Q2018 Form 10Q, and 2018 Form 10-K were all prepared in accordance with GAAP. Indeed,

each of these filings (with the exception of the SPO Offering Materials), specifically state that:

       Sales of goods and services are recognized when persuasive evidence of an
       arrangement exists, the price is fixed or determinable, collectability is reasonably
       assured and delivery has occurred or services have been rendered.

                                               * * *

       For sales of aftermarket parts or products with a low level of customization and
       engineering time, we recognize revenues at the time title and risks and rewards of
       ownership pass, which is generally when products are shipped or delivered to the
       customer as we have no obligation for installation. Sales of short-term service
       arrangements are recognized as the services are performed, and sales of long-term


                                                104
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 110 of 170



       service arrangements are typically recognized on a straight-line basis over the life
       of the agreement.

                                              * * *

               For certain arrangements where there is significant customization to the
       product, we recognize revenue under the provisions of ASC 605-35, Revenue
       Recognition – Construction-Type and Production-Type Contracts. These products
       include large capital water treatment projects, systems and solutions for municipal
       and industrial applications. Revenues from construction-type contracts are
       generally recognized under the percentage-of-completion method, based on the
       input of costs incurred to date as a percentage of total estimated contract costs.
       The nature of the contracts are generally fixed price with milestone billings.
       Approximately $203.1 million, $218.6 million and $240.2 million of revenues from
       construction-type contracts were recognized on the percentage-of-completion
       method during the periods ending September 30, 2015, 2016 and 2017,
       respectively. Contract revenues and cost estimates are reviewed and revised
       quarterly at a minimum and the cumulative effect of such adjustments are
       recognized in current operations. The amounts of such adjustments have not been
       material.

       255.    In reality, these representations were materially false and misleading, as Defendants

knowingly or recklessly caused Evoqua to issue financial statements that were predicated on

fraudulent financial manipulations. In particular, Evoqua’s financial statements artificially and

improperly inflated the Company’s revenue by employing fraudulent revenue recognition

practices, including the use of outside vendors to store allegedly “sold” products when the risk of

loss had not passed, recognition of revenue each quarter on fictitious sales and shipments on

products, channel stuffing with unreported right of return, and premature recognition of revenue –

all of which caused Evoqua’s reported revenue during the Class Period to be materially overstated.

       256.    FASCON No. 5, Recognition and Measurement in Financial Statements of

Business Enterprises (“FASCON 5”), states that “guidance for recognition of revenues and gains

is intended to provide an acceptable level of assurance of the existence and amounts of revenues

and gains before they are recognized” and that recognition of revenue involves consideration of




                                               105
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 111 of 170



two factors: that the purported revenue or gain is (a) being realized or realizable; and (b) being

earned. ¶83; see also ASC 605-10-25(1).

       257.       FASCON 5 specifically provides that in recognizing revenue “[t]he two conditions

(being realized or realizable and being earned) are usually met by the time product or merchandise

is delivered or services are rendered to customers, and revenues from manufacturing and selling

activities and gains and losses from sales of other assets are commonly recognized at time of sale

(usually meaning delivery).” ¶84(a). FASCON 5 also provides that “[i]f product is contracted for

before production, revenues may be recognized by a percentage-of-completion method as

earned—as production takes place—provided reasonable estimates of results at completion and

reliable measures of progress are available.” Id. ¶84(c).

       258.       Additionally, ASC 605-15-25(1) provides that

       If an entity sells the product but gives the buyer a right to return the product,
       revenue from the sales transaction shall be recognized at the time of the sale only
       if all of the following conditions are met:

                i.       The seller’s price to the buyer is substantially fixed or determinable
                         at the date of sale.
              ii.        The buyer has paid the seller, or the buyer is obligated to pay the
                         seller and the obligation is not contingent on resale of the product.
                         If the buyer does not pay at the time of the sale and the buyer’s
                         obligation to pay is contractually or implicitly excused until the
                         buyer resells the product, then this condition is not met.
              iii.       The buyer’s obligation to the seller would not be changed in the
                         event of theft or physical destruction or damage of the product.
              iv.        The buyer acquiring the product for resale has economic substance
                         apart from that provided by the seller. This condition relates
                         primarily to buyers that exists on paper, that is, buyers that have little
                         or no physical facilities or employees. It prevents entities from
                         recognizing sales revenue on transactions with parties that the
                         sellers have established primarily for the purpose of recognizing
                         such sales revenue.
                  v.     The seller does not have significant obligations for future
                         performance to directly bring about resale of the product by the
                         buyer.
                  vi.    The amount of future returns can be reasonably estimated (see
                         paragraphs 605-15-25-3 through 25-4). Because detailed record


                                                   106
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 112 of 170



                       keeping for returns of each product line might be costly in some
                       cases, thos Subtopic permits reasonable aggregations and
                       approximations of product returns. As explained in paragraph 605-
                       15-15-2, exchanges for ultimate customers of one item for another
                       of the same kind, quality, and price, (for example one color or size
                       for another) are not considered returns for purposes of this Subtopic.

       Sales revenue and cost of sales that are not recognized at time of sale because the
       foregoing conditions are not met shall be recognized either when the return
       privilege has substantially expired or if those conditions subsequently are met,
       whichever occurs first.

       259.    Further, ASC 605-35-25 provides for the recognition of revenue in “Construction-

Type and Production-Type Contracts” and states that “the basic accounting policy decision is the

choice between two generally accepted methods: the percentage-of-completion method including

units of delivery and the completed-contract method.” Evoqua purported to use the percentage-

of-completion method.

       260.    Additionally, the SEC in “Codification of Staff Accounting Bulletins: Topic 13

Revenue Recognition” (“SAB 13”) also references FASCON 5 and provides that “revenue

generally is realized or realizable and earned when all of the following criteria are met: [a]

Persuasive evidence of an arrangement exists; [b] Delivery has occurred or services have been

rendered; [c] The seller’s price to the buyer is fixed or determinable; [and] [d] Collectability is

reasonably assured.”

       261.    SAB 13 also provides that:

       The staff believes that delivery generally is not considered to have occurred unless
       the customer has taken title and assumed the risks and rewards of ownership of the
       products specified in the customer’s purchase order or sales agreement. Typically
       this occurs when a product is delivered to the customer’s delivery site (if the terms
       of the sale are “FOB destination”) or when a product is shipped to the customer (if
       the terms are “FOB shipping point”).

       262.    As stated above, contrary to all assertions in the Class Period SEC filings,

Defendants failed to comply with GAAP. For example, Evoqua would offer deep discounts to



                                                107
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 113 of 170



incentivize customers to take products earlier than needed, even if the customers lacked capacity

to take the products. In exchange, Evoqua would store the excess products at local storage facilities

at its own expense and recognize revenue upon delivery to the storage facilities. Evoqua’s

recognition of revenue was in error, as the customer had not recognized “the risk and rewards of

ownership” of the products, as the delivery of the products was not made to the customer, but

rather a facility paid for by Evoqua.

       263.    Evoqua would also improperly recognize revenue where that revenue had not been

realized or realizable and earned. For example, Evoqua would improperly recognize revenue on

products that had not been shipped at all and on products that Evoqua had not yet even

manufactured. In addition, Evoqua prematurely recognized revenue on service contracts before

the service had actually been rendered. Evoqua’s premature recognition of revenue is in direct

violation of GAAP, as the product had not been delivered to the customer or the intended services

rendered. In other words, the revenue was not “realized or realizable and earned.”

       264.    In addition, with its recognition of revenue on non-GAAP “sales,” Evoqua further

concealed the weakness in its business by offering increasingly steep discounts and extended

payment terms to customers as the IPO approached, all in a desperate effort to “stuff the channels”

and “pull-forward” sales, and to thereby maximize reported short-term revenue at the expense of

future bookings. Evoqua also further inflated its reported income by improperly deferring payment

of its expenses.

       265.    The above accounting practices constituted serious breaches of GAAP. Defendants

knew, or recklessly disregarded, that Evoqua issued financial statements that violated GAAP in a

blatant attempt to manipulate Evoqua’s revenue and to inflate the market price of its shares.




                                                108
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 114 of 170



IX.    CONTEMPORANEOUS TRADING

       266.    During the Class Period, Plaintiffs relied on the integrity of the market for Evoqua,

which was presumed to be determined by ordinary supply and demand and free from manipulation,

distortion, and insider trading on the basis of material, nonpublic information.

       267.    As set forth above, the SEC declared the IPO Registration Statement effective on

November 1, 2017. The IPO was priced at $18.00 per share on November 1, 2017. The close of

the IPO Offering of 27,777,777 shares took place on November 6, 2017, and the close of the sale

of the additional 4,166,666 shares, pursuant to the underwriter’s option to purchase additional

shares, took place on November 7, 2017.

       268.    As also set forth above, the SEC declared the SPO Registration Statement effective

after close of the market on March 14, 2018. The SPO was priced at $22.00 per share on the

morning of March 15, 2018, prior to the opening of the market. The close of the SPO Offering of

17,500,000 shares took place on March 19, 2018, and the close of the sale of the additional

2,625,000 shares, pursuant to the underwriters’ option to purchase additional shares, took place on

March 21, 2018.

       269.    Evoqua, the AEA Fund Defendants, and the Executive Defendants sold stock

through the Offerings while in possession of material, nonpublic information as alleged herein,

including concerning: (a) Evoqua’s systematic and pervasive termination of experienced sales

personnel that devastated the businesses that Evoqua had acquired, eroded the Company’s ability

to sustain current revenues and generate future growth, and that gave rise to significant delays in

product delivery and the services provided by Evoqua; (b) Evoqua’s termination of critical

integration personnel, including the most experienced employees, impeding the Company’s ability

to successfully integrate the numerous companies that it had acquired; (c) Evoqua’s failure to

adequately integrate the numerous companies it had acquired; and (d) accounting improprieties


                                                109
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 115 of 170



and other misconduct that artificially and materially inflated Evoqua’s reported revenues, income,

and EBITDA – and understated expenses – in violation of GAAP and other dubious and

undisclosed “channel stuffing” practices which, even if not prohibited by GAAP, had the effect of

concealing the extent to which Evoqua was struggling to grow organically.

                               Evoqua, the AEA Defendants, and the
                                Executive Defendants’ Insider Sales

        Insider             Shares Sold                   Proceeds            Percent of   Offering
                                                                              Holdings

        Evoqua                8,333,333                $149,999,994                  n/a     IPO

        AEA5                 15,385,048                $260,315,012                  25%     IPO

         AEA                 10,953,746                $233,150,484                  24%     SPO

    Kenneth Rodi               27,038                     $457,483                   29%     SPO

    Kenneth Rodi               37,556                     $799,379                   17%     IPO

      Ronald C.                338,271                  $7,200,098                   44%     SPO
       Keating

     Benedict Stas             99,993                   $2,128,351                   33%     SPO

       Anthony                 22,545                     $479,870                   28%     SPO
       Webster

       270.    As set forth in their sworn certifications previously filed in this action, Plaintiffs

purchased Evoqua common stock during the Class Period on the dates and for the prices indicated,

and thus traded contemporaneously with the Exchange Act Defendants. For example, among other

things, Louisiana Sheriffs purchased 3,744 shares of Evoqua common stock on March 13, 2018;

18,840 shares of Evoqua common stock on March 15, 2018; 2,594 shares of Evoqua common

stock on March 16, 2018; and 7,638 shares of Evoqua common stock on March 20, 2018.


5
       The totals listed for AEA include sales by each of the AEA Fund Defendants.


                                                    110
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 116 of 170



X.      ADDITIONAL ALLEGATIONS OF SCIENTER

        271.    Plaintiffs repeat and reallege each and every allegation set forth above as if fully

set forth herein.

        A.      Evoqua’s IPO and SPO Provided Motive and Opportunity for Defendants to
                Sell Their Stock at Inflated Prices

        272.    Defendants acted with scienter in that Defendants knew, or recklessly disregarded,

that the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

in the issuance or dissemination of such statements and documents as primary violations of the

federal securities laws. Defendants, by virtue of their association with and control over the

Company, which made them privy to confidential information, participated in the fraudulent

scheme designed to mask Evoqua’s costs-cutting measures and resulting negative impact on sales,

Evoqua’s inability to properly integrate acquired companies, and Evoqua’s improper revenue

recognition practices.

        273.    AEA, the AEA Fund Defendants, and the Executive Defendants engaged in this

scheme in order to inflate the price of Evoqua’s securities and to enhance the value of their personal

Evoqua securities and allow for profitable insider sales yielding proceeds in excess of $500

million, generating huge insider trading profits.

        274.    In addition, Defendants’ insider sales are probative of the Exchange Act

Defendants’ scienter and are part of Defendants’ scheme, artifice to defraud or acts, practices, or

course of business in violation of §10(b) and Rule 10b-5. While Defendants were issuing

materially false and misleading statements about the Company’s business and concealing negative

information and trends, each of the Executive Defendants, AEA, and the AEA Fund Defendants,



                                                 111
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 117 of 170



who or which had access to confidential information and were aware of the truth about the

Company and its business, were benefitting from this illegal course of conduct by selling large

blocks of the Company’s stock at artificially inflated prices in the Offerings, without disclosing

the materially adverse facts about the Company that they were privy to. Such sales were unusual

in their amount and in their timing.

       275.     The following table shows the heavy insider sales of AEA (including the AEA Fund

Defendants) and the Executive Defendants during the Class Period:

              Insider            Shares Sold            Proceeds          Percent of   Offering
                                                                          Holdings

              AEA6               15,385,048          $260,315,012            25%         IPO


                                 10,953,746          $233,150,484            24%        SPO

         Kenneth Rodi               27,038             $457,483              17%         IPO

                                    37,556             $799,379              29%        SPO

       Ronald C. Keating           338,271            $7,200,098             44%        SPO

         Benedict Stas              99,993            $2,128,351             33%        SPO

       Anthony Webster              22,545             $479,870              28%        SPO



       276.     In addition to the sales outlined above, numerous other directors and employees

also engaged in large-scale sales of their Evoqua shares, reflecting a Company-wide lack of

confidence in the publicly stated optimism and highly positive remarks and expectations.




6
       The totals listed for AEA include sales by each of the AEA Fund Defendants.


                                                    112
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 118 of 170



       B.      Defendants’ Imputed Knowledge of Facts Critical to the Core Operations

       277.    Defendants Keating, Stas, Rodi, and Webster have been CEO, CFO, Product

Segment President, and Chief Human Resources Officer, respectively, of Evoqua for many years.

They were well informed of integral business issues, such as the Company’s growth prospects,

serial acquisitions and integration problems that plagued the process, termination of experience

sales personnel, and financial state.       Consequently, their experience and responsibilities

necessarily informed them that the aforementioned statements made during the Class Period were

materially false and misleading.

       278.    Defendant Keating has served on Evoqua’s Board and as President and CEO since

December 2014. Prior to joining Evoqua, Defendant Keating served as President and CEO of

Contech Engineered Solutions, an infrastructure site solutions provider, from 2007 to 2014.

Keating received an M.B.A. from the Kellogg School of Management at Northwestern University

and received a B.S. in Industrial Distribution from Texas A&M University. According to the IPO

Prospectus, Keating was specifically selected to serve on the Board because of his “perspective,

management, leadership experience and operational expertise” on Evoqua business that he had

developed in his role as President and CEO.

       279.    Defendant Stas has served as Executive Vice President, CFO, and Treasurer since

March 2015. Prior to joining Evoqua, Defendant Stas held a variety of senior financial and

business roles at Kennametal Inc., a supplier of tooling and industrial materials, from 1997 to 2015,

including roles as Vice President Finance of Business Groups from 2010 to 2013 and as Vice

President of Manufacturing.

       280.    Defendant Rodi served as Executive Vice President, Products Segment President

since October 2016. The Product segment is considered Evoqua’s “most global business and most




                                                113
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 119 of 170



profitable segment.” Prior to joining Evoqua in May 2016, Rodi served as CEO of Neptune-

Benson from 2013 to 2016. Rodi received a B.S. in Accounting from Marquette University.

       281.   Defendant Webster served as Executive Vice President, Chief Human Resource

Officer since March 2016. Prior to joining Evoqua, Webster served as Vice President of Human

Resources, Europe & Americas, for Glaxo Smith Kline Consumer Health, a joint venture between

Novartis and Glaxo Smith Kline plc. Defendant Webster was personally involved in the mass

terminations to reduce the employee expenses at Evoqua. He received compensation of roughly

$2 million in connection with the IPO for having cut so much of the Company’s employment

expense through job cuts and slashing employee compensation.

       282.   Indeed, Evoqua highly touted the experience that its management brought to the

table. According to the IPO Prospectus:

       Experienced management team with proven operational capabilities that has made
       Evoqua an employer of choice. We are highly dependent on our leadership team,
       which consists of industry veterans with a track record of executing effective
       strategies and achieving profitable growth. Ron Keating, our CEO, is a highly
       experienced executive with a strategic, commercial and operational background
       developed in senior roles, where he reshaped organizations and corporate portfolios
       for growth. Ben Stas, our CFO, has held a variety of senior financial and business
       roles in the capital goods sector. Our leadership developed and deployed standard
       operating processes under the Evoqua Growth System that repositioned the
       business and improved margins through operational programs and standards
       such as LEAN operating systems, service growth and ePro, among others. These
       programs, combined with our newly implemented sales methodology, Evoqua
       EDGE, have improved our free cash flow profile and growth prospects. Our
       management team has also expanded our operations to new target markets and
       geographies and has demonstrated successful acquisition and integration
       capabilities. Our success depends to a significant extent on our ability to retain or
       attract employees in senior management, skilled technical, engineering, sales and
       other key personnel.

       283.   Evoqua itself is a holding company with no operations of its own other than

ownership of equity interests of its subsidiaries. Its operations are conducted almost entirely

through its subsidiaries, and Evoqua’s ability to generate cash to meet its obligations or to pay



                                               114
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 120 of 170



dividends, if any, is highly dependent on the earnings of, and receipt of funds from, its subsidiaries

through dividends or intercompany loans. Evoqua is divided into three segments, with the

Industrial segment representing 51% of revenue; Product segment representing 26% of revenue;

and Municipal segment representing 23% of revenue.

       284.    Evoqua considers the Product segment as its “most global business and most

profitable segment with an EBITDA margin of approximately 24%.” Further, Evoqua’s Product

segment is “comprised of five businesses, including aquatics and disinfection which was one of

our highest margin businesses. The aquatics and disinfection business represented approximately

48% of the Product segment’s 2018 full year adjusted EBITDA compared to 63% in 2017. The

aquatics product line within the aquatics and disinfection business is primarily comprised of

Neptune-Benson.”

       285.    In announcing Evoqua’s FY2018 results, Defendant Keating stated that “ERP

integration at Neptune-Benson, supply chain disruptions influenced by tariffs, and the delay of a

large aquatics project primarily led to our fourth quarter challenges. These primary factors were

concentrated in our Products Segment’s aquatics product line, Neptune-Benson, and in our

Municipal Segment.” In light of the importance of the Neptune-Benson acquisition, one of the

largest by far prior to the IPO, the Company’s strategy of using acquisitions as a proxy for research

and development, and to offset less than expected organic growth, the importance of the Product

segment in particular, and the growth prospects of the Company, Defendants can be presumed to

have had knowledge of adverse facts affecting this strategy and attempts to mask public disclosure

of these facts.   Likewise, Defendants’ steady repetition of specific statements to investors

concerning the importance and focus spent on these key strategic objectives further supports their

knowledge of these adverse facts.




                                                 115
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 121 of 170



XI.    ADDITIONAL LOSS CAUSATION ALLEGATIONS

       286.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiffs and the Class. Throughout the Class Period, Evoqua’s

stock price was artificially inflated as a result of Defendants’ materially false and misleading

statements and omissions.

       287.   As alleged above, on May 8, 2018, Evoqua announced its financial results for

2Q2018 and reduced its EBITDA guidance for FY2018 from $235 million–$255 million to $235

million–$245 million, 5% below the prior consensus expectation. In response to the partial

disclosure of the truth about the impact of the previously undisclosed problems described above,

Evoqua’s stock price fell 8.4% from a close of $20.21 per share on May 7 to a close of $18.51 on

May 8 on unusually heavy volume of 2.4 million shares.

       288.   As also alleged above, on August 7, 2018, Evoqua announced 3Q2018 Adjusted

EBITDA of $58.0 million (at the low end of its prior guidance and $3 million or 5% below the

consensus expectation). In response to these poor results reflecting the impact of the previously

undisclosed problems described above, Evoqua’s stock fell from a close of $22.22 per share on

August 6 to close at $20.27 on August 7 (down 8.8% in one day) and continued to fall on unusually

heavy volume in the following days, closing at $17.58 on August 9 (down 19% in three days).

       289.   As set forth above, on October 30, 2018, Evoqua announced negative financial

results for 4Q and FY2018.      Evoqua attributed the negative results to “acquisition system

integration issues,” “supply-chain disruptions” (which Evoqua said were “influenced by tariffs”),

and “an extended delay on a large aquatics project.” In response, analysts downgraded the

Company and expressed concerns over the magnitude of the shortfall, “credibility” of

management, fact that “investor trust has eroded materially,” and the Company’s ability to

integrate future acquisitions, which was “most concerning given that consistent acquisition is a


                                              116
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 122 of 170



core tenant of the company’s operating plan.” Indeed, an analyst at Berenberg Capital stated that

“AQUA’s business is clearly riskier than initially thought.”

       290.     This negative news concerning Evoqua’s financial health caused Evoqua’s stock

price to plummet $4.78 per share, or approximately 35%, from $13.80 per share at the close on

October 29, 2018 to $9.02 per share on October 30 on extremely heavy trading volume.

       291.     It was entirely foreseeable that Defendants’ materially false and misleading

statements and omissions discussed herein would artificially inflate the price of Evoqua securities.

Thus, the stock price decline described above was directly and proximately caused by Defendants’

materially false and misleading statements and omissions.

XII.   PRESUMPTION OF RELIANCE – FRAUD ON THE MARKET

       292.     Plaintiffs will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine in that, among other things:

                (a)    Defendants made public misrepresentations or failed to disclose material

       facts;

                (b)    the omissions and misrepresentations were material;

                (c)    the Company’s stock traded in an efficient market;

                (d)    the misrepresentations alleged would tend to induce a reasonable investor

       to misjudge the value of the Company’s stock; and

                (e)    Plaintiffs and the other members of the Class purchased Evoqua common

       stock between the time Defendants misrepresented or failed to disclose material facts and

       the time the true facts were disclosed, without knowledge of the misrepresented or omitted

       facts.

       293.     At all relevant times, the market for Evoqua’s common stock was efficient for the

following reasons, among others:


                                                117
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 123 of 170



               (a)     as a regulated issuer, Evoqua filed periodic public reports with the SEC;

               (b)     Evoqua regularly communicated with public investors via established

       market communication mechanisms, including through regular dissemination of press

       releases on the major news wire services and through other wide-ranging public

       disclosures, such as communications with the financial press, securities analysts, and other

       similar reporting services; and

               (c)     Evoqua’s stock traded on the NYSE, an efficient market.

       294.    As a result of the foregoing, the market for Evoqua’s securities promptly digested

current information regarding Evoqua from all publicly available sources and reflected such

information in Evoqua’s stock price. Under these circumstances, all purchasers of Evoqua’s

securities at relevant times suffered similar injury through their purchases of Evoqua’s securities

at artificially inflated prices, and a presumption of reliance applies.

       295.    In addition, Plaintiffs are entitled to a presumption of reliance under Affiliated Ute

Citizens of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein are

predicated in part upon material omissions of fact that Defendants had a duty to disclose.

XIII. INAPPLICABILITY OF STATUTORY SAFE HARBOR AND BESPEAKS
      CAUTION DOCTRINE

       296.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements described in this Complaint.

Many of the specific statements described herein were not identified as “forward-looking” when

made. To the extent that there were any forward-looking statements, there was no meaningful

cautionary language identifying important factors that could cause actual results to differ

materially from those in the purportedly forward-looking statements. Alternatively, to the extent

that the statutory safe harbor does apply to any forward-looking statements described herein,



                                                 118
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 124 of 170



Defendants are liable for those false forward-looking statements because at the time each was

made, the particular speaker knew that the particular forward-looking statement was false or

misleading, and/or that the forward-looking statement was authorized and/or approved by an

executive officer of Evoqua who knew that those statements were false or misleading when made.

XIV.   CLASS ACTION ALLEGATIONS

       297.      Plaintiffs bring this action as a class action, pursuant to Fed. R. Civ. P. 23(a) and

23(b)(3), on behalf of a class consisting of all persons and entities that purchased, or otherwise

acquired, the securities of Evoqua during the Class Period, seeking to pursue remedies under the

Exchange Act and the Securities Act (the “Class”). Excluded from the Class are Defendants; the

officers and directors of the Company, at all relevant times; members of their immediate families

and their legal representatives, heirs, successors, or assigns; and any entity in which any of the

Defendants have, or had, a controlling interest.

       298.      The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Evoqua common stock was actively traded on the

NYSE. While the exact number of Class members is unknown to Plaintiffs at this time, and can

only be ascertained through appropriate discovery, Plaintiffs believe that there are hundreds or

thousands of members in the proposed Class. Millions of Evoqua shares were traded publicly

during the Class Period on the NYSE. Record owners and other members of the Class may be

identified from records maintained by Evoqua or its transfer agent and may be notified of the

pendency of this action by mail, using a form of notice similar to that customarily used in securities

class actions.

       299.      Plaintiffs’ claims are typical of the claims of Class members, who were all similarly

affected by Defendants’ wrongful conduct in violation of the federal securities laws. Further,




                                                   119
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 125 of 170



Plaintiffs will fairly and adequately protect the interests of Class members and have retained

counsel competent and experienced in class and securities litigation.

       300.    Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)    whether the Exchange Act was violated by Defendants;

               (b)    whether Defendants omitted and/or misrepresented material facts;

               (c)    whether Defendants’ statements omitted material facts necessary in order to

       make the statements made, in light of the circumstances under which they were made, not

       misleading;

               (d)    whether Defendants knew, or recklessly disregarded, that their statements

       were false and misleading;

               (e)    whether the price of Evoqua common stock was artificially inflated; and

               (f)    the extent of damage sustained by Class members and the appropriate

       measure of damages.

       301.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Further, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for Class members to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.




                                               120
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 126 of 170



XV.     CLAIMS FOR RELIEF UNDER THE EXCHANGE ACT

                                            COUNT I
                       Violation of Section 10(b) of the Exchange Act and
                              Rule 10b-5 Promulgated Thereunder
                    (Against Evoqua, Defendant Keating, and Defendant Stas)

        302.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        303.    This Count is asserted on behalf of all members of the Class against Evoqua and

Defendants Keating and Stas for violations of §10(b) of the Exchange Act, 15 U.S.C. §78j(b), and

Rule 10b-5 promulgated thereunder, 17 C.F.R. §240.10b-5.

        304.    These Defendants carried out a plan, scheme, and course of conduct which was

intended to, and did: (a) deceive the investing public, including Plaintiffs and the other Class

members, as alleged herein; and (b) cause Plaintiffs and the other members of the Class to purchase

Evoqua securities at artificially inflated prices. In furtherance of this unlawful scheme, plan, and

course of conduct, each of these Defendants took the actions set forth herein.

        305.    During the Class Period, these Defendants disseminated or approved the false

statements specified herein, among others, which they knew, or deliberately disregarded, were

materially misleading in that they contained material misrepresentations and failed to disclose

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading.

        306.    These Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted to state material facts necessary to make

the statements made not misleading; and (c) engaged in acts, practices, and a course of business

that operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to




                                                121
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 127 of 170



maintain artificially high market prices for Evoqua securities in violation of §10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.

       307.    These Defendants, individually and in concert, directly and indirectly, by the use,

means or instrumentalities of interstate commerce and/or of the mails, engaged and participated in

a continuous course of conduct to conceal adverse material information about the business and

future prospects of Evoqua as specified herein.

       308.    These Defendants employed devices, schemes, and artifices to defraud while in

possession of material, adverse nonpublic information, and engaged in acts, practices, and a course

of conduct, as alleged herein, in an effort to assure investors of Evoqua’s value and performance

and continued substantial growth, which included the making of, or participation in the making of,

false statements of material facts and omitting to state material facts necessary in order to make

the statements made about Evoqua and its business operations and future prospects, in the light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices, and a course of business that operated as a fraud

and deceit upon the purchasers of Evoqua securities.

       309.    As described above, these Defendants acted with scienter throughout the Class

Period in that they either had actual knowledge of the misrepresentations and omissions of material

facts set forth herein, or acted with reckless disregard for the truth in that they failed to ascertain

and to disclose such facts, even though such facts were available to them. These Defendants’

material misrepresentations and/or omissions were done knowingly or recklessly and for the

purpose and effect of concealing the Company’s results and growth prospects, thereby artificially

inflating the price of its securities.    As demonstrated by these Defendants’ omissions and

misstatements of the Company’s business strategy, these Defendants, if they did not have actual




                                                  122
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 128 of 170



knowledge of the misrepresentations and omissions alleged, were reckless in failing to obtain such

knowledge by deliberately refraining from taking those steps necessary to discover whether those

statements were false or misleading.

       310.    As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Evoqua securities was

artificially inflated. In ignorance of the fact that market prices of Evoqua’s securities were

artificially inflated, and relying directly or indirectly on the false and misleading statements made

by these Defendants, or upon the integrity of the market in which the securities trade, and/or on

the absence of material adverse information that was known to, or recklessly disregarded, by these

Defendants, but not disclosed in public statements by Defendants, Plaintiffs and the other members

of the Class acquired Evoqua securities at artificially high prices and were, or will be, damaged

thereby.

       311.    At the time of said misrepresentations and omissions, Plaintiffs and the other

members of the Class were ignorant of their falsity and believed them to be true. Had Plaintiffs,

the other members of the Class, and the marketplace known the truth regarding the Company’s

business, which was not disclosed by Defendants, Plaintiffs and the other members of the Class

would not have purchased, or otherwise acquired, their Evoqua securities, or if they had acquired

such securities, they would not have done so at the artificially inflated prices that they paid.

       312.    By virtue of the foregoing, these Defendants have violated §10(b) of the Exchange

Act and Rule 10b-5 promulgated thereunder.

       313.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs

and the other members of the Class suffered damages in connection with their respective purchases

and sales of the Company’s securities.




                                                 123
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 129 of 170



        314.    This action was filed within two years of discovery of the fraud and within five

years of each Plaintiff’s purchase of securities giving rise to the cause of action.

                                           COUNT II
                         Violation of Section 20(a) of the Exchange Act
               (Against the Executive Defendants and the AEA Fund Defendants)

        315.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        316.    The Executive Defendants acted as controlling persons of Evoqua within the

meaning of §20(a) of the Exchange Act, 15 U.S.C. §78t(a), as alleged herein. By virtue of their

high-level positions, agency, ownership and contractual rights, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false financial

statements filed by the Company with the SEC and disseminated to the investing public, the

Executive Defendants had the power to influence and control, and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements that Plaintiffs contend are false and misleading. The

Executive Defendants were provided with, or had unlimited access to, copies of the Company’s

reports, press releases, public filings, and other statements alleged by Plaintiffs to have been

misleading prior to, and/or shortly after, these statements were issued and had the ability to prevent

the issuance of the statements or to cause the statements to be corrected.

        317.    In particular, each of these Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, are presumed to have had the power to

control or influence the particular transactions giving rise to the securities violations, as alleged

herein, and exercised the same.




                                                 124
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 130 of 170



        318.    As set forth above, Evoqua and the Executive Defendants each violated §10(b) and

Rule 10b-5 promulgated thereunder by their acts and omissions, as alleged in this Complaint.

        319.    By virtue of their positions as controlling persons, the Executive Defendants are

liable pursuant to §20(a) of the Exchange Act. As a direct and proximate result of these

Defendants’ wrongful conduct, Plaintiffs and the other members of the Class suffered damages in

connection with their purchases of the Company’s securities.

        320.    In addition, by virtue of its ownership stake and power to appoint three members

of the Evoqua Board, AEA had the power to control or influence Evoqua and the particular

transactions giving rise to the securities violations, as alleged herein, and exercised the same. By

virtue of its position as a controlling person, AEA is liable pursuant to §20(a) of the Exchange Act.

As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs and the other

members of the Class suffered damages in connection with their purchases of the Company’s

securities.

        321.    This action was filed within two years of discovery of the fraud and within five

years of each Plaintiff’s purchase of securities giving rise to the cause of action.

                                             COUNT III
                    Violations of Section 10(b) and 20A of the Exchange Act and
                     Rule 10b-5 Promulgated Thereunder for Insider Trading
                               (Against All Exchange Act Defendants)

        322.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        323.    This Count is asserted for violations of §20A of the Exchange Act, 15 U.S.C. §78t-

1, on behalf of Louisiana Sheriffs and all other members of the Class, who purchased shares of

Evoqua common stock contemporaneously with the sale of Evoqua common stock, by the

Exchange Act Defendants – Evoqua, the Executive Defendants, and the AEA Fund Defendants –



                                                 125
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 131 of 170



while they were in possession of material, nonpublic information, as alleged herein, including

concerning Evoqua’s true business and financial condition.

       324.    Section 20A(a) of the Exchange Act provides that:

       Aany person who violates any provision of the [Exchange Act] or the rules or
       regulations thereunder by purchasing or selling a security while in possession of
       material, nonpublic information shall be liable . . . to any person who,
       contemporaneously with the purchase or sale of securities that is the subject of such
       violation, has purchased securities of the same class.

       325.    As set forth herein, the Exchange Act Defendants violated §10(b) of the Exchange

Act, Rule 10b-5 and §20(a) of the Exchange Act for the reasons stated in Counts I and II above.

Additionally, the Exchange Act Defendants further violated §10(b) of the Exchange Act, Rule

10b-5, and Rule 10b5-1 (17 C.F.R. §240.10b5-1) by selling shares of Evoqua common stock while

in possession of material, nonpublic adverse information concerning Evoqua’s true business and

financial condition, which information they had a duty to disclose, and which they failed to

disclose in violation of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder,

as more fully alleged herein.

       326.    Contemporaneously with the Exchange Act Defendants’ insider sales of Evoqua

common stock, Louisiana Sheriffs and the other Class members purchased shares of Evoqua

common stock on a national securities exchange and in an open and efficient market, while the

Exchange Act Defendants were in possession of material, nonpublic information they had a duty

to disclose, but failed to disclose, as alleged herein, including information concerning Evoqua’s

true business and financial condition.

       327.    Louisiana Sheriffs and the other members of the Class have been damaged as a

result of the violations of the Exchange Act alleged herein.

       328.    By reason of the violations of the Exchange Act alleged herein, the Exchange Act

Defendants are liable to Louisiana Sheriffs and the other members of the Class who purchased


                                               126
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 132 of 170



shares of Evoqua common stock contemporaneously with the Exchange Act Defendants’ sales of

Evoqua common stock during the Class Period.

       329.    Louisiana Sheriffs and the other members of the Class, who purchased

contemporaneously with the Exchange Act Defendants’ insider sales of Evoqua securities, seek

disgorgement by the Exchange Act Defendants of profits gained or losses avoided from the

Exchange Act Defendants’ transactions in Evoqua common stock contemporaneous with the §20A

Plaintiffs and the other members of the Class.

       330.    This action was brought within five years after the date of the last transaction that

is the subject of the Exchange Act Defendants’ violation of Section 20A, and, with respect to the

underlying violations of Section 10(b) of the Exchange Act alleged in this Count and in Count One

above, was brought within five years after the date of the last transaction that violated Section 20A

of the Exchange Act by the Exchange Act Defendants.

                                   PART TWO:
                     CLAIMS UNDER THE SECURITIES ACT OF 1933

XVI. SECURITIES ACT CLAIMS

       331.    In this Part Two and in Counts III-V below (the “Securities Act Claims”), Plaintiffs

assert strict-liability and negligence claims under §§11, 12(a)(2), and 15 of the Securities Act.

Plaintiffs incorporate the above factual allegations by reference, but expressly disclaim any

allegations of scienter or fraud for these Securities Act claims, except that any challenged

statements of opinion or belief are alleged to have been materially misstated statements of opinion

or belief. Among other things, Plaintiffs disclaim the allegations of scienter or fraud in §X above.

       332.    The Securities Act Claims arise out of Evoqua’s approximately $499 million

November 6, 2017 initial public offering of 27,777,777 shares of common stock at $18 per share




                                                 127
          Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 133 of 170



(“IPO”) and its approximately $385 million March 19, 2018 secondary public offering of

17,500,000 shares of common stock at $22 per share (the “SPO”) (collectively, the “Offerings”).

          333.   The IPO was conducted pursuant to a Registration Statement filed on October 10,

2017, as amended over time, on SEC Form S-1 (“IPO Registration Statement”), and incorporated

a prospectus filed the same day and amended over time (collectively, the “IPO Offering

Materials”).

          334.   The SPO was conducted pursuant to a Registration Statement filed on March 12,

2018, as amended over time, on SEC Form S-1 (“IPO Registration Statement”), and incorporated

a prospectus filed the same day and amended over time (collectively, the “SPO Offering

Materials”).

          335.   The IPO Offering Materials and the SPO Offering Materials are collectively

referred to in this Part Two of the Complaint as the “Offering Materials.”

          336.   Each of the Offerings was a firm-commitment offering, in which the Underwriter

Defendants, as defined below, purchased shares from Evoqua and sold them to the investing

public.

          337.   This action was brought within one year after the discovery of the untrue statements

and omissions in the Offering Materials (and within one year after this discovery should have been

made in the exercise of reasonable diligence) and within three years of the Offerings.

XVII. JURISDICTION AND VENUE

          338.   The claims asserted herein arise under Sections 11, 12(a)(2), and 15 of the

Securities Act (15 U.S.C. §§77k, 77l, 77o).

          339.   This Court has jurisdiction over these claims under Section 22 of the Securities Act

(15 U.S.C. §77v).




                                                 128
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 134 of 170



        340.    Venue is proper in this Judicial District under Section 22 of the Securities Act (15

 U.S.C. §77v(a)). Many of the acts and transactions alleged herein, including the dissemination of

 materially untrue and misleading statements, occurred in substantial part in this Judicial District,

 and Evoqua’s stock trades on the NYSE, located within this Judicial District.

        341.    In connection with the acts, conduct and other wrongs alleged herein, Defendants

 either directly or indirectly used the means and instrumentalities of interstate commerce, including

 but not limited to the United States mails, interstate wire and telephone communications, and the

 facilities of the NYSE, a national securities exchange.

XVIII. THE SECURITIES ACT PARTIES

        A.      The Securities Act Plaintiffs

        342.    Lead Plaintiff City of Omaha Police and Fire Retirement System (“Omaha P+F”),

 as stated in its previously filed certification, purchased Evoqua common stock during the Class

 Period and suffered damages as a result of the federal securities law violations and untrue or

 misleading statements and material omissions alleged herein.

        343.    Lead Plaintiff Louisiana Sheriffs’ Pension & Relief Fund (“Louisiana Sheriff”), as

 stated in its previously filed certification, purchased Evoqua common stock during the Class Period

 and suffered damages as a result of the federal securities law violations and untrue or misleading

 statements or material omissions alleged herein. In addition, Louisiana Sheriff purchased Evoqua

 common stock in the IPO and the SPO pursuant or traceable to the untrue and misleading

 Registration Statements and was damaged thereby.

        B.      The Securities Act Defendants

                    1. Evoqua

        344.    Defendant Evoqua is incorporated in Delaware, and its stock trades on the NYSE

 under the ticker symbol “AQUA.” The Company’s corporate headquarters are located at 210 Sixth


                                                 129
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 135 of 170



Avenue, Pittsburgh, Pennsylvania 15222. Evoqua purports to be a leading provider of mission-

critical water-treatment solutions, offering services, systems, and technologies to support a client’s

full water lifecycle needs. Evoqua holds approximately 11% market share in the North American

water-treatment market. It focuses mainly on the North American region, which accounts for 86%

of its total revenue.

        345.    As of the IPO, Evoqua served its customers through three segments: Industrial;

Municipal; and Products. Evoqua’s Industrial segment provides application-specific solutions and

full lifecycle services for critical water applications, focusing on treating industrial process water,

utility water, and wastewater, so that its customers can meet often stringent purity standards to

ensure the elimination of water-borne impurities.          Evoqua’s Municipal segment provides

engineered solutions and equipment to treat wastewater, purify drinking water, and provide odor

and corrosion control for municipalities, and sells a broad portfolio of related products including

filters, clarifiers, and aerators. Evoqua’s Product segment sells differentiated technologies to a

diverse set of water-treatment system specifiers, integrators, and end users globally, and also sells

a broad range of filtration, disinfection, electrodeionization, and analyzer products through direct,

indirect, and aftermarket sales channels.

                2.      The Executive Defendants

        346.    Defendant Ronald C. Keating (“Keating”) has served at all relevant times as

Evoqua’s President and Chief Executive Officer and as a member of Evoqua’s board of directors.

Defendant Keating signed or authorized the signing of the IPO Offering Materials; the SPO

Offering Materials; Form 10-K, for the fiscal year ended September 30, 2017 (the “2017 Form 10-

K”); and Form 10-Q for the quarterly period ended December 31, 2017 (the “1Q2018 Form 10-

Q”).




                                                 130
      Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 136 of 170



       347.   Defendant Benedict J. Stas (“Stas”) has served, at all relevant times, as Evoqua’s

Executive Vice President, Chief Financial Officer and Treasurer. Defendant Stas signed or

authorized the signing of the IPO Offering Materials, SPO Offering Materials, 2017 Form 10-K,

and 1Q2018 Form 10Q.

              3.     The Director Defendants

       348.   Defendant Martin Lamb (“Lamb”) was, at all relevant times, Chairman of the Board

of Directors of the Company. Defendant Lamb also served on AEA’s European Advisory Board.

Defendant Lamb signed or authorized the signing of the IPO Registration Statement, the FY 2017

Form 10-K, and the SPO Registration Statement.

       349.   Defendant Nick Bhambri (“Bhambri”) was, at all relevant times, a director of the

Company. Defendant Bhambri signed or authorized the signing of the IPO Registration Statement,

the FY 2017 Form 10-K, and the SPO Registration Statement.

       350.   Defendant Gary Cappeline (“Cappeline”) was, at all relevant times, a director of

the Company and an Operating Partner of AEA. Defendant Cappeline signed or authorized the

signing of the IPO Registration Statement, the FY 2017 Form 10-K, and the SPO Registration

Statement.

       351.   Defendant Judd Gregg (“Gregg”) was, at all relevant times, a director of the

Company. Defendant Gregg signed or authorized the signing of the IPO Registration Statement,

the FY 2017 Form 10-K, and the SPO Registration Statement.

       352.   Defendant Brian R. Hoesterey (“Hoesterey”) was, at all relevant times, a director

of the Company and a Partner with AEA. Defendant Hoesterey signed or authorized the signing

of the IPO Registration Statement, the FY 2017 Form 10-K, and the SPO Registration Statement.




                                             131
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 137 of 170



       353.    Defendant Vinay Kumar (“Kumar”) was, at all relevant times, a director of the

Company and a Partner with AEA. Defendant Kumar signed or authorized the signing of the IPO

Registration Statement, the FY 2017 Form 10-K, and the SPO Registration Statement.

       354.    Defendant Peter M. Wilver (“Wilver”) joined the Board of Directors on January 9,

2018. Defendant Wilver signed or authorized the signing of the SPO Registration Statement.

       355.    The Director Defendants each participated in the preparation of and signed (or

authorized the signing of) the Registration Statements. Defendant Evoqua and the Director and

Executive Defendants who signed (or authorized the signing of) the Registration Statements and

the documents incorporated in the SPO Registration Statement by reference are strictly liable for

the materially untrue and misleading statements and omissions in or incorporated into the

Registration Statements.

               4.      The Underwriter Defendants

       356.    Defendant Credit Suisse (USA) LLC (“Credit Suisse”) served as a lead Underwriter

in each of the Offerings.

       357.    Defendant J.P. Morgan Securities LLC (“JP Morgan”) served as a lead Underwriter

in each of the Offerings.

       358.    Defendant RBC Capital Markets, LLC (“RBC”) served as an Underwriter in each

of the Offerings.

       359.    Defendant Citigroup Global Markets Inc. (“Citigroup”) served as an Underwriter

in each of the Offerings.

       360.    Defendant Goldman Sach & Co. LLC (“Goldman Sachs”) served as an Underwriter

in each of the Offerings.

       361.    Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) served as an

Underwriter in each of the Offerings.


                                              132
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 138 of 170



         362.   Defendant Robert W. Baird & Co. Incorporated (“Baird”) served as an Underwriter

in each of the Offerings.

         363.   Defendant Raymond James & Associates, Inc. (“James”) served as an Underwriter

in each of the Offerings.

         364.   Defendant Stifel, Nicolaus & Company, Incorporated (“Stifel”) served as an

Underwriter in each of the Offerings.

         365.   Defendant Wells Fargo Securities, LLC (“Wells Fargo served as an Underwriter in

each of the Offerings.

         366.   Defendant Cowen and Company, LLC (“Cowen”) served as an Underwriter for the

SPO.

         367.   Each Underwriter Defendant purchased the shares of common stock it had agreed

to purchase (see infra), as well as its allocable shares attributed to an option granted to the

underwriters to purchase an additional 4,166,666 shares of common stock in the IPO and 2,625,000

shares of common stock in the SPO. The Underwriter Defendants each served as a financial

advisor for and assisted in the preparation and dissemination of the Company’s materially untrue

and misleading Registration Statements and Prospectuses.

         368.   The below chart sets forth the number of shares purchased by each Underwriter

Defendant in the IPO:
                                                                                 Number
Underwriter                                                                      of Shares
Credit Suisse Securities (USA) LLC                                                      7,794,118
J.P. Morgan Securities LLC                                                              7,794,118
RBC Capital Markets, LLC                                                                4,041,394
Citigroup Global Markets Inc.                                                           1,782,407
Goldman Sachs & Co. LLC                                                                 1,782,407
Morgan Stanley & Co. LLC                                                                1,273,148
Robert W. Baird & Co. Incorporated                                                      1,018,518
Raymond James & Associates, Inc.                                                          763,889
Stifel, Nicolaus & Company, Incorporated                                                  763,889
Wells Fargo Securities, LLC                                                               763,889
   Total                                                                               27,777,777


                                              133
         Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 139 of 170



         369.   The below chart sets forth the number of shares purchased by each Underwriter

Defendant in the SPO:
                                                                                      Number
Underwriter                                                                           of Shares
J.P. Morgan Securities LLC                                                                   4,725,000
Credit Suisse Securities (USA) LLC                                                           3,850,000
RBC Capital Markets, LLC                                                                     2,800,000
Citigroup Global Markets Inc.                                                                1,225,000
Goldman Sachs & Co. LLC                                                                      1,225,000
Morgan Stanley & Co. LLC                                                                       875,000
Robert W. Baird & Co. Incorporated                                                             700,000
Cowen and Company, LLC                                                                         525,000
Raymond James & Associates, Inc.                                                               525,000
Stifel, Nicolaus & Company, Incorporated                                                       525,000
Wells Fargo Securities, LLC                                                                    525,000
   Total                                                                                    17,500,000



         370.   The Underwriter Defendants are primarily investment banking houses which

specialize, inter alia, in underwriting public offerings of securities. As the underwriters of the IPO

and SPO, the Underwriter Defendants earned lucrative underwriting fees for their participation in

the IPO and SPO.

         371.   In addition, the Underwriter Defendants met with potential investors and presented

highly favorable but materially untrue or materially misleading information about the Company,

its business, products, plans, assets, and financial prospects, or omitted to disclose material

information required to be disclosed under the federal securities laws and applicable regulations

promulgated under those laws.

         372.   Representatives of the Underwriter Defendants also assisted Evoqua, AEA, the

Executive Defendants in planning the IPO and SPO. They also purported to conduct an adequate

and reasonable investigation into the business, operations, products, assets, and plans of the

Company, an undertaking known as a “due diligence” investigation. During their due diligence,

the Underwriter Defendants had continual access to confidential corporate information concerning

the Company’s business, financial condition, products, plans, assets, and growth prospects. A


                                                 134
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 140 of 170



reasonable investigation into the truthfulness and accuracy of the Offering Materials, including the

statements incorporated by reference, would have revealed that the Offering Materials contained

untrue and misleading statements and omissions, as alleged below. None of the Underwriter

Defendants made a reasonable investigation into the truthfulness and accuracy of the Offering

Materials.

                 5.       AEA: Evoqua’s Controlling Stockholder

        373.     AEA Investors LP (“AEA”)7 is a private investment firm headquartered in New

York, New York with offices in Stamford, Connecticut, London, Munich, and Shanghai. AEA

focuses on leveraged buyouts and private-equity investments in mid-market manufacturing-

service, distribution, specialty-chemicals, consumer-products, and business-services companies.

As of the IPO, AEA managed approximately $10 billion of capital for its investors. Before the

IPO, AEA owned approximately 58.5% of Evoqua common stock. As part of the IPO, AEA sold

15,385,048 shares of Evoqua common stock for proceeds of approximately $260,315,000,

retaining about 40.6% of the Company’s common stock and approximately 70.7% of the voting

power of the Company’s outstanding common stock. As part of the SPO, AEA sold 10,953,746

shares of Evoqua common stock for approximately $233,150,000, retaining about 30.9% of the

Company’s common stock and approximately 52.5% of the voting power of the Company’s

outstanding common stock. AEA designated Defendants Cappeline, Hoesterey, and Kumar as its

designees on Evoqua’s Board. Because of AEA’s controlling interest in Evoqua, AEA influenced

and controlled all of Evoqua’s major corporate decisions.




7
         AEA refers to all of its affiliates who also hold shares of Evoqua’s common stock, including but not limited
to AEA EWT Holdings LP; AEA EWT Holdings GP LLC; AEA EWT Holdings GP; AEA Investors Fund V LP;
AEA Investors Participant Fund V LP; AEA Investors QP Participant Fund V LP; AEA Investors Fund V-A LP; AEA
Investors Fund V-B LP; AEA Investors PF V LLC; AEA Investors Partners V LP; AEA Management (Cayman) Ltd.


                                                        135
      Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 141 of 170



       374.   Evoqua’s SEC filings identified AEA as its “Sponsor” and stated that Evoqua was

a “controlled company” under AEA, including due to AEA’s holding and control of more than

50% of the voting power for the election of Evoqua’s directors. Evoqua’s SEC filings likewise

stated that “because AEA controls a significant percentage of our common stock, it may influence

all major corporate decisions.” Evoqua also entered into a management agreement with AEA for

advisory and consulting services.    The agreement required Evoqua to pay AEA an annual

management fee of approximately $4.0 million per year following the AEA Acquisition and

continuing for as long as AEA, either directly or indirectly, owns any of Evoqua’s or its

subsidiaries’ equity (this agreement was terminated in connection with the IPO). Given the

pervasive control that AEA exerted over Evoqua, the Company’s SEC filings also stated that “the

interests of AEA and its affiliates, including certain of our directors, may conflict with your

interests as an owner of our common stock and those of the Company.”

       C.     Materially False and Misleading Statements and Omissions in the Offering
              Materials

              1.      Initial Public Offering Prospectus (November 1, 2017)

       375.   The Company’s IPO Prospectus included untrue statements and omissions about

the Company’s purportedly successful acquisitions, including the following statements:

       Experienced management team with proven operational capabilities that has
       made Evoqua an employer of choice. We are highly dependent on our leadership
       team, which consists of industry veterans with a track record of executing effective
       strategies and achieving profitable growth. . . . Our leadership developed and
       deployed standard operating processes under the Evoqua Growth System that
       repositioned the business and improved margins through operational programs and
       standards such as LEAN operating systems, service growth and ePro, among others.
       These programs, combined with our newly implemented sales methodology,
       Evoqua EDGE, have improved our free cash flow profile and growth prospects.
       Our management team has also expanded our operations to new target markets
       and geographies and has demonstrated successful acquisition and integration
       capabilities. Our success depends to a significant extent on our ability to retain or
       attract employees in senior management, skilled technical, engineering, sales and
       other key personnel.


                                               136
      Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 142 of 170



      After the AEA Acquisition, we began a transformation of our business into a global
      organization with an independent, professional management team. We believe our
      transformation has made us into a premier partner and employer in our industry,
      resulting in differentiated capabilities and talent within our organization.

                                            * * *

      Continue to evaluate and pursue accretive tuck-in acquisitions to add new
      technologies, attractive geographic regions and end-markets. As a complement to
      our organic growth initiatives, we view tuck-in acquisitions as a key element of our
      overall growth strategy which will enable us to accelerate our growth in our current
      addressable market, new geographies and new end market verticals. Our existing
      customer relationships, channels to market and ability to rapidly commercialize
      technologies provide a strong platform to drive growth in the businesses we acquire.
      To capitalize on these opportunities we have built an experienced team dedicated
      to mergers and acquisitions that has successfully completed eight technology-
      enhancing and geography-expanding acquisitions since April 2016, including the
      addition of capabilities in the attractive aquatics market . . . .

                                            * * *

      Acquisitions

      We believe that tuck-in acquisitions present a key opportunity within our overall
      growth strategy, which we will continue to evaluate strategically. These strategic
      acquisitions will enable us to accelerate our growth in our current addressable
      market, as well as in new geographies and new end market verticals. Our existing
      customer relationships, best-in-class channels to market and ability to rapidly
      commercialize technologies provide a strong platform to drive rapid growth in the
      businesses we acquire. To capitalize on these opportunities, we have built an
      experienced team dedicated to mergers and acquisitions that has successfully
      completed eight technology-enhancing and geography-expanding acquisitions
      since April 2016, with purchase prices ranging from approximately $3.3 million to
      approximately $283.7 million, and pre-acquisition revenues ranging from
      approximately $3.1 million to approximately $55.7 million. We will continue to
      actively evaluate acquisition opportunities that are consistent with our business
      strategy and financial model, and, although we may not be able to continue to
      identify suitable acquisition targets and implement our growth strategy, we
      currently have a pipeline which includes more than 60 potential targets, which has
      been developed proactively by our team as well as informed by our customer base.

      376.   These statements were materially untrue and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain




                                              137
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 143 of 170



current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       377.    The IPO Prospectus also included materially misleading “Risk Factors” about the

Company’s acquisitions:

       Our growth strategy includes acquisitions, and we may not be able to identify
       suitable acquisition targets or otherwise successfully implement our growth
       strategy.

       Acquisitions have historically been a significant part of our growth strategy, and
       we expect to continue to grow through acquisitions in the future. We expect to
       continue evaluating potential strategic acquisitions of businesses, assets and
       product lines. We may not be able to identify suitable candidates, negotiate
       appropriate or favorable acquisition terms, obtain financing that may be needed to
       consummate such transactions or complete proposed acquisitions. There is
       significant competition for acquisition and expansion opportunities in our
       businesses.

       In addition, acquisitions involve numerous risks, including (i) incurring the time
       and expense associated with identifying and evaluating potential acquisitions and
       negotiating potential transactions, resulting in management’s attention being
       diverted from the operation of our existing business; (ii) using inaccurate estimates
       and judgments to evaluate credit, operations, funding, liquidity, business,
       management and market risks with respect to the target institution or assets; (iii)
       litigation relating to an acquisition, particularly in the context of a publicly held
       acquisition target, that could require us to incur significant expenses, result in
       management’s attention being diverted from the operation of our existing business
       or delay or enjoin the transaction; (iv) failing to properly identify an acquisition
       candidate’s liabilities, potential liabilities or risks; and (v) not receiving required
       regulatory approvals or such approvals being delayed or restrictively conditional. .
       ..

       We may have difficulty in operating or integrating any acquired businesses,
       assets or product lines profitably or in otherwise successfully implementing our
       growth strategy.

       The anticipated benefits from any potential acquisitions may not be achieved unless
       the operations of the acquired business assets or product lines are successfully
       integrated in an efficient, effective and timely manner. The integration of our
       acquisitions will require substantial attention from management and operating


                                                138
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 144 of 170



       personnel to ensure that the acquisition does not disrupt any existing operations, or
       affect our customers’ opinions and perceptions of our services, products or
       customer support.

       In addition, the integration of any acquisition includes numerous risks, including
       an acquired business not performing to our expectations, our not integrating it
       appropriately, failure to realize anticipated synergies and cost savings and
       difficulties, inefficiencies or cost overruns in integrating and assimilating the
       organizational cultures, operations, technologies, data, services and products of the
       acquired business with ours.

       The process of integrating acquired businesses, assets and product lines could cause
       the interruption of, or delays in, the operation of our existing business, which could
       have a material adverse effect on our business, financial condition, results of
       operations or prospects. Acquisitions also place a burden on our information,
       financial and operating systems and our employees and management. Our ability
       to manage our growth effectively and integrate the operations of acquired
       businesses, assets or product lines, will require us to continue to attract, train,
       motivate, manage and retain key employees and to expand our information
       technology, operational and financial systems. If we are unable to manage our
       growth effectively, we may spend time and resources on such acquisitions that do
       not ultimately increase our profitability or that cause loss of, or harm to,
       relationships with employees and customers.

       378.    These statements were materially untrue and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired; and (iii) as a result, the risks described in

the “Risk Factors” had already materialized and were adversely affecting the Company’s business

and financial results and were not merely hypothetical future possibilities.

       379.    The Company’s IPO Prospectus also included untrue statements and omissions

about its investment in its sales and other personnel:




                                                139
      Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 145 of 170



      Grow and further penetrate our existing customer base. We believe our strong
      brands, leading position in highly fragmented markets, scalable and global
      offerings, leading installed base and unique ability to provide complete treatment
      solutions will enable us to capture a larger share of our existing customers’ water
      treatment spend while expanding with existing and new customers into adjacent
      end-markets and underpenetrated regions, including by investing in our sales
      force and cross-selling to existing customers. Despite having the leading market
      share in the North American water treatment market, our share does not exceed
      25% in any single market vertical according to Amane Advisors. Furthermore, our
      share of any given customer's water treatment related spend is often limited to select
      regions, thereby creating a significant opportunity to further penetrate existing
      customer accounts by offering additional solutions and serving more sites, both in
      current and new geographic regions. Our growth initiatives include both expanding
      our presence in our core North American market as well as replicating our leading
      position and strategies into underpenetrated global regions. For example, through
      innovative technologies such as IONPURE continuous electrodeionization and
      Defender aquatic regenerative media filtration systems, we have expanded our
      positions in markets such as Asia and the Middle East.

      In order to maintain and enhance our customer relationships, we intend to
      continue to invest in our sales force. Since fiscal 2014 we have increased the
      proportion of customer facing employees by over 25%, developed a best-in-class
      training program, restructured our customer relationship management system
      and realigned our compensation packages. Sales of our products, services and
      solutions to some of our customers are also accomplished, in part, through the
      efforts of third-party sales representatives. Through direct sales efforts, outreach
      and education, we plan to continue to enhance our relationships and enable further
      adoption of our products, technologies and solutions by end customers and key
      influencers, including municipal representatives, engineering firms, designers and
      other system specifiers. Our performance depends, in part, on our ability to attract,
      incentivize and retain third-party sales representatives that will be able to market
      and support our products effectively, and competition for sales personnel with
      established customer relationships is intense.

                                             * * *

      Operational investment. Our historical operating results reflect the impact of our
      ongoing investments to support our growth. We have made significant investments
      in our business that we believe have laid the foundation for continued profitable
      growth. We believe that our strengthened sales force, mergers and acquisitions
      team, enhanced information systems, research, development and engineering
      investments and other factors enable us to support our operating model.

      380.   These statements were materially untrue and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that



                                               140
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 146 of 170



devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       381.    The IPO Prospectus also included a materially misleading “Risk Factor” about sales

and other personnel:

       Failure to retain our existing senior management, skilled technical, engineering,
       sales and other key personnel or the inability to attract and retain new qualified
       personnel could materially adversely impact our ability to operate or grow our
       business.

       Our success depends to a significant extent on our ability to retain or attract a
       significant number of employees in senior management, skilled technical,
       engineering, sales and other key personnel. Since the AEA Acquisition, we have
       focused on creating a high performance culture, in which our employees are highly
       enabled, empowered and accountable. Our inability to continue to develop and
       maintain our culture by empowering our senior management, other leaders and
       employees and promoting an entrepreneurial spirit, could result in our loss of key
       leaders and employees and have a material adverse effect on our business, financial
       condition, results of operations or prospects.

       Effective succession planning is also important to our long-term success, as a
       failure to ensure effective transfer of knowledge and smooth transitions involving
       key employees could hinder our strategic planning and execution. We have
       implemented a voluntary separation program intended to mitigate the risks
       associated with knowledge transfer, but we cannot guarantee that it will be effective
       or cost-efficient.

       We will need to continue to develop a roster of qualified talent to support business
       growth. Without a sufficient number of skilled employees, our operations and
       manufacturing quality could suffer. Our experienced sales team has also developed
       a number of meaningful customer relationships that would be difficult to replace.
       Therefore, competition for qualified technical personnel and for sales personnel
       with established customer relationships is intense, both in retaining our existing
       employees and in replacing or finding additional suitable employees. There can be
       no assurance that the labor pool from which we hire our personnel will increase or
       remain stable, and any failure to retain our existing technical and sales personnel
       and other employees or to attract additional skilled personnel could have a material
       adverse effect our business, financial condition, results of operations or prospects.


                                               141
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 147 of 170



       382.    These statements were materially untrue and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired; and (iii) as a result, the risks described in

this “Risk Factor” had already materialized and were adversely affecting the Company’s business

and financial results and were not merely hypothetical future possibilities.

       383.    The IPO Prospectus also included the Company’s revenue, net income, EBITDA,

and expenses in the Prospectus Summary, Management’s Discussion and Analysis of Financial

Condition and Results of Operations, Unaudited Pro Forma Financial Information, Selected

Historical Consolidated Financial Data, and Consolidated Financial Statements. Among other

things, the IPO Prospectus reported:

       For the fiscal year ended September 30, 2016, we generated revenue, net income
       and Adjusted EBITDA of $1.1 billion, $13.0 million and $160.1 million,
       respectively. For the fiscal year ended September 30, 2016, we generated pro forma
       revenue, pro forma net income and Adjusted EBITDA (pro forma as adjusted for
       contributions from insignificant completed acquisitions) of $1.2 billion, $16.8
       million and $182.4 million, respectively.

       384.    These statements were materially untrue and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA including, but not limited to, by: (i) improper revenue recognition

and (b) understatement of expenses. These statements were also materially untrue and misleading

because Evoqua also engaged in a range of other dubious and undisclosed “channel stuffing”




                                                142
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 148 of 170



practices which had the effect of concealing the extent to which Evoqua was struggling to grow

organically.

       385.    The IPO Prospectus stated that the Company had incurred “[r]estructuring and

related business transformation costs” related to severance costs, including

       $16.9 million in fiscal 2016 . . . , a range of $19.8 million to $20.2 million in fiscal
       2017, $16.9 million for the three months ended September 30, 2016 and a range of
       $0.9 million to $1.0 million in the three months ended September 30, 2017 related
       to our voluntary separation plan pursuant to which approximately 220 employees
       accepted separation packages . . . .

       386.    This statement was materially untrue or misleading because the Company had

actually pressured its more experienced and knowledgeable sales and integration employees to

leave and had replaced them, if at all, with less experienced, less knowledgeable employees and

because many experienced employees had left involuntarily.

               2.     2017 Form 10-K (December 4, 2017)

       387.    The Company’s FY2017 annual report on Form 10-K filed on December 4, 2017,

which was later incorporated by reference in the SPO Offering Materials, made materially untrue

or misleading statements about the Company’s acquisitions:

       Continue to evaluate and pursue accretive tuck-in acquisitions to add new
       technologies, attractive geographic regions and end-markets. As a complement to
       our organic growth initiatives, we view tuck-in acquisitions as a key element of our
       overall growth strategy which will enable us to accelerate our growth in our current
       addressable market, new geographies and new end market verticals. Our existing
       customer relationships, channels to market and ability to rapidly commercialize
       technologies provide a strong platform to drive growth in the businesses we acquire.
       To capitalize on these opportunities we have built an experienced team dedicated
       to mergers and acquisitions that has successfully completed eight technology-
       enhancing and geography-expanding acquisitions since April 2016, including the
       addition of capabilities in the attractive aquatics market . . . .

                                               * * *

       Research, Development and Engineering




                                                143
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 149 of 170



       We utilize a disciplined, stage-gate process – consisting of development, field test,
       commercialization, supply chain and sourcing decisions – to identify and develop
       new technologies to commercialize, focus our efforts on and engage early with
       supply-chain management to promote profitability. We focus on tuck-in
       acquisitions as additional resources for new product innovation and development.

                                              * * *

       Acquisitions

       We believe that tuck-in acquisitions present a key opportunity within our overall
       growth strategy, which we will continue to evaluate strategically. These strategic
       acquisitions will enable us to accelerate our growth in our current addressable
       market, as well as in new geographies and new end market verticals. Our existing
       customer relationships, best-in-class channels to market and ability to rapidly
       commercialize technologies provide a strong platform to drive rapid growth in the
       businesses we acquire. To capitalize on these opportunities, we have built an
       experienced team dedicated to mergers and acquisitions that has successfully
       completed eight technology-enhancing and geography-expanding acquisitions
       since April 2016, with purchase prices ranging from approximately $3.3 million to
       approximately $283.7 million, and pre-acquisition revenues ranging from
       approximately $3.1 million to approximately $55.7 million. We will continue to
       actively evaluate acquisition opportunities that are consistent with our business
       strategy and financial model, and, although we may not be able to continue to
       identify suitable acquisition targets and implement our growth strategy, we
       currently have a pipeline which includes more than 60 potential targets, which has
       been developed proactively by our team as well as informed by our customer base.

       388.    These statements were materially untrue and misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       389.    The FY2017 Form 10-K also included materially untrue or misleading statements

about the Company’s financial results, including: “For the fiscal year ended September 30, 2017,

we generated revenue, net income and Adjusted EBITDA of $1.2 billion, $6.4 million and $207.7


                                                144
        Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 150 of 170



million, respectively. For the fiscal year ended September 30, 2016, we generated revenue, net

income and Adjusted EBITDA of $1.1 billion, $13.0 million and $160.1 million, respectively.”

        390.   These statements were materially untrue and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA including, but not limited to by: (i) improper revenue recognition

and (b) understatement of expenses. These statements were also materially untrue and misleading

because Evoqua also engaged in a range of other dubious and undisclosed “channel stuffing”

practices which had the effect of concealing the extent to which Evoqua was struggling to grow

organically.

        391.   The FY2017 Form 10-K also included materially untrue or misleading “Risk

Factors” about the Company’s acquisitions substantially identical to those in the IPO Prospectus,

as quoted in ¶376.

        392.   These statements about the Company’s acquisitions were materially untrue or

misleading for the reasons discussed in ¶377.

        393.   The FY2017 Form 10-K also included a materially misleading “Risk Factor” about

sales and other personnel substantially identical to the one in the IPO Prospectus, as quoted in

¶380.

        394.   These statements about the Company’s personnel were materially untrue or

misleading for the reasons discussed in ¶381.

        395.   The FY 2017 Form 10-K also included certifications under Section 302 of SOX by

Defendants Keating and Stas that “this report does not contain any untrue statement of a material

fact or omit to state a material fact necessary to make the statements made, in light of the

circumstances under which such statements were made, not misleading with respect to the period




                                                145
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 151 of 170



covered by this report” and that these Defendants were “responsible for establishing and

maintaining disclosure controls and procedures.” The Form 10-K also disclosed that these

Defendants had concluded that the disclosure controls were effective.

       396.    These statements were materially untrue or misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to by: (i)

improper revenue recognition and (b) understatement of expenses. These statements were also

materially untrue and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

               3.      First Quarter 2018 Form 10-Q (February 7, 2018)

       397.    On February 7, 2018, Evoqua filed its 1Q2018 quarterly report on Form 10-Q,

which was signed by Defendants Evoqua, Keating, and Stas. The 1Q2018 Form 10-Q was later

incorporated by reference in the SPO Offering Materials.

       398.    Under the heading “Operational Excellence,” the Form 10-Q stated: “We believe

that continuous improvement of our operations, processes and organizational structure is a key

driver of our earnings growth. Since fiscal 2014, we have realigned our organizational structure,

achieved significant cost savings through operational efficiencies and revitalized our culture,

which has energized our workforce and reduced employee turnover.”

       399.    These statements were materially untrue or misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,


                                                146
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 152 of 170



including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

        400.    The 10-Q also stated that Defendants Keating and Stas had evaluated the

Company’s disclosure controls and procedures and determined that they were effective at the end

of the quarter.    The Form 10-Q also included SOX certifications of the report’s accuracy

substantially identical to the ones in the 2017 Form 10-K, cited in ¶394. These statements and

certifications were materially untrue or misleading for the reasons discussed in ¶395.

        401.    The Form 10-Q also stated that there had been no material changes in the “Risk

Factors” included in the 2017 Form 10-K, as quoted in ¶¶376, 380. These “Risk Factors” remained

materially untrue or misleading for the reasons discussed in ¶¶377, 381.

        402.    The Form 10-Q also reported the Company’s financial results. Among other things,

the quarterly report stated that:

        Revenues increased $17,179, or 6.1%, to $297,051 in the three months ended
        December 31, 2017 from $279,872 in the three months ended December 31, 2016.

                                              * * *

        Revenues from product sales increased $7,363, or 4.5%, to $169,658 in the three
        months ended December 31, 2017 from $162,295 in the three months ended
        December 31, 2016. The increase in product revenues was primarily due to the
        acquisitions of ETS, ADI and Olson, which accounted for $10,167 in revenues.

                                              * * *

        Adjusted EBITDA increased $2,742, or 7.4%, to $39,981 for the three months
        ended December 31, 2017 from $37,239 for the three months ended December 31,
        2016. Benefits derived from restructuring and operational efficiencies that were
        implemented in the current and prior fiscal year, as well as increased volume and
        accretive profitability associated with organic revenue growth and prior year
        acquisitions, provided for the increase in Adjusted EBITDA, offset somewhat by
        the timing variances in operating profit in the Municipal and Products segments.

        403.    These statements were materially untrue and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported


                                               147
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 153 of 170



revenues, income, and EBITDA – and understated expenses – in violation of GAAP, including,

but not limited to by: (i) improper revenue recognition and (b) understatement of expenses. These

statements were also materially untrue and misleading because Evoqua also engaged in a range of

other dubious and undisclosed “channel stuffing” practices which, even if not prohibited by

GAAP, had the effect of concealing the extent to which Evoqua was struggling to grow

organically.

               4.     Secondary Public Offering Prospectus (March 14, 2018)

       404.    The SPO Prospectus contained substantially the same statements about the

Company’s “Experienced management team with proven operational capabilities that has made

Evoqua an employer of choice” and “Continu[ing] to evaluate and pursue accretive tuck-in

acquisitions to add new technologies, attractive geographic regions and end-markets” as the IPO

Prospectus, which are quoted more fully in ¶374. These statements remained materially untrue or

misleading for the reasons discussed in ¶375.

       405.    The SPO Prospectus also stated:

       Commercialize and drive adoption of nascent and newly acquired technologies
       by leveraging our sales channels and application expertise. We offer a full range
       of services, systems and technologies that we continually develop to meet our
       customers’ evolving water lifecycle needs. We develop our technologies through
       in-house research, development and engineering and targeted tuck-in, technology-
       enhancing and geography-expanding acquisitions and have a reservoir of recently
       launched technologies and a pipeline of new offerings designed to provide
       customers with innovative, value-enhancing solutions. Furthermore, we have
       successfully completed ten technology-enhancing and geography-expanding
       acquisitions since April 2016 to add new capabilities and cross-selling
       opportunities in areas such as electrochemical and electrochlorination cells,
       regenerative media filtration, anodes, UV and ozone disinfection and aerobic and
       anaerobic biological treatment technologies. We must continue to develop and
       acquire new products, services and solutions to successfully compete in our
       markets.

       We believe a key differentiator for our technology development program is our
       strong record of incorporating new technologies into the comprehensive solutions
       we provide to our customers across our platform. We are able to rapidly scale new


                                                148
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 154 of 170



       technologies using our leading direct and third-party sales channels and our
       relationships with key influencers, including municipal representatives,
       engineering firms, designers and other system specifiers. Through our service
       network, we have a direct view of our customers’ water needs which allows us to
       focus on developing and acquiring the most relevant and sought-after solutions.

       We believe our continued investment in driving penetration of our recently
       launched technologies, robust pipeline of new capabilities and best-in-class
       channels to market will allow us to continue to address our customer needs across
       the water lifecycle.

       406.    These statements were materially untrue or misleading because the Company had

(i) engaged in the systematic and pervasive termination of experienced sales personnel that

devastated the businesses that Evoqua had acquired, eroded the Company’s ability to sustain

current revenues and generate future growth, and gave rise to significant delays in product delivery

and the services provided by Evoqua; and (ii) likewise terminated critical integration personnel,

including the most experienced employees, impeding the Company’s ability to successfully

integrate the numerous companies that it had acquired.

       407.    The SPO Prospectus also contained substantially the same “Risk Factors” as the

IPO Prospectus that are quoted more fully in ¶¶376, 380 (“Risk Factors” headed “Our growth

strategy includes acquisitions, and we may not be able to identify suitable acquisition targets or

otherwise successfully implement our growth strategy,” “We may have difficulty in operating or

integrating any acquired businesses, assets or product lines profitably or in otherwise

successfully implementing our growth strategy,” and “Failure to retain our existing senior

management, skilled technical, engineering, sales and other key personnel or the inability to

attract and retain new qualified personnel could materially adversely impact our ability to

operate or grow our business”). These “Risk Factors” remained materially untrue or misleading

for the reasons discussed in ¶¶377, 381




                                                149
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 155 of 170



       408.    The SPO Prospectus also presented information about the Company’s financial

results, including that “[f]or the fiscal year ended September 30, 2017, we generated revenue, net

income and Adjusted EBITDA of $1.2 billion, $6.4 million and $207.7 million, respectively.” The

SPO Prospectus incorporated by reference the FY2017 Form 10-K and 1Q2018 Form 10-Q, which

included the untrue or misleading statements discussed in ¶¶ 388, 401.

       409.    These statements were materially untrue and misleading because Defendants

engaged in accounting misconduct that artificially and materially inflated Evoqua’s reported

revenues, income, and EBITDA in violation of GAAP, including, but not limited to by: (i)

improper revenue recognition and (b) understatement of expenses. These statements were also

materially untrue and misleading because Evoqua also engaged in a range of other dubious and

undisclosed “channel stuffing” practices which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       410.    The SPO Prospectus stated that the Company had incurred “[r]estructuring and

related business transformation costs” related to severance costs, including

       $16.9 million in fiscal 2016 . . . , $20.1 million in fiscal 2017 . . . related to our
       voluntary separation plan pursuant to which approximately 220 employees
       accepted separation packages, $10.2 million for the three months ended December
       31, 2016 and $0.4 million for the three months ended December 31, 2017 . . . .

       411.    This statement was materially untrue or misleading because the Company was

actually pressuring its more experienced and knowledgeable sales and integration employees to

leave and had replaced them, if at all, with less experienced, less knowledgeable employees and

because many experienced employees had left involuntarily.

               5.     Materially False and Misleading Omissions in Evoqua’s Offering
                      Materials (Item 303)

       412.    Evoqua’s Offering Materials, and all filings incorporated by reference, failed to

disclose information required to be disclosed in those documents by Item 303 of Regulation S-K


                                                150
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 156 of 170



(17.C.F.R. §229.303). Item 303 requires the disclosure of “any known trends or any known

demands, commitments, events or uncertainties that will result in or that are reasonably likely to

result in the registrant’s liquidity increasing or decreasing in any material way.” Item 303 further

requires disclosure of “any known trends or uncertainties that have had or that the registrant

reasonably expects will have a material favorable or unfavorable impact on net sales or revenues

or income from continuing operations.”

       413.    Importantly, the SEC has stated that Item 303 is “intended to give the investor an

opportunity to look at the company through the eyes of management by providing both a short and

long-term analysis of the business of the company . . . with particular emphasis on the registrant’s

prospects for the future.” Management’s Discussion and Analysis of Financial Condition and

Results of Operation, Securities Act Release No. 6835, 1989 WL 1092885, at *3 (May 18, 1989).

Thus, “material forward-looking information regarding known material trends and uncertainties is

required to be disclosed as part of the required discussion of those matters and the analysis of their

effects.” Commission Guidance Regarding Management’s Discussion and Analysis of Financial

Condition and Results of Operation, Securities Act Release No. 8350, 2003 WL 22996757, at *11

(December 29, 2003).

       414.    Therefore, Item 303 required disclosure of (1) Evoqua’s termination of hundreds of

experienced sales and administration personnel; (2) failure to adequately integrate its acquired

companies; and (3) the Company’s improper recognition of revenue through the tactics described

herein. Each of these issues represented known trends or uncertainties that were reasonably

expected to have a material unfavorable impact on the Company’s business, sales, revenues and/or

income from continuing operations. Indeed, the elimination of hundreds of experienced sales

personnel created uncertainty surrounding Evoqua’s ability to maintain the level of sales it reported




                                                 151
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 157 of 170



in the IPO and SPO Offering Materials and, thus, had a material unfavorable impact on the

Company’s sales and business prospects. Evoqua’s failure to adequately integrate its numerous

acquisitions likewise had a material unfavorable impact on the Company’s business, revenues and

income from continuing operations. Further, Evoqua’s improper revenue-recognition practices,

such as the premature recognition of revenue, had a material unfavorable impact on the Company’s

business and created uncertainty around the prospects of future revenue growth as the Company

would ultimately be forced to confront that its project and sales backlog was of no value as revenue

on those had already been recognized. Evoqua’s SEC filings failed to disclose this information

and thus failed to comply with Item 303.

               6.      Materially Untrue and Misleading Financial Statements in Violation of
                       GAAP

                       (i)    Overview of GAAP

       415.    GAAP include those principles recognized by the accounting profession as the

conventions, rules, and procedures necessary to define accepted accounting practices at a particular

time. SEC Regulation S-X (17 C.F.R. §210.4-01(a)(1)) provides that financial statements filed

with the SEC that are not presented in accordance with GAAP will be presumed to be misleading

despite footnotes or other disclosures. The Financial Accounting Standards Board (“FASB”), the

entity that holds the authority to promulgate GAAP, has codified GAAP into a numbered scheme

called the Accounting Standards Codification (“ASC”), which has been adopted as the framework

for financial reporting for all public filers. In addition, the FASB has issued guidance in the form

of FASB Concept Statements (“FASCON”s), which set the objectives, qualitative characteristics,

and other concepts used in the development of GAAP and which reflect the underlying basis and

framework for the promulgation of accounting standards.




                                                152
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 158 of 170



       416.    Financial statements (including footnote disclosures) are a central feature of

financial reporting. One of the fundamental objectives of financial reporting is to provide accurate

and reliable information concerning an entity’s financial performance during the period being

presented. FASCON No. 8, Conceptual Framework for Financial Reporting (“FASCON 8”),

which, as its title provides, represents, along with a number of other FASCONs, the framework

for financial accounting, states that “[t]he objective of general purpose financial reporting is to

provide financial information about the reporting entity that is useful to existing and potential

investors, lenders, and other creditors in making decisions about providing resources to the entity.”

FASCON 8, ¶OB2.

       417.    Because investors, lenders, and other creditors generally cannot require reporting

entities to provide information directly to them and must rely on financial reports for much of the

financial information they need to make rational decisions regarding the entity, they are considered

to be the primary users to whom general purpose financial reports are directed. FASCON 8, ¶OB5.

                       (ii)    Evoqua Violated GAAP by Improperly Recognizing Revenue

       418.    Evoqua represented that the financial statements found in the IPO Offering

Materials, SPO Offering Materials, 2017 Form 10-K, and 1Q2018 Form 10Q were prepared in

accordance with GAAP. Indeed, each of these filings (with the exception of the SPO Offering

Materials, which incorporated this statement by reference) specifically stated that:

       Sales of goods and services are recognized when persuasive evidence of an
       arrangement exists, the price is fixed or determinable, collectability is reasonably
       assured and delivery has occurred or services have been rendered.

                                               * * *

       For sales of aftermarket parts or products with a low level of customization and
       engineering time, we recognize revenues at the time title and risks and rewards of
       ownership pass, which is generally when products are shipped or delivered to the
       customer as we have no obligation for installation. Sales of short-term service
       arrangements are recognized as the services are performed, and sales of long-term


                                                153
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 159 of 170



       service arrangements are typically recognized on a straight-line basis over the life
       of the agreement.

                                              * * *

       For certain arrangements where there is significant customization to the product,
       we recognize revenue under the provisions of ASC 605-35, Revenue Recognition—
       Construction-Type and Production-Type Contracts. These products include large
       capital water treatment projects, systems and solutions for municipal and industrial
       applications. Revenues from construction-type contracts are generally recognized
       under the percentage-of-completion method, based on the input of costs incurred
       to date as a percentage of total estimated contract costs. The nature of the contracts
       are generally fixed price with milestone billings. Approximately $203.1 million,
       $218.6 million and $240.2 million of revenues from construction-type contracts
       were recognized on the percentage-of-completion method during the periods
       ending September 30, 2015, 2016 and 2017, respectively. Contract revenues and
       cost estimates are reviewed and revised quarterly at a minimum and the cumulative
       effect of such adjustments are recognized in current operations. The amounts of
       such adjustments have not been material.

       419.    In reality, these representations were materially untrue and misleading, as Evoqua’s

financial statements overstated the Company’s operating revenue by employing accounting

practices that were contrary to GAAP including, but not limited to, (i) improper revenue

recognition and (b) understatement of expenses. Evoqua also engaged in a range of other dubious

and undisclosed “channel stuffing” practices which had the effect of concealing the extent to which

Evoqua was struggling to grow organically.

       420.    FASCON No. 5, Recognition and Measurement in Financial Statements of

Business Enterprises (“FASCON 5”), states that “guidance for recognition of revenues and gains

is intended to provide an acceptable level of assurance of the existence and amounts of revenues

and gains before they are recognized” and that recognition of revenue involves consideration of

two factors: that the purported revenue or gains is (a) being realized or realizable and (b) being

earned. ¶83; see also ASC 605-10-25(1).

       421.    FASCON 5 specifically provides that in recognizing revenue “[t]he two conditions

(being realized or realizable and being earned) are usually met by the time product or merchandise


                                                154
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 160 of 170



is delivered or services are rendered to customers, and revenues from manufacturing and selling

activities and gains and losses from sales of other assets are commonly recognized at time of sale

(usually meaning delivery).” ¶84 (a). FASCON 5 also provides that “[i]f product is contracted

for before production, revenues may be recognized by a percentage-of-completion method as

earned – as production takes place – provided reasonable estimates of results at completion and

reliable measures of progress are available.” Id. ¶84(c).

       422.    Additionally, ASC 605-15-25(1) provides that

       If an entity sells the product but gives the buyer a right to return the product,
       revenue from the sales transaction shall be recognized at the time of the sale only
       if all of the following conditions are met:

       vii.    The seller’s price to the buyer is substantially fixed or determinable at the
               date of sale.

       viii.   The buyer has paid the seller, or the buyer is obligated to pay the seller and
               the obligation is not contingent on resale of the product. If the buyer does
               not pay at the time of the sale and the buyer’s obligation to pay is
               contractually or implicitly excused until the buyer resells the product, then
               this condition is not met.

       ix.     The buyer’s obligation to the seller would not be changed in the event of
               theft or physical destruction or damage of the product.

       x.      he buyer acquiring the product for resale has economic substance apart from
               that provided by the seller. This condition relates primarily to buyers that
               exists on paper, that is, buyers that have little or no physical facilities or
               employees. It prevents entities from recognizing sales revenue on
               transactions with parties that the sellers have established primarily for the
               purpose of recognizing such sales revenue.

       xi.     The seller does not have significant obligations for future performance to
               directly bring about resale of the product by the buyer.

       xii.    The amount of future returns can be reasonably estimated (see paragraphs
               605-15-25-3 through 25-4). Because detailed record keeping for returns of
               each product line might be costly in some cases, thos Subtopic permits
               reasonable aggregations and approximations of product returns. As
               explained in paragraph 605-15-15-2, exchanges for ultimate customers of
               one item for another of the same kind, quality, and price, (for example one




                                                155
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 161 of 170



               color or size for another) are not considered returns for purposes of this
               Subtopic.

       Sales revenue and cost of sales that are not recognized at time of sale because the
       foregoing conditions are not met shall be recognized either when the return
       privilege has substantially expired or if those conditions subsequently are met,
       whichever occurs first.

       423.    Further, ASC 605-35-25 provides for the recognition of revenue in “Construction-

Type and Production-Type Contracts” and states that the “the basic accounting decision is the

choice between two generally accepted methods: the percentage-of-completion method including

units of delivery and the completed-contract method.” Evoqua purports to use the percentage-of-

completion method.

       424.    Additionally, the SEC in “Codification of Staff Accounting Bulletins: Topic 13

Revenue Recognition” (“SAB 13”) also references FASCON 5 and provides that “revenue

generally is realized or realizable and earned when all of the following criteria are met: [a]

Persuasive evidence of an arrangement exists; [b] Delivery has occurred or services have been

rendered; [c] The seller’s price to the buyer is fixed or determinable; [and] [d] Collectability is

reasonably assured.”

       425.    SAB 13 also provides that:

       Tthe staff believes that delivery generally is not considered to have occurred unless
       the customer has taken title and assumed the risks and rewards of ownership of the
       products specified in the customer’s purchase order or sales agreement. Typically
       this occurs when a product is delivered to the customer’s delivery site (if the terms
       of the sale are “FOB destination”) or when a product is shipped to the customer (if
       the terms are “FOB shipping point”).

       426.    As alleged above, contrary to all assertions in the Class Period SEC filings,

Defendants failed to comply with GAAP. For example, Evoqua would offer deep discounts to

incentivize customers to take products earlier than needed, even if the customers lacked capacity

to take the product. In exchange, Evoqua would store the excess products at local storage facilities



                                                156
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 162 of 170



at its own expense and recognize revenue upon delivery to the storage facility. Evoqua’s

recognition of revenue was contrary to GAAP, as the customer had not recognized “the risk and

rewards of ownership” of the products because the delivery of the product was not made to the

customer, but rather a facility paid for by Evoqua.

       427.    Evoqua would also improperly recognize revenue where that revenue had not been

realized or realizable and earned. For example, Evoqua would improperly recognizing revenue on

products that had not been shipped at all and that Evoqua had not yet even manufactured. In

addition, Evoqua prematurely recognized revenue on service contracts before the service had

actually been rendered. Evoqua’s premature recognition of revenue is in direct violation of GAAP,

as the product had not been delivered to the customer or the intended services rendered. In other

words, the revenue was not “realized or realizable and earned.”

       428.    In addition, with its recognition of revenue on non-GAAP “sales,” Evoqua further

concealed the weakness in its business by offering increasingly steep discounts and extended

payment terms to customers as the IPO approached, all in a desperate effort to “stuff the channels”

and “pull-forward” sales, and thereby maximize reported short-term revenue at the expense of

future bookings. Evoqua also further inflated its reported income by improperly deferring payment

of its expenses. Evoqua’s premature recognition of revenue under these circumstance violated

GAAP, as the product had not been delivered to the customer or the intended services rendered.

In other words, the revenue was not “realized or realizable and earned.”

       429.    The above accounting practices constituted serious breaches of GAAP.




                                               157
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 163 of 170



XIX. CLAIMS FOR RELIEF UNDER THE SECURITIES ACT

                                         COUNT IV
                        Violations of Section 11 of the Securities Act
            (Against Evoqua, the Executive Defendants, the Director Defendants,
                             and the Underwriter Defendants)

       430.    Plaintiffs reallege every allegation contained above as if fully alleged in this Count,

only to the extent, however, that the allegations do not allege fraud, scienter, or the intent of the

Defendants to defraud Plaintiffs or members of the Class.

       431.    This Count is based on Defendants’ statutory liability for untrue and materially

misleading statements or omissions in the Offering Materials. This Count does not sound in fraud,

and any allegations of knowing or reckless misrepresentations or omissions in the Offering

Materials are excluded from this Count, except that any challenged statements of opinion or belief

are alleged to have been materially untrue statements of opinion or belief when made at the time

of the Offerings.

       432.    This Count is asserted against Evoqua, the Executive Defendants, the Director

Defendants (with respect to Offerings occurring during their tenures as a director), and the

Underwriter Defendants (with respect to Offerings underwritten by them) for violations of §11 of

the Securities Act, 15 U.S.C. §77k, on behalf of all persons who acquired shares of Evoqua

common stock pursuant or traceable to the Offering Materials.

       433.    As alleged above, the Offering Materials contained untrue statements and

omissions of material fact concerning, among other things, Evoqua’s sales personnel, integration

of acquisitions, and financial results.

       434.    As an issue of the registered securities, Evoqua is strictly liable for the untrue

statements of material fact and material omissions alleged in this Count.




                                                158
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 164 of 170



       435.    None of the other Defendants named in this Count made a reasonable investigation

or possessed reasonable grounds for the belief that the statements contained in the Offering

Materials were accurate and complete in all material respects. Had they exercised reasonable care,

they would have known of the material misstatements and omissions alleged in this Count.

       436.    Class members did not know, nor in the exercise of reasonable diligence could they

have known, that the Offering Materials contained untrue statements of material fact and omitted

to state material facts required to be stated or necessary to make the statements identified above

not misleading when they purchased or acquired the registered securities. As a direct and

proximate result of the acts and omissions of the Defendants named in this Count in violation of

the Securities Act, the Class suffered substantial damage in connection with its purchase of Evoqua

common stock sold through the Offerings.

       437.    This claim is brought within one year of discovery of the untrue statements and

omissions in the Offering Materials and within three years of their effective dates.

       438.    By reason of the foregoing, the Defendants named in this Count are liable under

§11 of the Securities Act to members of the Class who purchased or otherwise acquired the

securities sold pursuant or traceable to the Offering Materials.

                                           COUNT V
                       Violations of Section 12(a)(2) of the Securities Act
                      (Against Evoqua and the Underwriter Defendants)

       439.    Plaintiffs reallege every allegation contained above as if fully alleged in this Count,

only to the extent, however, that the allegations do not allege fraud, scienter, or the intent of the

Defendants to defraud Plaintiffs or members of the Class.

       440.    This Count is based on Evoqua and Underwriter Defendants’ statutory liability for

untrue and materially misleading statements or omissions in the Offering Materials. This Count




                                                159
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 165 of 170



does not sound in fraud, and any allegations of knowing or reckless misrepresentations or

omissions in the Offering Materials are excluded from this Count, except that any challenged

statements of opinion or belief are alleged to have been materially untrue statements of opinion or

belief when made and at the time of the Offerings.

       441.    This Count is asserted by Louisiana Sheriffs against Evoqua and the Underwriter

Defendants (with respect to Offerings underwritten by them) for violations of §12(a)(2) of the

Securities Act, 15 U.S.C. §77l(a)(2), on behalf of all persons who acquired shares of Evoqua

common stock pursuant to the Offering Materials.

       442.    Evoqua and the Underwriter Defendants were sellers, offerors, or solicitors of

purchasers of the shares offered pursuant to the Registration Statements.

       443.    As alleged above, the Offering Materials contained untrue statements and

omissions of material fact concerning, among other things, Evoqua’s sales personnel, integration

of acquisitions, and financial results.

       444.    By means of the Offering Materials (as well as instruments of transportation and

communication in interstate commerce and the mails), the Defendants named in this Count,

through the Offerings, which were public offerings, solicited and sold Evoqua common stock to

members of the Class.

       445.    As the issuer of the registered securities, Evoqua is strictly liable for the untrue

statements and omissions of material facts, as described in this Part Two.

       446.    None of the Underwriter Defendants made a reasonable investigation or possessed

reasonable grounds for the belief that the statements contained in the Offering Materials were

accurate and complete in all material respects.      Had they exercised reasonable care, these




                                               160
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 166 of 170



Defendants would have known of the material misstatements and omissions, as alleged in this Part

Two.

       447.    Class members purchased Evoqua stock pursuant to the materially untrue or

misleading Offering Materials. Class members did not know, nor in the exercise of reasonable

diligence could they have known, that the Offering Materials contained untrue statements of

material fact and omitted to state material facts required to be stated or necessary to make the

statements identified above not misleading when they purchased Evoqua stock.

       448.    This action is brought within one year of the date of when Plaintiffs discovered, or

reasonably could have discovered, the facts upon which this Count is based and within three years

of the date that the securities upon which this Count is brought were sold to the public.

       449.    By reason of the foregoing, Evoqua and the Underwriter Defendants are liable for

violations of §12(a)(2) of the Securities Act to Class members who purchased securities sold

pursuant to the Offering Materials. These Class members also have the right to rescind and recover

the consideration paid for these securities upon tender of their stock to the Underwriter Defendants,

and to recover rescissory damages to the extent they have already sold the securities.

                                           COUNT VI
                          Violations of Section 15 of the Securities Act
                         (Against the Executive Defendants and AEA)

       450.    Plaintiffs reallege every allegation contained above as if fully alleged in this Count,

only to the extent, however, that the allegations do not allege fraud, scienter, or the intent of the

Defendants to defraud Plaintiffs or members of the Class.

       451.    This Claim does not sound in fraud, and any allegations of knowing or reckless

misrepresentations or omissions in the Offering Materials are specifically excluded from this

Count, except that any challenged statement of opinion or belief made in connection with the




                                                161
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 167 of 170



Offerings is alleged to have been a materially untrue statement of opinion or belief when made

and at the time of the Offerings.

       452.    This Count is asserted against the Executive Defendants and AEA for violations of

§15 of the Securities Act, 15 U.S.C. §77o, on behalf of all persons who acquired shares of Evoqua

common stock pursuant or traceable to the Offering Materials.

       453.    Evoqua is strictly liable under §§11 and 12(a)(2) for untrue statements and

omissions of material fact in the Offering Materials.

       454.    The Executive Defendants and AEA, by virtue of their positions, voting power,

ownership, rights as against Evoqua, and specific acts were, at the time of the wrongs alleged in

this Part Two of the Complaint, controlling persons of Evoqua within the meaning of §15 of the

Securities Act. These Defendants also had the power and influence, and exercised the same, to

cause Evoqua to engage in the acts described in this Part Two, including by causing Evoqua to

conduct the Offerings pursuant or traceable to the Offering Materials.

       455.    Specifically, with respect to AEA, throughout the Class Period, AEA: (i)

maintained a controlling interest in both Evoqua’s common stock and its voting securities; (ii) had

the power to appoint, and did appoint, three of the Board’s directors; and (iii) hand-picked

Evoqua’s senior executive team, including the Executive Defendants.

       456.    AEA exercised its control over Evoqua to cause the Company to conduct the

Offerings, and its representatives on the Evoqua Board signed all of the Registration Statements

pursuant to which the Offerings were conducted.

       457.    As alleged above, in its public filings during the Class Period, Evoqua identified

AEA as its “Sponsor” and stated that Evoqua was a “controlled company” under AEA, including

due to AEA’s holding and control over more than 50% of the voting power for the election of




                                               162
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 168 of 170



Evoqua’s directors. Evoqua’s SEC filings likewise stated “because AEA controls a significant

percentage of our common stock, it may influence all major corporate decisions.” Given the

pervasive control that AEA exerted over Evoqua, the Company’s SEC filings also stated that “the

interests of AEA and its affiliates, including certain of our directors, may conflict with your

interests as an owner of our common stock and those of the Company.”

       458.   During their tenures as officers or directors of Evoqua, the Executive Defendants

were controlling persons of the Company within the meaning of §15 of the Securities Act. By

reason of their positions of control and authority as officers or directors of Evoqua, these

Defendants had the power and authority to direct the management and activities of the Company

and its employees, and to cause the Company to engage in the wrongful conduct complained of in

this Part Two of the Complaint.

       459.   As more fully described above, the Executive Defendants caused Evoqua to

conduct the Offerings and signed the Registration Statements pursuant to which the Offerings were

conducted. Moreover, in their capacities as senior corporate officers of the Company, the

Executive Defendants had direct involvement in the day-to-day operations of the Company and in

the Offerings. As a result of the foregoing, the Executive Defendants, together and individually,

were controlling persons of Evoqua within the meaning of Section 15 of the Securities Act.

       460.   By virtue of the conduct alleged in this Part Two, the Executive Defendants and

AEA are liable for the aforesaid wrongful conduct and are liable to members of the Class who

purchased Evoqua common stock pursuant or traceable to the Offering Materials.

XX.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.     Declaring this action to be a proper class action under Fed. R. Civ. P. 23, certifying

Plaintiffs as Class Representatives, and appointing Plaintiffs’ counsel as Co-Lead Counsel;


                                               163
       Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 169 of 170



       B.      Awarding compensatory damages in favor of Plaintiffs and all other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

XXI. JURY DEMAND

       Plaintiffs hereby demand a trial by jury.

DATED: March 28, 2019                          SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                /s/ William C. Fredericks
                                               William C. Fredericks (WF-1576)
                                               Donald A. Broggi (DB-9661)
                                               Randy Moonan (RM-3338)
                                               The Helmsley Building
                                               230 Park Avenue, 17th Floor
                                               New York, NY 10169
                                               Telephone: (212) 223-6444
                                               Facsimile: (212) 223-6334
                                               wfredericks@scott-scott.com
                                               dbroggi@scott-scott.com
                                               rmoonan@scott-scott.com

                                               BERNSTEIN LITOWITZ BERGER &
                                               GROSSMANN LLP
                                                 /s/ Jeremy P. Robinson
                                               Jeremy P. Robinson
                                               Hannah Ross
                                               Jai K. Chandresekhar
                                               1251 Avenue of the Americas
                                               New York, NY 10020
                                               Telephone: (212) 554-1400
                                               Facsimile: (212) 554-1444
                                               jeremy@blbglaw.com
                                               hannah@blbglaw.com
                                               jai@blbglaw.com

                                               Co-Lead Counsel for Lead Plaintiffs and
                                               the Proposed Class


                                                164
Case 1:18-cv-10320-AJN Document 42 Filed 04/03/19 Page 170 of 170



                              Robert D. Klausner
                              Stuart A. Kaufman
                              KLAUSNER, KAUFMAN, JENSEN
                              & LEVINSON, P.A.
                              7080 Northwest 4th Street
                              Plantation, FL 33317
                              Telephone: (954) 916-1202
                              Facsimile: (954) 916-1232
                              bob@robertdklausner.com
                              stu@robertdklausner.com

                              Additional Counsel for Lead Plaintiff Louisiana
                              Sheriffs’ Pension & Relief Fund




                               165
